[thirdamendmenttosecondar001.jpg]
EXECUTION VERSION THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(this “Amendment”) is dated as of September 9, 2019, by and among UBIQUITI INC.,
a Delaware corporation, formerly known as Ubiquiti Networks, Inc. (the
“Borrower”), UBIQUITI INTERNATIONAL HOLDING COMPANY LIMITED, an exempted company
incorporated under the laws of the Cayman Islands (in its capacity as a Borrower
under the Existing Credit Agreement and to acknowledge being released from its
obligations under the Credit Agreement and other Loan Documents as of and after
the Third Amendment Effective Date (as defined below) pursuant to Section 4, the
“Released Cayman Borrower”), certain Subsidiaries of the Borrower party hereto
(the “Guarantors”), each of the Existing Lenders referred to below, each lender
identified on the signature pages hereto as a “New Lender” (collectively, the
“New Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent” or the “Collateral Agent”, respectively). Statement of
Purpose The Borrower, the Released Cayman Borrower, the Lenders party thereto
(the “Existing Lenders” and, together with the New Lenders, the “Lenders”) and
the Administrative Agent are parties to that certain Second Amended and Restated
Credit Agreement dated as of January 17, 2018 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Credit Agreement”, and as amended by this Amendment, the “Credit
Agreement”), pursuant to which the Lenders have extended a term loan to the
Borrower and a revolving credit facility to the Borrower and to the Released
Cayman Borrower. As of the date hereof, the Released Cayman Borrower will no
longer be a party to the Credit Agreement. The Borrower has requested, and
subject to the terms and conditions set forth herein, the Administrative Agent
and the Lenders have agreed, to refinance the existing Term Loans, increase the
Revolving Credit Commitments and amend the Existing Credit Agreement as
specifically set forth herein. NOW, THEREFORE, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows: 1. Capitalized Terms. All capitalized
undefined terms used in this Amendment (including, without limitation, in the
introductory paragraph and the Statement of Purpose hereto) shall have the
meanings assigned thereto in the Credit Agreement. 2. Consent; Additional
Revolving Credit Commitments; Term Loan Repayment. (a) Subject to the terms and
conditions set forth herein, each of the Existing Lenders and each of the New
Lenders hereby consent to the amendments set forth herein, including any
modification to the Revolving Credit Commitments and repayment of the existing
Term Loans with the Third Amendment Term Loans, as set forth herein. (b) Subject
to the terms and conditions set forth herein, each Revolving Credit Lender party
hereto severally agrees that its Revolving Credit Commitment, as of the Third
Amendment Effective Date, is the principal amount set forth opposite such
Revolving Credit Lender’s name on Schedule 1.1(a), as amended pursuant to this
Amendment. (c) The parties hereto agree that (i) the Administrative Agent shall
reallocate the Revolving Credit Loans and other Revolving Credit Exposure in
accordance with the updated 119798822_4



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar002.jpg]
Revolving Credit Commitment Percentages as of the Third Amendment Effective Date
and the Revolving Credit Lenders agree to make all payments and adjustments
necessary to effect such reallocation, and (ii) the existing Term Loans
outstanding on the Third Amendment Effective Date shall be repaid using the
proceeds of the Third Amendment Term Loans. The Lenders party hereto agree to
waive (x) any notice of prepayment required under the Existing Credit Agreement
(including under Section 2.4(c) of the Credit Agreement) in connection with the
repayment of outstanding Term Loans on the Third Amendment Effective Date and
(y) any costs required to be paid pursuant to Section 4.9 of the Credit
Agreement in connection with such reallocation of Revolving Credit Commitments
and refinancing of existing Term Loans. 3. Amendments to Existing Credit
Agreement. Subject to and in accordance with the terms and conditions set forth
herein, the parties hereto agree that the Existing Credit Agreement is amended
as follows: (a) the body of the Existing Credit Agreement is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example: double-
underlined text) as set forth in the Credit Agreement attached hereto as Annex
A. (b) the Exhibits to the Existing Credit Agreement are hereby amended and
restated such that, after giving effect to all such amendments, the Exhibits to
the Credit Agreement shall read in their entirety as set forth on Annex B
attached hereto. (c) Schedule 1.1(a) to the Existing Credit Agreement is hereby
amended such that, after giving effect to all such amendments, it shall read in
its entirety as set forth on Annex C attached hereto. (d) the body of the
Amended and Restated US Subsidiary Guaranty Agreement, dated as of the same date
as the Existing Credit Agreement, executed by the Guarantors party thereto in
favor of the Administrative Agent for the benefit of the Secured Parties, is
hereby amended such that, after giving effect to all such amendments, it shall
read in its entirety as set forth on Annex D attached hereto. (e) the body of
the Second Amended and Restated US Collateral Agreement, dated as of the same
date as the Existing Credit Agreement, executed by the Credit Parties party
thereto in favor of the Administrative Agent for the benefit of the Secured
Parties, is hereby amended such that, after giving effect to all such
amendments, it shall read in its entirety as set forth on Annex E attached
hereto. 4. Release of Liens and Obligations of Released Cayman Borrower and
Foreign Subsidiaries. The Lenders and the Collateral Agent agree, on the Third
Amendment Effective Date and after giving effect to this Amendment: (a) The
Released Cayman Borrower is hereby released and discharged from its obligations
as a “Borrower” under the Existing Credit Agreement and each other Loan
Document, and shall no longer be a borrower under the Credit Agreement; (b)
Ubiquiti Networks International Limited, a company formed under the laws of the
Hong Kong Special Administrative Region of the People’s Republic of China,
Ubiquiti Cayman Limited, an exempted company incorporated under the laws of the
Cayman Islands, and Ubiquiti Global Energy Limited, an exempted company
incorporated under the laws of the Cayman Islands (collectively, the “Existing
Foreign Guarantors” and together with the Released Cayman Borrower, 2



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar003.jpg]
the “Existing Foreign Credit Parties”), are hereby released and discharged from
their obligations, liabilities and undertakings as a “Guarantor” under the
Existing Credit Agreement and each other Loan Document, and shall no longer be a
guarantor under the Credit Agreement; and (c) all Liens, encumbrances, pledges
and security interests granted by an Existing Foreign Credit Party in such
Person’s assets shall be released and terminated, including any security
interests granted by an Existing Foreign Credit Party pursuant to the Loan
Documents set forth on Schedule I hereto (the “Terminated Foreign Credit Party
Loan Documents”), and the Collateral Agent hereby reassigns and retransfers to
each applicable Existing Foreign Credit Party all rights, interest and title of
the Collateral Agent in and to the assets subject to the Terminated Foreign
Credit Party Loan Documents. The Lenders and the Administrative Agent agree that
the Administrative Agent, at the request and expense of the Borrower or other
Credit Party, shall execute and deliver without recourse, representation or
warranty all releases or other documents as are reasonably necessary or
appropriate for the release of the Liens created under the Terminated Foreign
Credit Party Loan Documents and deliver such other release documents and take
such actions as are necessary or reasonably requested by the Borrower or such
other Credit Party to evidence the termination and release of the Liens and
security interests securing the Existing Foreign Credit Parties obligations
under the Existing Credit Agreement and the Terminated Foreign Credit Party Loan
Documents. 5. New Lender Joinder. By its execution of this Amendment, each New
Lender hereby acknowledges, agrees and confirms that, on and after the Third
Amendment Effective Date: (a) it will be deemed to be a party to the Credit
Agreement as a “Lender” and a “Term Loan Lender” and/or “Revolving Credit
Lender”, as applicable, for all purposes of the Credit Agreement and the other
Loan Documents, and shall have all of the obligations of, and shall be entitled
to the benefits of, a Lender and a Term Loan Lender and/or Revolving Credit
Lender, as applicable, under the Credit Agreement as if it had executed the
Credit Agreement; (b) it has received a copy of the Credit Agreement, copies of
the most recent financial statements delivered pursuant to Section 7.1 thereof
and such other documents and information as it deems appropriate, independently
and without reliance upon the Administrative Agent, the Arrangers, any other
Lender or any of their respective Affiliates, to make its own credit analysis
and decision to enter into this Amendment and become a Lender and a Term Loan
Lender and/or Revolving Credit Lender, as applicable, under the Credit
Agreement; and (c) it will provide any additional documentation (including,
without limitation, any Assignment and Assumption to be executed in connection
with this Amendment) to evidence it status as a Lender and a Term Loan Lender
and/or Revolving Credit Lender, as applicable, as of the Third Amendment
Effective Date or as required to be delivered by it pursuant to the terms of the
Credit Agreement. 6. Conditions to Effectiveness. The effectiveness of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent (the date on which such conditions have been satisfied, the
“Third Amendment Effective Date”): (a) the Administrative Agent’s receipt of the
following, each properly executed by a Responsible Officer of the signing Credit
Party and each in form and substance reasonably satisfactory to the
Administrative Agent: 3



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar004.jpg]
(i) this Amendment, duly executed by each of the Credit Parties, the
Administrative Agent, each Existing Lender agreeing to increase its Revolving
Credit Commitment hereunder or extend a Third Amendment Term Loan on the date
hereof, each New Lender and the other Lenders; (ii) with respect to a New
Lender, a Revolving Credit Note and/or a Term Loan Note executed by the Borrower
in favor of each New Lender that has requested a Revolving Credit Note and/or a
Term Loan Note; (iii) a certificate of a Responsible Officer of each Credit
Party certifying that (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party have not been
amended since the date of the last delivered certificate, or if they have been
amended, attached thereto are true, correct and complete copies of the same,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, (B) the bylaws or other governing document of such Credit Party have
not been amended since the date of the last delivered certificate, or if they
have been amended, attached thereto are true, correct and complete copies of the
same, (C) attached thereto is a true, correct and complete copy of resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Amendment and the Credit Agreement
as amended by this Amendment and (D) attached thereto is a true, correct and
complete copy of such certificates of good standing from the applicable
secretary of state of the state of incorporation, organization or formation (or
equivalent), as applicable, of such Credit Party; and (iv) legal opinions from
counsel to the Credit Parties with respect to the Loan Documents as amended,
modified and reaffirmed by this Amendment. (b) no Default or Event of Default
shall have occurred and be continuing immediately prior to or after giving
effect to this Amendment; (c) (i) the Administrative Agent and the Lenders shall
have received all documentation and other information requested by the
Administrative Agent or any Lender or required by regulatory authorities in
order for the Administrative Agent and the Lenders to comply with requirements
of any Anti-Money Laundering Laws, including the PATRIOT Act and any applicable
“know your customer” rules and regulations, and (ii) the Borrower shall have
delivered to the Administrative Agent, and directly to any Lender requesting the
same, a Beneficial Ownership Certification in relation to it (or a certification
that such Borrower qualifies for an express exclusion from the “legal entity
customer” definition under the Beneficial Ownership Regulations); and (d) the
Borrowers shall have paid all fees and expenses as separately agreed to in
connection with this Amendment, including without limitation, (i) those set
forth in the Engagement Letter dated as of August 6, 2019, between the Borrower
and Wells Fargo Securities, LLC and (ii) all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent). For purposes of determining
compliance with the conditions specified in this Section 6, each Lender that has
signed this Amendment shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or 4



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar005.jpg]
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the Third Amendment Effective
Date specifying its objection thereto. 7. Limited Effect. Except as expressly
provided herein, the Credit Agreement and the other Loan Documents shall remain
unmodified and in full force and effect. This Amendment shall not be deemed (a)
to be a waiver of, or consent to, or a modification or amendment of, any other
term or condition of the Credit Agreement or any other Loan Document other than
as expressly set forth herein, (b) to prejudice any right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or modified from time to time, or (c) to be a commitment
or any other undertaking or expression of any willingness to engage in any
further discussion with the Borrower, any of its Subsidiaries or any other
Person with respect to any other waiver, amendment, modification or any other
change to the Credit Agreement or the Loan Documents or any rights or remedies
arising in favor of the Lenders or the Administrative Agent, or any of them,
under or with respect to any such documents. References in the Credit Agreement
to “this Agreement” (and indirect references such as “hereunder”, “hereby”,
“herein”, “hereof” or other words of like import) and in any Loan Document to
the “Credit Agreement” shall be deemed to be references to the Credit Agreement
as modified hereby. 8. Representations and Warranties. The Borrower and each
Guarantor represents and warrants that (a) it has the corporate or other
equivalent power and authority to make, deliver and perform this Amendment, (b)
it has taken all necessary corporate or other equivalent action to authorize the
execution, delivery and performance of this Amendment, (c) this Amendment has
been duly executed and delivered on behalf of such Person, (d) this Amendment
constitutes a legal, valid and binding obligation of such Person, enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law), (e) each of the representations and warranties made by such Credit
Party in or pursuant to the Loan Documents is true and correct in all material
respects (except to the extent that such representation and warranty is subject
to a materiality or Material Adverse Effect qualifier, in which case it shall be
true and correct in all respects), in each case on and as of the date hereof as
if made on and as of the date hereof, except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date and (f) after giving effect to this Amendment, no Default
or Event of Default has occurred and is continuing as of the date hereof or
would result after giving effect to this Amendment and the transactions
contemplated hereby. 9. Acknowledgement and Reaffirmation. By their execution
hereof, the Borrower and each Guarantor hereby expressly (a) consents to this
Amendment, (b) acknowledges that the covenants, representations, warranties and
other obligations set forth in the Credit Agreement, the Notes and the other
Loan Documents to which the Borrower or such Guarantor is a party remain in full
force and effect (it being understood and agreed that to the extent any such
covenants, representations, warranties or other obligations are expressly
modified herein, such covenants, representations, warranties or obligations
shall continue in full force and effect as expressly modified herein) and (c)
ratifies and reaffirms any guarantee and grant of security interests and Liens
on any of their respective Collateral pursuant to any Loan Document as security
for or otherwise guaranteeing the Obligations under or with respect to the Loan
Documents and confirm and agree that such security interests and Liens are in
all respects continuing and in full force and effect and shall continue to
secure all of the Obligations under the Loan Documents (after giving effect to
this Amendment). 5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar006.jpg]
10. Costs, Expenses and Taxes. The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration of this
Amendment and the other instruments and documents to be delivered hereunder,
including, without limitation, the reasonable and documented fees and
out-of-pocket expenses of counsel for the Administrative Agent. 11. Execution in
Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Amendment by facsimile, telecopy, pdf or
other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof. 12. Governing Law. THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF. 13. Entire
Agreement. This Amendment is the entire agreement, and supersedes any prior
agreements and contemporaneous oral agreements, of the parties concerning its
subject matter. This Amendment is a Loan Document and is subject to the terms
and conditions of the Credit Agreement. 14. Successors and Assigns. This
Amendment shall be binding on and inure to the benefit of the parties and their
heirs, beneficiaries, successors and permitted assigns. [Remainder of page
intentionally left blank; signature pages follow] 6



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar007.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
under seal by their duly authorized officers, all as of the day and year first
written above. Borrower: UBIQUITI INC., as the Borrower By: /s/ Kevin Radigan
Name: Kevin Radigan Title: Chief Accounting Officer Released Cayman Borrower:
UBIQUITI INTERNATIONAL HOLDING COMPANY LIMITED By: /s/ Kevin Radigan Name: Kevin
Radigan Title: Authorized Signatory Guarantors: UBIQUITI ENERGY, LLC, as
Guarantor By: /s/ Kevin Radigan Name: Kevin Radigan Title: Chief Accounting
Officer UBIQUITI LABS, LLC, as Guarantor By: /s/ Kevin Radigan Name: Kevin
Radigan Title: Chief Accounting Officer Ubiquiti Inc. Third Amendment to Second
Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar008.jpg]
Administrative Agent, Collateral Agent and Lenders: WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Collateral Agent and Lender By: /s/ Lacy
Houstoun Name: Lacy Houstoun Title: Managing Director Ubiquiti Inc. Third
Amendment to Second Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar009.jpg]
FIFTH THIRD BANK, as Lender By: /s/ Marisa Lake Name: Marisa Lake Title: Officer
Ubiquiti Inc. Third Amendment to Second Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar010.jpg]
HSBC BANK USA, NATIONAL ASSOCIATION, as Lender By: /s/ Radmila Stolle Name:
Radmila Stolle Title: Vice President, HSBC Ubiquiti Inc. Third Amendment to
Second Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar011.jpg]
PNC BANK, NATIONAL ASSOCIATION, as Lender By: /s/ Cheryl L. Sekelsky Name:
Cheryl L. Sekelsky Title: Vice President Ubiquiti Inc. Third Amendment to Second
Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar012.jpg]
MUFG UNION BANK, N.A., as Lender By: /s/ Matthew Antioco Name: Matthew Antioco
Title: Director Ubiquiti Inc. Third Amendment to Second Amended and Restated
Credit Agreement Signature Page



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar013.jpg]
U.S. BANK NATIONAL ASSOCIATION, as Lender By: /s/ Matt S. Scullin Name: Matt S.
Scullin Title: Senior Vice President Ubiquiti Inc. Third Amendment to Second
Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar014.jpg]
TD BANK, N.A., as Lender By: /s/ Emily Chott Name: Emily Chott Title: Senior
Vice President Ubiquiti Inc. Third Amendment to Second Amended and Restated
Credit Agreement Signature Page



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar015.jpg]
BRANCH BANKING AND TRUST COMPANY, as Lender By: /s/ Sharona Yen Name: Sharona
Yen Title: Assistant Vice President Ubiquiti Inc. Third Amendment to Second
Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar016.jpg]
CITY NATIONAL BANK, as Lender By: /s/ Kevin Wallace Name: Kevin Wallace Title:
SVP Ubiquiti Inc. Third Amendment to Second Amended and Restated Credit
Agreement Signature Page



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar017.jpg]
CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as Lender By: /s/ Jerry C.S.
Liu Name: Jerry C.S. Liu Title: VP & GM Ubiquiti Inc. Third Amendment to Second
Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar018.jpg]
MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., NEW YORK BRANCH, as Lender By: /s/
Pi Kai Liu Name: Pi Kai Liu Title: Assistant Vice President Ubiquiti Inc. Third
Amendment to Second Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar019.jpg]
MANUFACTURERS BANK, as Lender By: /s/ Charles Jou Name: Charles Jou Title:
Senior Vice President Ubiquiti Inc. Third Amendment to Second Amended and
Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar020.jpg]
TAIWAN COOPERATIVE BANK LTD., ACTING THROUGH ITS NEW YORK BRANCH, as Lender By:
/s/ Li Hua Huang Name: Li Hua Huang Title: SVP & General Manager Ubiquiti Inc.
Third Amendment to Second Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar021.jpg]
Annex A Amended Credit Agreement See attached.



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar022.jpg]
Conformed Copy:Annex A Firstto Third Amendment to Second A&RAmended and Restated
Credit Agreement (June 29, 2018) Second Amendment to Second A&R Credit Agreement
(March 15, 2019) Published CUSIP Number: 90291HAA9 Revolver CUSIP Number:
90291HAC5 Term Loan CUSIP Number: 90291HAB7 $900,000,0001,200,000,000 SECOND
AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 17, 2018, by and among
UBIQUITI NETWORKS, INC., and UBIQUITI INTERNATIONAL HOLDING COMPANY LIMITED, as
BorrowersBorrower, the Lenders referred to herein, as Lenders, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Swingline Lender and Issuing
Lender, WELLS FARGO SECURITIES, LLC, HSBC BANK USA, NATIONAL ASSOCIATION, PNC
BANK, NATIONAL ASSOCIATION and FIFTH THIRD BANK, as Joint Lead Arrangers and
Joint Bookrunners, and U.S. BANK NATIONAL ASSOCIATION, PNC BANK, NATIONAL
ASSOCIATION, and MUFG UNION BANK, N.A., as Documentation Agents
103755581_3119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar023.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 SECTION 1.1 Definitions 1 SECTION
1.2 Other Definitions and Provisions 2830 SECTION 1.3 Accounting Terms 2931
SECTION 1.4 UCC Terms 2931 SECTION 1.5 Rounding 2931 SECTION 1.6 References to
Agreement and Laws 2931 SECTION 1.7 Times of Day 3032 SECTION 1.8 Letter of
Credit Amounts 3032 SECTION 1.9 Guarantees and Non-Recourse Indebtedness 3032
SECTION 1.10 Covenant Compliance Generally 3032 SECTION 1.11 Rates 3032 SECTION
1.12 Limited Condition Acquisitions 32 SECTION 1.13 Divisions 34 ARTICLE II
CREDIT FACILITIES 3034 SECTION 2.1 Revolving Credit Loans 3034 SECTION 2.2
Swingline Loans 3134 SECTION 2.3 Procedure for Advances of Revolving Credit
Loans and Swingline Loans 3236 SECTION 2.4 Repayment and Prepayment of Revolving
Credit and Swingline Loans 3336 SECTION 2.5 Permanent Reduction of the Revolving
Credit Commitment 3437 SECTION 2.6 Termination of Revolving Credit Facility 3438
SECTION 2.7 Increase in Revolving Credit Commitments; Incremental Loans 3438
SECTION 2.8 InitialThird Amendment Term Loan 3640 SECTION 2.9 Procedure for
Advance of Term Loans 3740 SECTION 2.10 Repayment of Term Loans 3741 SECTION
2.11 Prepayments of Term Loans 3841 ARTICLE III LETTER OF CREDIT FACILITY 4043
SECTION 3.1 L/C Facility 4043 SECTION 3.2 Procedure for Issuance of Letters of
Credit 4044 SECTION 3.3 Commissions and Other Charges 4144 SECTION 3.4 L/C
Participations 4144 i 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar024.jpg]
TABLE OF CONTENTS (continued) Page SECTION 3.5 Reimbursement Obligation of the
Parent Borrower 4245 SECTION 3.6 Obligations Absolute 4346 SECTION 3.7 Effect of
Letter of Credit Application 4346 ARTICLE IV GENERAL LOAN PROVISIONS 4346
SECTION 4.1 Interest 4346 SECTION 4.2 Notice and Manner of Conversion or
Continuation of Loans 4447 SECTION 4.3 Fees 4548 SECTION 4.4 Manner of Payment
4548 SECTION 4.5 Evidence of Indebtedness 4649 SECTION 4.6 Sharing of Payments
by Lenders 4649 SECTION 4.7 Administrative Agent’s Clawback 4750 SECTION 4.8
Changed Circumstances 4851 SECTION 4.9 Indemnity 4952 SECTION 4.10 Increased
Costs 5053 SECTION 4.11 Taxes 5154 SECTION 4.12 Mitigation Obligations;
Replacement of Lenders 5558 SECTION 4.13 Cash Collateral 5659 SECTION 4.14
Defaulting Lenders 5659 ARTICLE V CONDITIONS OF CLOSING AND BORROWING 5962
SECTION 5.1 Conditions to Closing and Initial Extensions of Credit 5962 SECTION
5.2 Conditions to All Extensions of Credit 6265 ARTICLE VI REPRESENTATIONS AND
WARRANTIES OF THE CREDIT PARTIES 6366 SECTION 6.1 Organization; Power;
Qualification 6366 SECTION 6.2 Ownership 6366 SECTION 6.3 Authorization;
Enforceability 6366 SECTION 6.4 Compliance of Agreement, Loan Documents and
Borrowing with Laws, Etc 6366 SECTION 6.5 Compliance with Law; Governmental
Approvals 6467 SECTION 6.6 Tax Returns and Payments 6467 SECTION 6.7
Intellectual Property Matters 6467 SECTION 6.8 Environmental Matters 6568
SECTION 6.9 Employee Benefit Matters 6669 SECTION 6.10 Margin Stock 6770 ii
103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar025.jpg]
TABLE OF CONTENTS (continued) Page SECTION 6.11 Government Regulation 6770
SECTION 6.12 Material Contracts 6770 SECTION 6.13 Employee Relations 6770
SECTION 6.14 Financial Statements 6770 SECTION 6.15 No Material Adverse Change
6871 SECTION 6.16 Solvency 6871 SECTION 6.17 Title to Properties 6871 SECTION
6.18 Litigation 6871 SECTION 6.19 Anti-Corruption Laws and Sanctions 6871
SECTION 6.20 Absence of Defaults 6871 SECTION 6.21 Disclosure 6871 ARTICLE VII
AFFIRMATIVE COVENANTS 6972 SECTION 7.1 Financial Statements and Budgets 6972
SECTION 7.2 Certificates; Other Reports 7073 SECTION 7.3 Notice of Other Matters
7174 SECTION 7.4 Preservation of Corporate Existence and Related Matters 7275
SECTION 7.5 Maintenance of Property and Licenses 7275 SECTION 7.6 Insurance 7275
SECTION 7.7 Accounting Methods and Financial Records 7375 SECTION 7.8 Payment of
Taxes 7376 SECTION 7.9 Compliance with Laws and Approvals 7376 SECTION 7.10
Environmental Laws 7376 SECTION 7.11 Compliance with ERISA 7376 SECTION 7.12
Compliance with Material Contracts 7476 SECTION 7.13 Visits and Inspections 7477
SECTION 7.14 Additional Subsidiaries 7477 SECTION 7.15 Use of Proceeds 7578
SECTION 7.16 Further Assurances 7678 SECTION 7.17 Anti-Corruption Laws and
Sanctions76; Beneficial Ownership Regulation; Anti-Money Laund ARTICLE VIII
NEGATIVE COVENANTS 7679 SECTION 8.1 Indebtedness 7679 SECTION 8.2 Liens 7881 iii
103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar026.jpg]
TABLE OF CONTENTS (continued) Page SECTION 8.3 Investments 7983 SECTION 8.4
Fundamental Changes 8185 SECTION 8.5 Asset Dispositions 8285 SECTION 8.6
Restricted Payments 8387 SECTION 8.7 Transactions with Affiliates 8487 SECTION
8.8 Accounting Changes; Organizational Documents 8488 SECTION 8.9 Payments and
Modifications of SubordinatedJunior Indebtedness 8488 SECTION 8.10 No Further
Negative Pledges; Restrictive Agreements 8588 SECTION 8.11 Nature of Business
8589 SECTION 8.12 Capital Expenditures 86[Reserved] 89 SECTION 8.13 Financial
Covenants 8689 SECTION 8.14 Disposal of Subsidiary Interests 8690 ARTICLE IX
DEFAULT AND REMEDIES 8690 SECTION 9.1 Events of Default 8690 SECTION 9.2
Remedies 8892 SECTION 9.3 Rights and Remedies Cumulative; Non-Waiver; etc 8993
SECTION 9.4 Crediting of Payments and Proceeds 8993 SECTION 9.5 Administrative
Agent May File Proofs of Claim 9094 SECTION 9.6 Credit Bidding 9194 ARTICLE X
THE ADMINISTRATIVE AGENT 9195 SECTION 10.1 Appointment and Authority 9195
SECTION 10.2 Rights as a Lender 9295 SECTION 10.3 Exculpatory Provisions 9296
SECTION 10.4 Reliance by the Administrative Agent 9397 SECTION 10.5 Delegation
of Duties 9397 SECTION 10.6 Resignation of Administrative Agent 9397 SECTION
10.7 Non-Reliance on Administrative Agent and Other Lenders 9598 SECTION 10.8 No
Other Duties, etc 9598 SECTION 10.9 Collateral and Guaranty Matters 9599 SECTION
10.10 Secured Hedge Agreements and Secured Cash Management Agreements 96100
ARTICLE XI MISCELLANEOUS 96100 SECTION 11.1 Notices 96100 iv 103755581_3
119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar027.jpg]
TABLE OF CONTENTS (continued) Page SECTION 11.2 Amendments, Waivers and Consents
99102 SECTION 11.3 Expenses; Indemnity 101104 SECTION 11.4 Right of Setoff
103106 SECTION 11.5 Governing Law; Jurisdiction, Etc 103107 SECTION 11.6 Waiver
of Jury Trial 104108 SECTION 11.7 Reversal of Payments 104108 SECTION 11.8
Injunctive Relief 105108 SECTION 11.9 Successors and Assigns; Participations
105108 SECTION 11.10 Treatment of Certain Information; Confidentiality 108112
SECTION 11.11 Performance of Duties 109113 SECTION 11.12 All Powers Coupled with
Interest 109113 SECTION 11.13 Survival 110113 SECTION 11.14 Titles and Captions
110114 SECTION 11.15 Severability of Provisions 110114 SECTION 11.16
Counterparts; Integration; Effectiveness; Electronic Execution 110114 SECTION
11.17 Term of Agreement 111114 SECTION 11.18 USA PATRIOT Act 111; Anti-Money
Laundering Laws 114 SECTION 11.19 Independent Effect of Covenants 111115 SECTION
11.20 No Advisory or Fiduciary Responsibility 111115 SECTION 11.21 Borrower
Agent 112[Reserved] 116 SECTION 11.22 Nature of Obligations 112116 SECTION 11.23
Judgment Currency 112116 SECTION 11.24 Inconsistencies with Other Documents
113116 SECTION 11.25 Amendment and Restatement; No Novation 113116 SECTION 11.26
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 113116
SECTION 11.27 Certain ERISA Matters 114117 SECTION 11.28 Acknowledgement
Regarding Any Supported QFCs 118 v 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar028.jpg]
EXHIBITS Exhibit A-1 - Form of US Revolving Credit Note Exhibit A-2 - Form of
Cayman Revolving CreditSwingline Note Exhibit A-3 - Form of SwinglineTerm Loan
Note Exhibit A-4 - Form of Term Loan Note Exhibit B - Form of Notice of
Borrowing Exhibit C - Form of Notice of Account Designation Exhibit D - Form of
Notice of Prepayment Exhibit E - Form of Notice of Conversion/Continuation
Exhibit F - Form of Officer’s Compliance Certificate Exhibit G - Form of
Assignment and Assumption Exhibit H-1 - Form of U.S. Tax Compliance Certificate
(Non-Partnership Foreign Lenders) Exhibit H-2 - Form of U.S. Tax Compliance
Certificate (Non-Partnership Foreign Participants) Exhibit H-3 - Form of U.S.
Tax Compliance Certificate (Foreign Participant Partnerships) Exhibit H-4 - Form
of U.S. Tax Compliance Certificate (Foreign Lender Partnerships) SCHEDULES
Schedule 1.1 - Existing Letters of Credit Schedule 1.1(a) - InitialThird
Amendment Term Loans, Revolving Credit Commitments and Revolving Credit
Commitment Percentages Schedule 6.1 - Jurisdictions of Organization and
Qualification Schedule 6.2 - Subsidiaries and Capitalization Schedule 6.6 - Tax
Matters Schedule 6.12 - Material Contracts Schedule 6.13 - Labor and Collective
Bargaining Agreements Schedule 6.17 - Real Property Schedule 6.18 - Litigation
Schedule 8.1 - Existing Indebtedness Schedule 8.2 - Existing Liens Schedule 8.3
- Existing Loans, Advances and Investments Schedule 8.7 - Transactions with
Affiliates vi 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar029.jpg]
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 17, 2018,
is by and between UBIQUITI NETWORKS, INC., a Delaware corporation (the “Parent
Borrower”) and UBIQUITI INTERNATIONAL HOLDING COMPANY LIMITED, an exempted
company incorporated under the laws of the Cayman Islands (the “Cayman
Borrower”), as Borrowers, , formerly known as Ubiquiti Networks, Inc., as
Borrower (the “Borrower”), the lenders who are party to this Agreement and the
lenders who may become a party to this Agreement pursuant to the terms hereof,
as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent for the Lenders. STATEMENT OF PURPOSE The
BorrowersBorrower, Ubiquiti International Holding Company Limited, an exempted
company incorporated under the laws of the Cayman Islands (“Ubiquiti Cayman”),
the lenders party thereto and the Administrative Agent have entered into that
certain Amended and Restated Credit Agreement, dated as of March 3, 2015 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”). The Borrowers haveBorrower has requested, and
subject to the terms and conditions set forth in this Agreement, the
Administrative Agent and the Lenders have agreed to amend and restate the
Existing Credit Agreement and extend certain credit facilities to the
BorrowersBorrower. NOW, THEREFORE, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties hereto,
such parties hereby agree as follows: ARTICLE I DEFINITIONS SECTION 1.1
Definitions. The following terms when used in this Agreement shall have the
meanings assigned to them below: “Administrative Agent” means Wells Fargo, in
its capacity as Administrative Agent hereunder, and any successor thereto
appointed pursuant to Section 10.6. “Administrative Agent’s Office” means the
office of the Administrative Agent specified in or determined in accordance with
the provisions of Section 11.1(c). “Administrative Questionnaire” means an
administrative questionnaire in a form supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Agent
Parties” has the meaning assigned thereto in Section 11.1(e). “Agreement” means
this Credit Agreement. “Anti-Corruption Laws” means all laws, rules, and
regulations of any jurisdiction applicable to the BorrowersBorrower or their
respectiveits Subsidiaries from time to time concerning or relating to bribery
or corruption, including, without limitation, the United States Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder.
103755581_3119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar030.jpg]
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Borrower or its Subsidiaries related to terrorism financing, money laundering,
any predicate crime to money laundering or any financial record keeping,
including any applicable provision of the PATRIOT Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators. “Applicable Margin” means
the corresponding percentages per annum as set forth below based on the
Consolidated Total Leverage Ratio: Pricing Commitment Consolidated Total
Leverage Ratio LIBOR + Base Rate + Level Fee I Less than 1.00 to 1.00 0.20%
1.50% 0.50% II Greater than or equal to 1.00 to 0.25% 1.75% 0.75% 1.00, but less
than 1.50 to 1.00 III Greater than or equal to 1.50 to 0.30% 2.00% 1.00% 1.00,
but less than 2.00 to 1.00 IV Greater than or equal to 2.00 to 1.00 0.35% 2.25%
1.25% The Applicable Margin shall be determined and adjusted quarterly on the
date five (5) Business Days after the day on which the Parent Borrower provides
an Officer’s Compliance Certificate pursuant to Section 7.2(a) for the most
recently ended fiscal quarter of the Parent Borrower (each such date, a
“Calculation Date”); provided that (a) the Applicable Margin shall be based on
Pricing Level III until the first Calculation Date occurring after the Closing
Date and, thereafter the Pricing Level shall be determined by reference to the
Consolidated Total Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Parent Borrower preceding the applicable Calculation Date,
and (b) if the Borrower Agent fails to provide an Officer’s Compliance
Certificate when due as required by Section 7.2(a) for the most recently ended
fiscal quarter of the Parent Borrower preceding the applicable Calculation Date,
the Applicable Margin from the date on which such Officer’s Compliance
Certificate was required to have been delivered shall be based on Pricing Level
IV until such time as such Officer’s Compliance Certificate is delivered, at
which time the Pricing Level shall be determined by reference to the
Consolidated Total Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Parent Borrower preceding such Calculation Date. The
applicable Pricing Level shall be effective from one Calculation Date until the
next Calculation Date. Any adjustment in the Pricing Level shall be applicable
to all Extensions of Credit then existing or subsequently made or issued.
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.1 or 7.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Revolving Credit Commitments are in effect, or (iii) any Extension of
Credit is outstanding when such inaccuracy is discovered or such financial
statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) the Borrower Agent shall
promptly deliver to the Administrative Agent a corrected Officer’s Compliance
Certificate for such Applicable Period, (B) the Applicable Margin for such
Applicable Period shall be determined as if the Consolidated Total Leverage
Ratio in the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (C) eachthe Borrower shall, within two (2) Business Days
of demand thereof by the Administrative 2 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar031.jpg]
Agent, pay to the Administrative Agent the accrued additional interest and fees
owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 4.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 4.1(b) and 9.2 nor
any of their other rights under this Agreement or any other Loan Document.
EachThe Borrower’s obligations under this paragraph shall survive the
termination of the Revolving Credit Commitments and the repayment of all other
Obligations hereunder. “Arrangers” means Wells Fargo Securities, LLC, HSBC Bank
USA, National Association, PNC Bank, National Association and Fifth Third Bank,
each in its capacity as a joint lead arranger and joint bookrunner. “Asset
Disposition” means the sale, transfer, license, lease or other disposition of
any Property (including any division, merger or disposition of Equity Interests
and any sale-leaseback) by any Credit Party or any Subsidiary thereof, and any
issuance of Equity Interests by any Subsidiary of the Parent Borrower to any
Person that is not a Credit Party or any Subsidiary thereof. “Assignment and
Assumption” means an assignment and assumption entered into by a Lender and an
Eligible Assignee (with the consent of any party whose consent is required by
Section 11.9), and accepted by the Administrative Agent, in substantially the
form attached as Exhibit G or any other form approved by the Administrative
Agent. “Attributable Indebtedness” means, on any date of determination, (a) in
respect of any capital leaseCapital Lease Obligations of any Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP, and (b) in respect of any
Synthetic Lease, the capitalized amount or principal amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital leaseCapital Lease Obligations. “Bail-In Action”
means the exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “Base Rate” means, at any time, the highest of (a) the Prime Rate, (b)
the Federal Funds Rate plus 0.50% and (c) LIBOR Rate for an Interest Period of
one month plus 1%; each change in the Base Rate shall take effect simultaneously
with the corresponding change or changes in the Prime Rate, the Federal Funds
Rate or LIBOR (provided that clause (c) shall not be applicable during any
period in which LIBOR is unavailable or unascertainable). “Base Rate Loan” means
any Loan bearing interest at a rate based upon the Base Rate as provided in
Section 4.1(a). “Benchmark Replacement” means the sum of: (a) the alternate
benchmark rate (which may include Term SOFR) that has been selected by the
Administrative Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to LIBOR for U.S. 3 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar032.jpg]
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement. “Benchmark Replacement Adjustment”
means, with respect to any replacement of LIBOR with an Unadjusted Benchmark
Replacement for each applicable Interest Period, the spread adjustment, or
method for calculating or determining such spread adjustment (which may be a
positive or negative value or zero), that has been selected by the
Administrative Agent and the Borrower giving due consideration to (a) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(b) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement
for U.S. dollar-denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement). “Benchmark Replacement Date” means the earlier to occur of the
following events with respect to LIBOR: (a) in the case of clause (a) or (b) of
the definition of “Benchmark Transition Event,” the later of (i) the date of the
public statement or publication of information referenced therein and (ii) the
date on which the administrator of LIBOR permanently or indefinitely ceases to
provide LIBOR; and (b) in the case of clause (c) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein. “Benchmark Transition Event” means the
occurrence of one or more of the following events with respect to LIBOR: (a) a
public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely; provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR; (b) a public statement or publication of information
by the regulatory supervisor for the administrator of LIBOR, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for LIBOR, a resolution authority with jurisdiction over the administrator for
LIBOR or a court or an entity with similar insolvency or resolution authority
over the administrator for LIBOR, which states that the administrator of LIBOR
has ceased or will cease to provide LIBOR permanently or 4 103755581_3
119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar033.jpg]
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; or (c) a
public statement or publication of information by the regulatory supervisor for
the administrator of LIBOR announcing that LIBOR is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders. “Benchmark Unavailability Period” means, if a Benchmark Transition
Event and its related Benchmark Replacement Date have occurred with respect to
LIBOR and solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 4.8(c) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 4.8(c). “Beneficial Ownership
Certification” means a certification regarding beneficial ownership as required
by the Beneficial Ownership Regulation. “Beneficial Ownership Regulation” means
31 CFR § 1010.230. “Benefit Plan” means any of (a) an “employee benefit plan”
(as defined in ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in and subject to Section 4975 of the Code or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”. “Borrower Agent” has the meaning assigned thereto in
Section 11.21.the introductory paragraph to this Agreement. “Borrower Materials”
has the meaning assigned thereto in Section 7.2. “Borrowers” means,
collectively, the Parent Borrower and the Cayman Borrower. “Business Day” means
(a) for all purposes other than as set forth in clause (b) below, any day other
than a Saturday, Sunday or legal holiday on which banks in San Francisco,
California, Charlotte, North Carolina, the Cayman Islands and New York, New
York, are open for the conduct of their commercial banking business and (b) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, any LIBOR Rate Loan, or any Base Rate Loan as to
which the interest rate is determined by reference to LIBOR, any day that is a
Business Day described in clause (a) and that is also a London Banking Day.
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin. “Capital Expenditures” means, with respect to the Parent
Borrower and its Subsidiaries on a Consolidated basis, for any period, (a) the
additions to property, plant and equipment and other capital expenditures that
are (or would be) set forth in a consolidatedConsolidated statement of cash
flows of 5 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar034.jpg]
such Person for such period prepared in accordance with GAAP and (b) Capital
Lease Obligations during such period, but excluding expenditures for the
restoration, repair or replacement of any fixed or capital asset which was
destroyed or damaged, in whole or in part, to the extent financed by the
proceeds of an insurance policy maintained by such Person. “Capital Lease
Obligations” of any Person means, subject to Section 1.3(b), the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases or finance leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP. “Cash Collateralize” means,
to pledge and deposit with, or deliver to the Administrative Agent, or directly
to the Issuing Lender, for the benefit of one or more of the Issuing Lender, the
Swingline Lender or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations
or Swingline Loans, cash or deposit account balances or, if the Administrative
Agent and the applicable Issuing Lender and the Swingline Lender shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent,
the Issuing Lender and the Swingline Lender, as applicable. “Cash Collateral”
shall have a meaning which correlates to the foregoing and shall include the
proceeds of such cash collateral and other credit support. “Cash Equivalents”
means, collectively, (a) marketable direct obligations issued or unconditionally
guaranteed by the United States or any agency thereof maturing within one
hundred twenty (120) days from the date of acquisition thereof, (b) commercial
paper maturing no more than one hundred twenty (120) days from the date of
creation thereof and currently having the highest rating obtainable from either
Standard & Poor’s Financial Services LLC or Moody’s Investors Service, Inc., (c)
certificates of deposit maturing no more than one hundred twenty (120) days from
the date of creation thereof issued by commercial banks incorporated under the
laws of the United States, each having combined capital, surplus and undivided
profits of not less than $500,000,000 and having a rating of “A” or better by a
nationally recognized rating agency; provided that the aggregate amount invested
in such certificates of deposit shall not at any time exceed $5,000,000 for any
one such certificate of deposit and $10,000,000 for any one such bank, (d) time
deposits maturing no more than thirty (30) days from the date of creation
thereof with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or the deposits of which are insured
by the FDIC and in amounts not exceeding the maximum amounts of insurance
thereunder, (e) solely in the case of any Foreign Subsidiary, investments,
instruments or securities equivalent to those referred to in clauses (a) through
(d) of this definition denominated in any foreign currency that is the local
currency of such Foreign Subsidiary or (f) any other investments (whether short
term or long term) approved by the Parent Borrower’s board of directors (or a
committee thereof) as part of its cash investment policy with the consent (such
consent not to be unreasonably withheld) of the Administrative Agent. “Cash
Management Agreement” means any agreement to provide cash management services,
including treasury, depository, overdraft, credit or debit card (including
non-card electronic payables and purchasing cards), electronic funds transfer
and other cash management arrangements. “Cash Management Bank” means any Person
that, (a) at the time it enters into a Cash Management Agreement with a Credit
Party or any of its Subsidiaries, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, or (b) at the
time it (or its Affiliate) becomes a Lender or the Administrative Agent
(including on the Closing Date), is a party to a 6 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar035.jpg]
Cash Management Agreement with a Credit Party or any of its Subsidiaries, in
each case in its capacity as a party to such Cash Management Agreement. “Cayman
Borrower” has the meaning assigned thereto in the introductory paragraph to this
Agreement. “Cayman Obligations” means, in each case, whether now in existence or
hereafter arising: (a) the principal of and interest on (including interest
accruing after the filing of any bankruptcy or similar petition) the Loans made
to the Cayman Borrower under the Credit Facility and (b) all other fees and
commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Foreign Credit Parties and each of their respective Subsidiaries to the
Lenders, the Issuing Lender or the Administrative Agent, in each case under any
Loan Document, with respect to any Loan or Letter of Credit of every kind,
nature and description, direct or indirect, absolute or contingent, due or to
become due, contractual or tortious, liquidated or unliquidated, and whether or
not evidenced by any note and including interest and fees that accrue after the
commencement by or against any Foreign Credit Party or any Subsidiary thereof of
any proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding. “Cayman Subsidiary Guaranty” means the Third Amended and
Restated Cayman Subsidiary Guaranty Agreement dated as of the First Amendment
Effective Date, executed by Ubiquiti Cayman, Ubiquiti Global, and certain other
Subsidiaries of the Cayman Borrower from time to time party thereto in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties.
“Change in Control” means the occurrence of one or more of the following events
or series of events: (a) the Controlling Shareholder shall cease to own,
beneficially and of record, either directly or indirectly, Equity Interests in
the Parent Borrower representing more than 50% of the combined voting power of
all of Equity Interests entitled to vote for members of the board of directors
or equivalent governing body of the Parent Borrower on a fully-diluted basis
(and taking into account all such Equity Interests that the Controlling
Shareholder has the right to acquire, whether such right is exercisable
immediately or only after the passage of time); or (b) the Parent Borrower shall
fail to control and directly own 100% of each class of outstanding Equity
Interests of the Cayman Borrower; or(c) the Cayman Borrower shall fail to
control and directly own 100% of each class of outstanding Equity Interests of
Ubiquiti Hong Kong, Ubiquiti Cayman and Ubiquiti Global.Ubiquiti Cayman. “Change
in Law” means the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, implemented or issued. 7 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar036.jpg]
“Closing Date” means the date of this Agreement. “Code” means the Internal
Revenue Code of 1986, and the rules and regulations promulgated thereunder.
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents. “Collateral Agreement” means the
Second Amended and Restated US Collateral Agreement dated as of the Closing Date
executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties. “Commitment Fee” has the meaning
assigned thereto in Section 4.3(a). “Commodity Exchange Act” means the Commodity
Exchange Act (7 U.S.C. § 1 et seq.). “Connection Income Taxes” means Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes. “Consolidated”
means, when used with reference to financial statements or financial statement
items of any Person, such statements or items on a consolidated basis in
accordance with applicable principles of consolidation under GAAP. “Consolidated
EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Parent Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes, (ii) Consolidated Interest Expense, (iii) amortization,
depreciation and other non-cash charges (except to the extent that such non-cash
charges are reserved for cash charges to be taken in the future), (iv)
extraordinary losses (excluding extraordinary losses from discontinued
operations) and (v) non-cash compensation charges, including any such charges
arising from stock options, restricted stock grants or other equity-incentive
programs less (c) the sum of the following, without duplication, to the extent
included in determining Consolidated Net Income for such period: (i) interest
income, (ii) any extraordinary gains and (iii) non-cash gains or non-cash items
increasing Consolidated Net Income. For purposes of this Agreement, Consolidated
EBITDA shall be adjusted on a Pro Forma Basis. “Consolidated Interest Coverage
Ratio” means, as of any date of determination, the ratio of (a) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date to (b) Consolidated Interest Expense for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date. “Consolidated Interest Expense” means, for any period, the sum of the
following determined on a Consolidated basis, without duplication, for the
Parent Borrower and its Subsidiaries in accordance with GAAP, interest expense
(including, without limitation, interest expense attributable to Capital Lease
Obligations and all net payment obligations pursuant to Hedge Agreements) for
such period. “Consolidated Net Income” means, for any period, the net income (or
loss) of the Parent Borrower and its Subsidiaries for such period, determined on
a Consolidated basis, without duplication, in accordance with GAAP; provided,
that in calculating Consolidated Net Income of the Parent Borrower and its
Subsidiaries for any period, there shall be excluded (a) the net income (or
loss) of any Person (other than a Subsidiary which shall be subject to clause
(c) below), in which the Parent Borrower or any of its Subsidiaries has a joint
interest with a third party, except to the extent such net income is actually 8
103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar037.jpg]
paid in cash to the Parent Borrower or any of its Subsidiaries by dividend or
other distribution during such period, (b) the net income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of the Parent Borrower
or any of its Subsidiaries or is merged into or consolidated with the Parent
Borrower or any of its Subsidiaries or that Person’s assets are acquired by the
Parent Borrower or any of its Subsidiaries except to the extent included
pursuant to the foregoing clause (a), (c) the net income (if positive), of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary to the Parent Borrower or any of its
Subsidiaries of such net income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary and (d)
any gain or loss from Asset Dispositions during such period. “Consolidated
Secured Indebtedness” means, as of any date of determination, the aggregate
principal amount of all Consolidated Total Indebtedness that is secured by a
Lien on any assets of the Borrower or any of its Subsidiaries. “Consolidated
Secured Leverage Ratio” means, as of any date of determination, the ratio of (a)
the Consolidated Secured Indebtedness on such date to (b) Consolidated EBITDA
for the period of four (4) consecutive fiscal quarters ending on or immediately
prior to such date. “Consolidated Total Indebtedness” means, as of any date of
determination with respect to the Parent Borrower and its Subsidiaries on a
Consolidated basis without duplication, the sum of all Indebtedness of the
Parent Borrower and its Subsidiaries (excluding all letters of credit that are
fully cash-collateralized; provided that the deduction for all such
cash-collateralized letters of credit shall not exceed $10,000,000 in the
aggregate at any time). “Consolidated Total Leverage Ratio” means, as of any
date of determination, the ratio of (a) Consolidated Total Indebtedness on such
date to (b) Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date. “Continuing Directors”
means the directors of the Parent Borrower on the Closing Date and each other
director of the Parent Borrower, if, in each case, such other director’s
nomination for election to the board of directors (or equivalent governing body)
of the Parent Borrower is recommended by at least 51% of the then Continuing
Directors. “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. “Controlling
Shareholder” means, collectively, Robert J. Pera, his estate, spouse, siblings,
heirs and lineal descendants, any trust for the benefit of the foregoing and any
successor-in-interest to any of the foregoing. “Credit Facility” means,
collectively, the Revolving Credit Facility, the Term Loan Facility, the
Swingline Facility and the L/C Facility. “Credit Parties” means, collectively,
the US Credit PartiesBorrower and the Foreign Credit PartiesGuarantors. “Debt
Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries. 9 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar038.jpg]
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect (including, without
limitation, Part V of the Companies Law (Revised) of the Cayman Islands and the
Companies Winding Up Rules 2008 (as amended) of the Cayman Islands). “Default”
means any of the events specified in Section 9.1 which with the passage of time,
the giving of notice or any other condition, would constitute an Event of
Default. “Defaulting Lender” means, subject to Section 4.14(b), any Lender that
(a) has failed to (i) fund all or any portion of the Revolving Credit Loans, any
Term Loan, participations in L/C Obligations or participations in Swingline
Loans required to be funded by it hereunder within two (2) Business Days of the
date such Loans or participations were required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower Agent in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower Agent, the Administrative Agent, the Issuing
Lender or the Swingline Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower Agent, to confirm in writing to the Administrative Agent and the
Borrower Agent that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower Agent), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the FDIC or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
4.14(b)) upon delivery of written notice of such determination to the Borrower
Agent, the Issuing Lender, the Swingline Lender and each Lender. “Disqualified
Equity Interests” means any Equity Interests that, by their terms (or by the
terms of any security or other Equity Interest into which they are convertible
or for which they are exchangeable) or upon the happening of any event or
condition, (a) mature or are mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence 10 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar039.jpg]
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Revolving Credit Commitments), (b) are
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests) (except as a result of a change of control or asset sale so
long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Revolving Credit Commitments), in whole or in part, (c)
provide for the scheduled payment of dividends in cash (other than the scheduled
payment of dividends on common stock following the declaration of such
dividends) or (d) are or become convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
latest Revolving Credit Maturity Date or Term Loan Maturity Date, as applicable,
at such time; provided that if such Equity Interests are issued pursuant to a
plan for the benefit of the Parent Borrower or its Subsidiaries or by any such
plan to such employees, such Equity Interests shall not constitute Disqualified
Equity Interests solely because they may be required to be repurchased by the
Parent Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations. “Dollars” or “$” means, unless otherwise qualified,
dollars in lawful currency of the United States. “Domestic Subsidiary” means any
Subsidiary organized under the laws of any political subdivision of the United
States. “Early Opt-in Election” means the occurrence of: (a) (i) a determination
by the Administrative Agent or (ii) a notification by the Required Lenders to
the Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 4.8(c) are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace LIBOR, and (b) (i) the election
by the Administrative Agent or (ii) the election by the Required Lenders to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Administrative Agent of written notice of such election to
the Borrower and the Lenders or by the Required Lenders of written notice of
such election to the Administrative Agent. “EEA Financial Institution” means (a)
any credit institution or investment firm established in any EEA Member Country
which is subject to the supervision of an EEA Resolution Authority, (b) any
entity established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country. 11
103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar040.jpg]
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.9(b)(iii)). “Employee Benefit Plan”
means (a) any employee benefit plan within the meaning of Section 3(3) of ERISA
that is maintained for employees of any Credit Party or any ERISA Affiliate or
(b) any Pension Plan or Multiemployer Plan that has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliate.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials. “Equity Interests” means (a) in the case of
a corporation, capital stock, (b) in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of capital stock, (c) in the case of an
exempted company incorporated under the laws of the Cayman Islands, shares, (d)
in the case of a partnership, partnership interests (whether general or
limited), (e) in the case of a limited liability company, membership interests,
(f) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person and (g) any and all warrants, rights or options to purchase any
of the foregoing. “Equity Issuance” means (a) any issuance by any Credit Party
or any Subsidiary thereof of shares of its Equity Interests to any Person that
is not a Credit Party (including, without limitation, in connection with the
exercise of options or warrants or the conversion of any debt securities to
equity) and (b) any capital contribution from any Person that is not a Credit
Party into any Credit Party or any Subsidiary thereof. The term “Equity
Issuance” shall not include (A) any Asset Disposition or (B) any Debt Issuance.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder. “ERISA Affiliate” means any Person who together with
any Credit Party or any of its Subsidiaries is treated as a single employer
within the meaning of Section 414(b), (c), (m) or (o) of the Code or Section
4001(b) of ERISA. 12 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar041.jpg]
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time. “Eurodollar Reserve Percentage” means, for any day,
the percentage which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City. “Event of Default” means any of the events specified in
Section 9.1; provided that any requirement for passage of time, giving of
notice, or any other condition, has been satisfied. “Exchange Act” means the
Securities Exchange Act of 1934. “Excluded Swap Obligation” means, with respect
to any Credit Party, any Swap Obligation if, and to the extent that, all or a
portion of the liability of such Credit Party for or the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any liability or guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Credit Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
liability for or the guarantee of such Credit Party or the grant of such
security interest becomes effective with respect to such Swap Obligation (such
determination being made after giving effect to any applicable keepwell, support
or other agreement for the benefit of the applicable Credit Party). If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition. “Excluded Taxes” means any of the following Taxes imposed on
or with respect to a Recipient or required to be withheld or deducted from a
payment to a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, United States federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Revolving Credit Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Revolving Credit
Commitment (other than pursuant to an assignment request by the
BorrowersBorrower under Section 4.12(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 4.11,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 4.11(g) and (d) any United States
federal withholding Taxes imposed under FATCA. “Existing Credit Agreement” has
the meaning assigned thereto in the Statement of Purpose. “Existing Letters of
Credit” means those letters of credit existing on the Closing Date and
identified on Schedule 1.1. 13 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar042.jpg]
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires. “FATCA” means
Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of Sections 1471 and 1474 of the Code, and
any applicable laws, regulations and guidance notes implementing the obligations
imposed by Sections 1471 through 1474 of the Code into the domestic legislative
framework of the Cayman Islands. “FDIC” means the Federal Deposit Insurance
Corporation. “Federal Funds Rate” means, for any day, the rate per annum equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System, as published by the Federal Reserve
Bank of New York on the Business Day next succeeding such day, provided that if
such rate is not so published for any day which is a Business Day, such rate
shall be determined based on the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“First Amendment Effective Date” means June 29, 2018. “Fiscal Year” means the
fiscal year of the Parent Borrower and its Subsidiaries ending on June 30.
“Foreign Collateral Agreement” means the Second Amended and Restated Foreign
Collateral Agreement dated as of the date hereof executed by the Foreign Credit
Parties (other than Ubiquiti Hong Kong) in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties. “Foreign Credit Parties” means,
collectively, (a) the Cayman Borrower, (b) Ubiquiti Hong Kong, (c) Ubiquiti
Cayman and (d) Ubiquiti Global. “Foreign Lender” means (a) with respect to the
Parent Borrower, a Lender that is not a U.S. Person, and (b) with respect to the
Cayman Borrower, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which the Cayman Borrower is a resident for tax
purposes.“Foreign Secured Obligations” means, collectively, (a) the Cayman
Obligations and (b) all existing or future payment and other obligations owing
by any Foreign Credit Party under (i) any Secured Hedge Agreement (other than
any Excluded Swap Obligation) and (ii) any Secured Cash Management Agreement.
For the avoidance of doubt, Foreign Secured Obligations shall exclude any
Obligations of the US Credit Parties. “Foreign Subsidiary” means any Subsidiary
that is not a Domestic Subsidiary. 14 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar043.jpg]
“Foreign Subsidiary Holdco” means a Domestic Subsidiary whose assets
substantially consist of Equity Interests in Foreign Subsidiaries. “Fronting
Exposure” means, at any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding L/C Obligations with respect to Letters of Credit
issued by the Issuing Lender, other than such L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof. “GAAP” means, at any time, generally accepted accounting principles in
the United States of America as in effect at such time, applied in accordance
with the consistency requirements thereof. “Governmental Approvals” means all
authorizations, consents, approvals, permits, licenses and exemptions of, and
all registrations and filings with or issued by, any Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an applicant or issuer in respect of
any letter of credit or letter of guaranty issued to support such Indebtedness
or obligation or (e) for the purpose of assuming in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(whether in whole or in part). “Guarantors” means, collectively, (a) the US
Guarantors, (b) Ubiquiti Hong Kong, (c) Ubiquiti Cayman, and (d) Ubiquiti
Global. Ubiquiti Energy, LLC, a Delaware limited liability company, Ubiquiti
Labs, LLC, a Delaware limited liability company and each other direct and
indirect Domestic Subsidiary of the Borrower which become a party to the
Subsidiary Guaranty Agreement pursuant to Section 7.14 (other than (a)
Immaterial Domestic Subsidiaries, (b) a direct or indirect Domestic Subsidiary
of a Foreign Subsidiary or Foreign Subsidiary Holdco or (c) a Foreign Subsidiary
Holdco). “Guaranty Agreements” means (a) the Ubiquiti Hong Kong Guaranty, (b)
the US Subsidiary Guaranty Agreement, (c) the Cayman Subsidiary Guaranty and
(db) any other unconditional guaranty agreement executed by any other Guarantor
for the benefit of the Secured Parties. “Hazardous Materials” means all
pollutants, contaminants and other materials, substances and wastes which are
hazardous, toxic, caustic, harmful or dangerous to human health or the
environment, 15 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar044.jpg]
including petroleum and petroleum products and byproducts, radioactive
materials, asbestos, polychlorinated biphenyls and all materials, substances and
wastes which are classified or regulated as “hazardous,” “toxic” or similar
descriptions under any Environmental Law. “Hedge Agreement” means (a) any and
all rate swap transactions, basis swaps, credit derivative transactions, forward
rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement. “Hedge Bank” means any Person that,
(a) at the time it enters into a Hedge Agreement with a Credit Party or any of
its Subsidiaries permitted under Article VIII, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent or
(b) at the time it (or its Affiliate) becomes a Lender or the Administrative
Agent (including on the Closing Date), is a party to a Hedge Agreement with a
Credit Party or any of its Subsidiaries, in each case in its capacity as a party
to such Hedge Agreement. “Hedge Termination Value” means, in respect of any one
or more Hedge Agreements, after taking into account the effect of any legally
enforceable netting agreement relating to such Hedge Agreements, (a) for any
date on or after the date such Hedge Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedge Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender). “Hong Kong” means the Hong Kong
Special Administrative Region of the People’s Republic of China.Immaterial
Domestic Subsidiary” means any Domestic Subsidiary that (a) together with its
Subsidiaries, (i) has assets representing no more than 2.5% of the Consolidated
total assets of the Borrower and its Domestic Subsidiaries or (ii) generates no
more than 2.5% of the Consolidated revenues of the Borrower and its Domestic
Subsidiaries (excluding each direct or indirect Domestic Subsidiary of a Foreign
Subsidiary and each Foreign Subsidiary Holdco), in each case, as reflected in
the most recent financial statements delivered pursuant to Sections 7.1(a) or
(b), as applicable, and (b) has been designated as an “Immaterial Domestic
Subsidiary” by the Borrower in the manner provided below; provided that, (x) if,
upon the delivery of the most recent financial statements delivered pursuant to
Sections 7.1(a) or (b), as applicable, (A) the total assets of the Immaterial
Domestic Subsidiaries, taken as a whole, as of the last day of the Borrower’s
most recently ended fiscal quarter shall be greater than 5% of the Consolidated
total assets of the Borrower and its Domestic Subsidiaries or (B) the total
revenue of the Immaterial Domestic Subsidiaries, taken as a whole, as of the end
of the most recently ended four consecutive fiscal quarter period shall be
greater than 5% of the Consolidated total revenues of the Borrower and its
Domestic Subsidiaries for such period, then the Borrower shall designate
Immaterial Domestic Subsidiaries as Guarantors and take such actions as may be
necessary, including causing an Immaterial Domestic Subsidiary to grant security
interests pursuant to Section 7.14(a), until Immaterial Domestic Subsidiaries
comprise less than the percentages of Consolidated total assets or total revenue
in 16 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar045.jpg]
the preceding clauses (A) and (B), and (y) notwithstanding the foregoing,
Ubiquiti Energy, LLC, a Delaware limited liability company, and Ubiquiti Labs,
LLC, a Delaware limited liability company, shall be deemed not to be Immaterial
Domestic Subsidiaries hereunder. The Borrower may from time to time designate
any Domestic Subsidiary (including a newly-created or newly-acquired Domestic
Subsidiary) as an Immaterial Domestic Subsidiary by delivering to the
Administrative Agent a certificate of a Responsible Officer making such
designation and confirming that (x) such Domestic Subsidiary meets the
requirements set forth in this definition and (y) immediately after giving
effect to such designation, no Event of Default shall have occurred and be
continuing. “Immaterial Foreign Subsidiaries” means all Foreign Subsidiaries
that are not Material Foreign Subsidiaries. “Increase Effective Date” has the
meaning assigned thereto in Section 2.7(c). “Incremental Amendment” has the
meaning assigned thereto in Section 2.7(fg). “Incremental Facilities Limit”
means, with respect to any proposed incurrence of additional Indebtedness under
Section 2.7, an amount equal to the sum of (a) an amount (the “Fixed Incremental
Amount”) equal to the sum of (i) $400,000,000, plus (ii) the aggregate principal
amount of any voluntary prepayments of Incremental Term Loans, plus (iii) the
aggregate amount of all optional prepayments of Revolving Credit Loans (solely
to the extent accompanied by a permanent optional reduction in the Revolving
Credit Commitment); provided that, in each case of clauses (b)(ii) and (iii),
such amounts shall only be added under this clause (b) to the extent such
prepayments are not funded with the proceeds of Indebtedness that, in accordance
with GAAP, constitute (or when incurred, constituted) a long-term liability,
less (iv) the total aggregate initial principal amount (as of the date of
incurrence thereof) of all Incremental Increases, in each case previously
incurred under the Fixed Incremental Amount, plus (b) an amount of additional
Indebtedness (the “Ratio Incremental Amount”) that would not cause the
Consolidated Secured Leverage Ratio as of the most recently ended fiscal quarter
of the Borrower for which financial statements have been delivered pursuant to
Section 7.1(a) or (b), as applicable, prior to the incurrence of such additional
Indebtedness (or in the case of any additional Indebtedness, the proceeds of
which will finance a substantially concurrent Limited Condition Acquisition, the
LCA Test Date) to exceed 2.25 to 1.00 (calculated on a Pro Forma Basis after
giving effect to the incurrence of such additional Indebtedness and any Limited
Condition Acquisition to be consummated using the proceeds of such additional
Indebtedness and assuming that any proposed Revolving Credit Facility Increase
is fully drawn at such time and giving effect to the use of proceeds thereof).
The Borrower may elect to use any component of the Incremental Facilities
Amount, in any order, in its sole discretion, and if there is capacity under the
Ratio Incremental Amount at any time that an Incremental Term Loan or Revolving
Commitment Increase is incurred and the Borrower does not otherwise make an
election, the Borrower will be deemed to have elected the Ratio Incremental
Amount. “Incremental Increases” has the meaning assigned thereto in Section
2.7(a). “Incremental Lender” has the meaning assigned thereto in Section 2.7(b).
“Incremental Term Loan” has the meaning assigned thereto in Section 2.7(a). 17
103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar046.jpg]
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following: (a) all liabilities, obligations and
indebtedness for borrowed money including, but not limited to, obligations
evidenced by bonds, debentures, notes or other similar instruments of any such
Person; (b) all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under earn-out or similar agreements), except (i) trade payables arising in the
ordinary course of business not more than ninety (90) days past due, or that are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of such Person and (ii) intercompany charges, payments and/or obligations
among the Credit Parties and Subsidiaries for support services, manufacturing
services, licenses, intellectual property, research and development services,
logistics services, distribution, procurement and other similar services
consistent with past practices, in each case incurred in the ordinary course of
business; (c) the Attributable Indebtedness of such Person with respect to such
Person’s Capital Lease Obligations and Synthetic Leases (regardless of whether
accounted for as indebtedness under GAAP); (d) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person to the extent of the value of such property (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business); (e) all Indebtedness of any
other Person secured by a Lien on any asset owned or being purchased by such
Person (including Indebtedness arising under conditional sales or other title
retention agreements except trade payables arising in the ordinary course of
business), whether or not such Indebtedness shall have been assumed by such
Person or is limited in recourse; (f) all obligations, contingent or otherwise,
of any such Person relative to the face amount of letters of credit, whether or
not drawn, including, without limitation, any Reimbursement Obligation, and
banker’s acceptances issued for the account of any such Person; (g) all
obligations of any such Person in respect of Disqualified Equity Interests; (h)
all net obligations of such Person under any Hedge Agreements; provided, in no
event shall obligations under any Hedge Agreement be deemed “Indebtedness” for
any calculation of the Consolidated Total Leverage Ratio unless such obligations
relate to a transaction which has been terminated; and (i) all Guarantees of any
such Person with respect to any of the foregoing. For all purposes hereof, the
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Hedge Agreement on any date
shall be deemed to be the Hedge Termination Value thereof as of such date. 18
103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar047.jpg]
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes. “Indemnitee” has the meaning assigned
thereto Section 11.3(b). “Information” has the meaning assigned thereto in
Section 11.10. “Initial Term Loan” means the term loan made, or to be made, to
the Parent Borrower by the Term Loan Lenders pursuant to Section 2.8. The
aggregate principal amount of the Initial Term Loan on the Closing Date shall be
$500,000,000 and the principal amount of the Initial Term Loan amount of each
Term Loan Lender as of the Closing Date is set forth opposite the name of such
Term Loan Lender on Schedule 1.1(a). “Insurance and Condemnation Event” means
the receipt by any Credit Party or any of its Subsidiaries of any cash insurance
proceeds or condemnation award payable by reason of theft, loss, physical
destruction or damage, taking or similar event with respect to any of their
respective Property. “Intellectual Property” shall have the meaning specified in
the US Collateral Agreement. “Interest Period” means, as to each LIBOR Rate
Loan, the period commencing on the date such LIBOR Rate Loan is disbursed or
converted to or continued as a LIBOR Rate Loan and ending on the date one (1),
two (2), three (3), or six (6) months thereafter, in each case as selected by
the Borrower Agent, on behalf of itself or the Cayman Borrower, in its Notice of
Borrowing or Notice of Conversion/Continuation and subject to availability;
provided that: (a) the Interest Period shall commence on the date of advance of
or conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires; (b) if any Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day; provided that if any
Interest Period with respect to a LIBOR Rate Loan would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the
immediately preceding Business Day; (c) any Interest Period with respect to a
LIBOR Rate Loan that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
relevant calendar month at the end of such Interest Period; (d) no Interest
Period shall extend beyond the Revolving Credit Maturity Date or the Term Loan
Maturity Date, as applicable, and Interest Periods shall be selected by the
BorrowersBorrower so as to permit the BorrowersBorrower to make mandatory
reductions of the Revolving Credit Commitment pursuant to Section 2.5(b) and the
quarterly principal installment payments pursuant to Section 2.10 without
payment of any amounts pursuant to Section 4.9; and (e) there shall be no more
than ten (10) Interest Periods in effect at any time. “Investment” has the
meaning assigned thereto in Section 8.3. 19 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar048.jpg]
“IRS” means the United States Internal Revenue Service. “ISP98” means the
International Standby Practices (1998 Revision, effective January 1, 1999),
International Chamber of Commerce Publication No. 590.590 (or such later version
thereof as may be in effect at the applicable time). “Issuing Lender” means
Wells Fargo, in its capacity as issuer of any Letters of Credit hereunder, or
any successor thereto. “Junior Indebtedness” means, with respect to the Borrower
and its Subsidiaries, any (a) Subordinated Indebtedness, (b) Indebtedness
secured by Liens that are junior to the Liens securing the Secured Obligations,
and (c) unsecured Indebtedness (other than intercompany Indebtedness) with an
aggregate outstanding principal amount in excess of the Threshold Amount. “L/C
Commitment” means the lesser of (a) $10,000,00025,000,000 and (b) the Revolving
Credit Commitment. “L/C Facility” means the letter of credit facility
established pursuant to Article III. “L/C Obligations” means at any time, an
amount equal to the sum of (a) the aggregate undrawn and unexpired amount of the
then outstanding Letters of Credit and (b) the aggregate amount of drawings
under Letters of Credit which have not then been reimbursed pursuant to Section
3.5. “L/C Participants” means the collective reference to all the Revolving
Credit Lenders other than the Issuing Lender. “LCA Test Date” has the meaning
assigned thereto in Section 1.12(a). “Lender” means each Person executing this
Agreement as a Lender on the Closing Date and any other Person that shall have
become a party to this Agreement as a Lender pursuant to an Assignment and
Assumption or pursuant to Section 2.7, other than any Person that ceases to be a
party hereto as a Lender pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit. “Letter of Credit Application”
means an application, in the form specified by the Issuing Lender from time to
time, requesting the Issuing Lender to issue a Letter of Credit. “Letters of
Credit” means the collective reference to standby letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit. “Leverage Ratio
Increase” has the meaning assigned thereto in Section 8.13(a). “LIBOR” means,
subject to the implementation of a Benchmark Replacement Rate in accordance with
Section 4.8(c), (a) for any interest rate calculation with respect to a LIBOR
Rate Loan, the rate of interest per annum determined on the basis of the rate
for deposits in Dollars for a period equal to the applicable Interest Period as
published by the ICE Benchmark Administration Limited, a United Kingdom company,
or a comparable or successor quoting service approved by the Administrative
Agent consistent 20 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar049.jpg]
with market practice, at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period. If, for
any reason, such rate is not so published, then “LIBOR” shall be determined by
the Administrative Agent to be the arithmetic average of the rate per annum at
which deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period, and (b) for any
interest rate calculation with respect to a Base Rate Loan, the rate of interest
per annum determined on the basis of the rate for deposits in Dollars for an
Interest Period equal to one month (commencing on the date of determination of
such interest rate) as published by the ICE Benchmark Administration Limited, a
United Kingdom company, or a comparable or successor quoting service approved by
the Administrative Agent consistent with market practice, at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate is not so published, then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination. Each calculation by the Administrative
Agent of LIBOR shall be conclusive and binding for all purposes, absent manifest
error. Notwithstanding the foregoing, (x) in no event shall LIBOR (including,
without limitation, any Benchmark Replacement Rate with respect thereto) be less
than 0% and (y) unless otherwise specified in any amendment to this Agreement
entered into in accordance with Section 4.8(c), in the event that a Benchmark
Replacement Rate with respect to LIBOR is implemented then all references herein
to LIBOR shall be deemed references to such Benchmark Replacement Rate. “LIBOR
Rate” means a rate per annum determined by the Administrative Agent pursuant to
the following formula: LIBOR Rate = LIBOR 1.00-Eurodollar Reserve Percentage
“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a). “Lien” means, with respect to any asset, any
mortgage, leasehold mortgage, lien, pledge, charge, security interest,
hypothecation or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease Obligation or other
title retention agreement relating to such asset. “Liquidity” means, as of any
date of determination, the sum of (a) all Unrestricted cash and Cash Equivalents
of the Credit Parties and (b) the principal amount that the Borrowers are
permitted to draw under the Revolving Credit Facility (not to exceed
$50,000,000) on such date. For purposes hereof, “Unrestricted” means that such
cash and Cash Equivalents (i) do not appear or would not be required to appear
as “restricted” on the financial statements of the Parent Borrower or any such
Subsidiary (unless related to the Loan Documents or the Liens created
thereunder), (ii) are not subject to a Lien (other than Liens permitted under
Section 8.2(a) or (j)) in favor of any Person other than the Administrative
Agent under the Loan Documents, (iii) are not prohibited from being used by the
Parent Borrower and its 21 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar050.jpg]
Subsidiaries for the payment of the Obligations and (iv) are not being held as
cash collateral for any Indebtedness or other obligations (other than cash and
Cash Equivalents constituting Collateral for the Obligations) or to Cash
Collateralize outstanding letters of credit under the terms of this
Agreement.Limited Condition Acquisition” means any Acquisition that is permitted
hereunder and is not conditioned on the availability of, or on obtaining,
third-party financing. “Loan Documents” means, collectively, this Agreement,
each Note, the Letter of Credit Applications, the Security Documents, the
Guaranty Agreements and each other document, instrument, certificate and
agreement executed and delivered by the Credit Parties or any of their
respective Subsidiaries in favor of or provided to the Administrative Agent or
any Secured Party in connection with this Agreement or otherwise referred to
herein or contemplated hereby (excluding any Secured Hedge Agreement and any
Secured Cash Management Agreement). “Loans” means the collective reference to
the Revolving Credit Loans, the Term Loans and the Swingline Loans, and “Loan”
means any of such Loans. “London Banking Day” means any day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
Eurodollar market. “Material Adverse Effect” means, with respect to the Parent
Borrower and its Subsidiaries, (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Parent Borrower and its
Subsidiaries, taken as a whole, (b) a material impairment of the ability of any
Credit Party to perform its obligations under the Loan Documents to which it is
a party, (c) a material adverse effect on the rights and remedies of the
Administrative Agent or the Lenders under any Loan Document or (d) a material
adverse effect on the legality, validity, binding effect or enforceability
against any Credit Party of any Loan Document to which it is a party. “Material
Contract” means (a) any contract or agreement, written or oral, of any Credit
Party or any of its Subsidiaries involving monetary liability of or to any such
Person in an amount in excess of $25,000,00050,000,000 per annum or (b) any
other contract or agreement, written or oral, of any Credit Party or any of its
Subsidiaries, the breach, non-performance, cancellation or failure to renew of
which could reasonably be expected to have a Material Adverse Effect; provided
that any contract or agreement solely among the Credit Parties and the
Subsidiaries shall not be a “Material Contract” hereunder. “Material First-Tier
Foreign Subsidiary” means any Material Foreign Subsidiary that is directly owned
by a US Credit Party. “Material Foreign Subsidiary” means (a) theUbiquiti Cayman
Borrower, (b) Ubiquiti Hong Kong, (c) Ubiquiti Cayman Limited, (d) Ubiquiti
Global, and (e) any Foreign Subsidiary or Foreign Subsidiary Holdco with assets
or revenues that exceed 5% of the Consolidated assets or revenues of the Parent
Borrower and its Subsidiaries, determined as of the end of the most recent
Fiscal Year for which financial statements have been delivered and recalculated
at the end of each Fiscal Year thereafter, and (f) any Foreign Subsidiary
required to be designated as a Material Foreign Subsidiary pursuant to Section
7.14(d). On the Closing. On the Third Amendment Effective Date, Foreign
Subsidiaries organized in IndiaBrazil, Canada, China (PRC), Czech Republic,
India, Japan, Latvia, Lithuania, Mexico, Netherlands, Poland, China, Latvia,
Canada, Czech RepublicRussia, and Ukraine do not meet the requirement set forth
above and are not Material Foreign Subsidiaries. “Minimum Collateral Amount”
means, at any time, (a) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 105103% of the sum of (i) the
Fronting Exposure 22 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar051.jpg]
of the Issuing Lender with respect to Letters of Credit issued and outstanding
at such time and (ii) the Fronting Exposure of the Swingline Lender with respect
to all Swingline Loans outstanding at such time and (b) otherwise, an amount
reasonably determined by the Administrative Agent and the Issuing Lender that is
entitled to Cash Collateral hereunder at such time in their sole discretion.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding seven (7) years. “Net Cash Proceeds” means,
as applicable, (a) with respect to any Asset Disposition or Insurance and
Condemnation Event, the gross proceeds received by any Credit Party or any of
its Subsidiaries therefrom (including any cash, Cash Equivalents, deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, as
and when received) less the sum of (i) in the case of an Asset Disposition, all
income taxes and other taxes assessed by, or reasonably estimated to be payable
to, a Governmental Authority as a result of such transaction (provided that if
such estimated taxes exceed the amount of actual taxes required to be paid in
cash in respect of such Asset Disposition, the amount of such excess shall
constitute Net Cash Proceeds), (ii) all reasonable out-of-pocket fees and
expenses incurred in connection with such transaction or event, (iii) the
principal amount of, premium, if any, and interest on any Indebtedness secured
by a Lien on the asset (or a portion thereof) disposed of, which Indebtedness is
required to be repaid in connection with such transaction or event, and (b) with
respect to any Equity Issuance or Debt Issuance, the gross cash proceeds
received by any Credit Party or any of its Subsidiaries therefrom less (i) all
reasonable out-of-pocket legal, underwriting and other fees and expenses
incurred in connection therewith and (ii) all income taxes and other taxes
assessed by, or reasonably estimated to be payable to, a Governmental Authority
as a result of such transaction. “Non-Consenting Lender” means any Lender that
does not approve any consent, waiver, amendment, modification or termination
that (i) requires the approval of all Lenders or all affected Lenders in
accordance with the terms of Section 11.2 and (ii) has been approved by the
Required Lenders. “Non-Credit Party” means any Subsidiary of the Parent Borrower
that is not a Credit Party. “Non-Credit Party Investment Amount” means, at any
time, an amount at such time equal to (a) the greater of (i) $50,000,000 and
(ii) 10% of Consolidated EBITDA as of the end of the most recently ended four
consecutive fiscal quarter period for which financial statements have been
provided pursuant to Section 7.1(a) or (b), as applicable (determined at the
time of the applicable Investment), minus (b) the aggregate outstanding amount
of Investments made pursuant to Section 8.3(a)(vi) prior to the date of
determination, minus (c) the aggregate outstanding amount of Investments made
pursuant to Section 8.3(g)(ii) prior to the date of determination.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time. “Notes” means the collective reference to the Revolving
Credit Notes, the Swingline Note and the Term Loan Notes. “Notice of Account
Designation” has the meaning assigned thereto in Section 2.3(b). “Notice of
Borrowing” has the meaning assigned thereto in Section 2.3(a). “Notice of
Conversion/Continuation” has the meaning assigned thereto in Section 4.2.
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c). 23
103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar052.jpg]
“Obligations” means, collectively, the US Obligations and the Cayman
Obligations.in each case, whether now in existence or hereafter arising: (a) the
principal of and interest on (including interest accruing after the filing of
any bankruptcy or similar petition) the Loans made to the Borrower under the
Credit Facility and (b) all other fees and commissions (including attorneys’
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Lenders,
the Issuing Lender or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. “OFAC”
means the U.S. Department of the Treasury’s Office of Foreign Assets Control.
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer, the chief accounting officer or the controller of the Parent Borrower
substantially in the form attached as Exhibit F. “Operating Lease” means, as to
any Person as determined in accordance with GAAP, any lease of Property (whether
real, personal or mixed) by such Person as lessee which is not a capital lease.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.12). “Parent Borrower” has the meaning assigned thereto in the
introductory paragraph to this Agreement. “Participant” has the meaning assigned
thereto in Section 11.9(d). “Participant Register” has the meaning assigned
thereto in Section 11.9(d). “PATRIOT Act” means the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)). “PBGC” means the Pension
Benefit Guaranty Corporation or any successor agency. “Pension Plan” means any
Employee Benefit Plan, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and which (a) is
maintained, funded or administered for the employees of any Credit Party or any
ERISA Affiliate or (b) has at any time within the preceding seven (7) years been
maintained, funded or administered for the employees of any Credit Party or any
current or former ERISA Affiliates. 24 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar053.jpg]
“Permitted Acquisition” means any acquisition by the Parent Borrower or any
Subsidiary in the form of the acquisition of all or substantially all of the
assets, business or a line of business, or at least a majority of the
outstanding Equity Interests which have the ordinary voting power for the
election of directors of the board of directors (or equivalent governing body)
(whether through purchase, merger or otherwise), of any other Person if each
such acquisition meets all of the following requirements, which in the case of a
Limited Condition Acquisition shall be subject to Section 1.12: (a) such
acquisition shall be completed on a non-hostile basis; (b) the Person or
business to be acquired shall be in a line of business permitted pursuant to
Section 8.11; (c) if such transaction is a merger or consolidation involving
athe Borrower, suchthe Borrower shall be the surviving Person; (d) if such
transaction is a merger or consolidation involving a Guarantor, a Guarantor (or
a Person that will become a Guarantor upon such merger or consolidation) shall
be the surviving Person; (e) no later than ten (10) Business Days prior to the
proposed closing date of such acquisition (or such shorter period as may be
agreed to by the Administrative Agent), the Parent Borrower shall have delivered
to the Administrative Agent an Officer’s Compliance Certificate for the most
recent fiscal quarter end preceding such acquisition for which financial
statements are available demonstrating, in form and substance reasonably
satisfactory to the Administrative Agent, that the Parent Borrower is in
compliance on a Pro Forma Basis (as of the date of the acquisition and after
giving effect thereto and any Indebtedness incurred in connection therewith)
with (i) Section 8.13(b) and (ii) a Consolidated Total Leverage Ratio no greater
than 3.00 to 1.00the financial covenants in Section 8.13, giving effect to any
Leverage Ratio Increase then in effect pursuant to Section 8.13(a); (f) no later
than ten (10) Business Days after the proposed closing date of such acquisition
the Parent Borrower (or such longer period as may be agreed to by the
Administrative Agent), to the extent requested by the Administrative Agent, the
Borrower shall have delivered to the Administrative Agent promptly upon the
finalization thereof copies of substantially final documentation delivered in
connection therewith; and (g) no Default or Event of Default shall have occurred
and be continuing both before and after giving effect to such acquisition;
and(h) the Administrative Agent and the Required Lenders shall have provided
their written consent prior to the consummation of such acquisition if the
aggregate amount of the purchase price, including, but not limited to, any
assumed debt, earn-outs (valued at the maximum amount payable thereunder),
deferred payments, or Equity Interests of a Borrower, to be paid in cash on a
singular basis in connection with such acquisition (or series of related
acquisitions), together with all other acquisitions consummated during the term
of this Agreement (excluding any portion of the acquisitions paid from any
Equity Issuance) exceeds in the aggregate (x) $100,000,000 minus (y) the
aggregate amount of Investments made pursuant to Section 8.3(m) during the term
of this Agreement. “Permitted Liens” means the Liens permitted pursuant to
Section 8.2. “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity. “Platform” has the meaning assigned thereto in
Section 7.2. 25 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar054.jpg]
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks. “Pro Forma Basis” means, for purposes of
calculating Consolidated EBITDA for any period during which one or more
Specified Transactions occurs, that such Specified Transaction (and all other
Specified Transactions that have been consummated during the applicable period)
shall be deemed to have occurred as of the first day of the applicable period of
measurement (a) excluding all income statement items (whether positive or
negative) attributable to the Property or Person that are subject to any such
Specified Disposition made during such period, (b) including all income
statement items (whether positive or negative) attributable to the Property or
Person acquired pursuant to any such Permitted Acquisition (provided that such
income statement items to be included are reflected in financial statements or
other financial data reasonably acceptable to the Administrative Agent and based
upon reasonable assumptions and calculations which are expected to have a
continuous impact) and (c) without duplication of any other adjustments already
included in clause (b) above or in the calculation of Consolidated EBITDA for
such period, after giving effect to the pro forma adjustments with respect to
such transaction; provided that in each case any such pro forma adjustments (i)
are reasonably expected to be realized within twelve (12) months of such
transaction as set forth in reasonable detail on a certificate of a Responsible
Officer of the Parent Borrower delivered to the Administrative Agent and (ii)
are calculated on a basis consistent with GAAP and Regulation S-X of the
Exchange Act of 1934 (including with respect to pro forma adjustments for public
company costs in connection with the Acquisition of any public company) and
(iii) represent less than 10% of Consolidated EBITDA (determined without giving
effect to this clause (iii)). For purposes of this definition, “Specified
Disposition” means any disposition of all or substantially all of the assets or
Equity Interests of any Subsidiary of the Parent Borrower or any division,
business unit, product line or line of business and “Specified Transaction”
means (x) any Specified Disposition and, (y) any Permitted Acquisition and (z)
any other Acquisition made pursuant to Section 8.3(m). “Property” means any
right or interest in or to property of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible, including, without
limitation, Equity Interests. “PTE” means a prohibited transaction class
exemption issued by the U.S. Department of Labor, as any such exemption may be
amended from time to time. “Public Lenders” has the meaning assigned thereto in
Section 7.2. “Qualified Equity Interests” means any Equity Interests that are
not Disqualified Equity Interests. “Recipient” means (a) the Administrative
Agent, (b) any Lender and (c) the Issuing Lender, as applicable. “Register” has
the meaning assigned thereto in Section 11.9(c). “Reimbursement Obligation”
means the obligation of the Parent Borrower to reimburse the Issuing Lender
pursuant to Section 3.5 for amounts drawn under Letters of Credit. “Related
Parties” means, with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, advisors and representatives
of such Person and of such Person’s Affiliates. 26 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar055.jpg]
“Replacement Rate” has the meaning assigned thereto in Section 4.8(c).Relevant
Governmental Body” means the Federal Reserve Board and/or the Federal Reserve
Bank of New York, or a committee officially endorsed or convened by the Federal
Reserve Board and/or the Federal Reserve Bank of New York or any successor
thereto. “Required Lenders” means, at any date, any combination of two or more
Lenders having Total Credit Exposures representing more than fifty percent (50%)
of the Total Credit Exposures of all Lenders or, if the Revolving Credit
Commitments have been terminated, any combination of two or more Lenders holding
more than fifty percent (50%) of the Revolving Credit Exposure and outstanding
Term Loans at such time. The Total Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time. “Required
Revolving Credit Lenders” means, at any date, any combination of Revolving
Credit Lenders holding more than fifty percent (50%) of the sum of the aggregate
amount of the Revolving Credit Commitment or, if the Revolving Credit Commitment
has been terminated, any combination of Revolving Credit Lenders holding more
than fifty percent (50%) of the aggregate Extensions of Credit under the
Revolving Credit Facility; provided that the Revolving Credit Commitment of, and
the portion of the Extensions of Credit under the Revolving Credit Facility, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Credit Lenders.
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, chief accounting officer, director,
controller, vice president, treasurer or assistant treasurer of such Person or
any other officer of such Person designated in writing by the applicable
Borrower and reasonably acceptable to the Administrative Agent. Any document
delivered hereunder or under any other Loan Document that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of such Person and such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Person.
“Restricted Payment” has the meaning assigned thereto in Section 8.6. “Revolving
Credit Commitment” means (a) as to any Revolving Credit Lender, the obligation
of such Revolving Credit Lender to make Revolving Credit Loans to, and to
purchase participations in L/C Obligations and Swingline Loans for the account
of, the applicable Borrower hereunder in an aggregate principal amount at any
time outstanding not to exceed the amount set forth opposite such Revolving
Credit Lender’s name on the Register, as such amount may be modified at any time
or from time to time pursuant to the terms hereof (including, without
limitation, Section 2.7 and the Third Amendment) and (b) as to all Revolving
Credit Lenders, the aggregate commitment of all Revolving Credit Lenders to make
Revolving Credit Loans, as such amount may be modified at any time or from time
to time pursuant to the terms hereof. The aggregate Revolving Credit Commitment
of all the Revolving Credit Lenders on the ClosingThird Amendment Effective Date
shall be $400,000,000.700,000,000. The initial Revolving Credit Commitment of
each Revolving Credit Lender on the ClosingThird Amendment Effective Date is set
forth opposite the name of such Revolving Credit Lender on Schedule 1.1(a).
“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The initial Revolving Credit Commitment
Percentage of each Revolving Credit Lender on 27 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar056.jpg]
the ClosingThird Amendment Effective Date is set forth opposite the name of such
Revolving Credit Lender on Schedule 1.1(a). “Revolving Credit Exposure” means,
as to any Revolving Credit Lender at any time, the aggregate principal amount at
such time of its outstanding Revolving Credit Loans and such Revolving Credit
Lender’s participation in L/C Obligations and Swingline Loans at such time.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 2.7 or the Third Amendment). “Revolving Credit
Facility Increase” has the meaning assigned thereto in Section 2.7(a).
“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment.
“Revolving Credit Loan” means any revolving loan made to the BorrowersBorrower
pursuant to Section 2.1, including any Revolving Credit Facility Increases, and
all such revolving loans collectively as the context requires. “Revolving Credit
Maturity Date” means the earliest to occur of (a) January 17, 2023, (b) the date
of termination of the entire Revolving Credit Commitment by the
BorrowersBorrower pursuant to Section 2.5, orand (c) the date of termination of
the Revolving Credit Commitment pursuant to Section 9.2(a). “Revolving Credit
Note” means a promissory note made by the BorrowersBorrower in favor of a
Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, (i) for the Parent Borrower, substantially in the form
attached as Exhibit A-1 and (ii) for the Cayman Borrower, substantially in the
form attached as Exhibit A-2, and, in each case,including any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part. “Revolving Credit Outstandings” means the sum of (a) with
respect to Revolving Credit Loans and Swingline Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Revolving Credit Loans and Swingline Loans, as the
case may be, occurring on such date; plus (b) with respect to any L/C
Obligations on any date, the aggregate outstanding amount thereof on such date
after giving effect to the issuance of or drawing under any Letters of Credit
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date. “Sanctions” means economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government
(including those administered by OFAC), the European Union, Her Majesty’s
Treasury, the United Nations Security Council or other relevant sanctions
authority. “Sanctioned Country” means at any time, a country, region or
territory which is itself the subject or target of any Sanctions (including,
without limitationas of the Third Amendment Effective Date, Cuba, Iran, North
Korea, Sudan, Syria and the Crimea region). “Sanctioned Person” means, at any
time, (a) any Person listed in any Sanctions-related list of designated Persons
maintained by OFAC, the U.S. Department of State, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority, (b) any Person operating, organized or resident in a Sanctioned
Country or, (c) any Person owned or controlled 28 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar057.jpg]
by any such Person or Persons described in clauses (a) and (b), or (d) any
Person otherwise a target of Sanctions, including vessels and aircraft, that are
designated under any Sanctions program. “SEC” means the Securities and Exchange
Commission, or any Governmental Authority succeeding to any of its principal
functions. “Secured Cash Management Agreement” means any Cash Management
Agreement between or among any Credit Party or any of its Subsidiaries and any
Cash Management Bank. “Secured Hedge Agreement” means any Hedge Agreement
between or among any Credit Party or any of its Subsidiaries and any Hedge Bank.
“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement; provided that the “Secured
Obligations” of a Credit Party shall exclude any Excluded Swap Obligations with
respect to such Credit Party. “Secured Parties” means, collectively, the
Administrative Agent, the Lenders, the Issuing Lender, the Swingline Lender, the
Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 10.5, any other
holder from time to time of any of any Secured Obligations and, in each case,
their respective successors and permitted assigns. “Security Documents” means
the collective reference to the US Collateral Agreement, the Foreign Collateral
Agreement, the Ubiquiti Hong Kong Share Mortgage, the Ubiquiti International
Cayman Share Charge, the Ubiquiti Cayman Share Charge, the Ubiquiti Global Share
Charge, the Ubiquiti Hong Kong Charge over Accounts and each other agreement or
writing pursuant to which any Credit Party pledges or grants a security interest
in any Property or assets securing any Secured Obligations or Foreign Secured
Obligations, as applicable. “SOFR” with respect to any day means the secured
overnight financing rate published for such day by the Federal Reserve Bank of
New York, as the administrator of the benchmark, (or a successor administrator)
on the Federal Reserve Bank of New York’s Website. “Solvent” and “Solvency”
mean, with respect to any Person on any date of determination, that on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability. “Subordinated
Indebtedness” means the collective reference to any Indebtedness incurred by the
Parent Borrower or any of its Subsidiaries that is subordinated in right and
time of payment to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent. 29 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar058.jpg]
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Parent Borrower. “Subsidiary Guaranty Agreement” means that certain Amended and
Restated US Subsidiary Guaranty Agreement of even date herewith executed by the
Borrower and the Guarantors in favor of the Administrative Agent, for the
benefit of the Secured Parties. “Swap Obligation” means, with respect to any
Credit Party, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act. “Swingline Commitment” means the lesser of (a)
$25,000,000 and (b) the Revolving Credit Commitment. “Swingline Facility” means
the swingline facility established pursuant to Section 2.2. “Swingline Lender”
means Wells Fargo, in its capacity as swingline lender hereunder or any
successor thereto. “Swingline Loan” means any swingline loan made by the
Swingline Lender to the Parent Borrower pursuant to Section 2.2, and all such
swingline loans collectively as the context requires. “Swingline Note” means a
promissory note made by the Parent Borrower in favor of the Swingline Lender
evidencing the Swingline Loans made by the Swingline Lender, substantially in
the form attached as Exhibit A-3,2, and any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP. “Taxes” means all
present or future taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto. “Term Loan Facility” means the term loan facility
established pursuant to Article II (including any Incremental Term Loans
established pursuant to Section 2.7). “Term Loan Lender” means any Lender
holding outstanding Term Loans. “Term Loan Maturity Date” means (a) with regard
to the InitialThird Amendment Term Loans, the first to occur of (i) January 17,
2023, and (ii) the date of acceleration of the Obligations pursuant to Section
9.2(a) and (b) with regard to any Incremental Term Loan, the earlier of (i) the
maturity date thereof as determined by the applicable Lenders pursuant to
Section 2.7(f) and (ii) the acceleration of the Obligations pursuant to Section
9.2(a). 30 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar059.jpg]
“Term Loan Note” means a promissory note made by the Parent Borrower in favor of
a Term Loan Lender evidencing the portion of the Term Loans made by such Term
Loan Lender, substantially in the form attached as Exhibit A-4,3, and any
substitutes therefor, and any replacements, restatements, renewals or extension
thereof, in whole or in part. “Term Loans” means the InitialThird Amendment Term
Loans and any Incremental Term Loan, and “Term Loan” means any of such Term
Loans. “Term SOFR” means the forward-looking term rate based on SOFR that has
been selected or recommended by the Relevant Governmental Body. “Termination
Event” means the occurrence of any of the following which, individually or in
the aggregate, has resulted or could reasonably be expected to result in
liability of the BorrowersBorrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or (e)
any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under Section
4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate. “Third Amendment” means the Third Amendment to this Agreement, dated
as of the Third Amendment Effective Date, by and among the Borrower, Ubiquiti
Cayman, the Guarantors, the Lenders and the Administrative Agent. “Third
Amendment Effective Date” means September 9, 2019. “Third Amendment Term Loan”
means the term loan made, or to be made, to the Borrower by the Term Loan
Lenders pursuant to Section 2.8. The aggregate principal amount of the Third
Amendment Term Loan on the Third Amendment Effective Date shall be $500,000,000
and the principal amount of the Third Amendment Term Loan amount of each Term
Loan Lender as of the Third Amendment Effective Date is set forth opposite the
name of such Term Loan Lender on Schedule 1.1(a). “Threshold Amount” means
$25,000,000. “Total Credit Exposure” means, as to any Lender at any time, the
unused Revolving Credit Commitments, Revolving Credit Exposure and outstanding
Term Loans of such Lender at such time. 31 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar060.jpg]
“Transactions” means, collectively, (a) the refinancing of all Indebtedness
outstanding under the Existing Credit Agreement, (b) the initial Extensions of
Credit and (c) the payment of costs and expenses incurred in connection with the
foregoing. “Ubiquiti Cayman” means Ubiquiti Cayman Limited, an exempted company
incorporated under the laws of the Cayman Islands. “Ubiquiti Cayman Share
Charge” means the equitable charge over shares dated as of May 5, 2014, pursuant
to which the Administrative Agent, for the benefit of the Secured Parties, is
granted a security interest (or the equivalent under Cayman Islands law) in
one-hundred percent (100%) of the Equity Interests of Ubiquiti Cayman.” has the
meaning assigned thereto in the introductory paragraph to this Agreement.
“Ubiquiti GlobalCayman Limited” means Ubiquiti Global EnergyCayman Limited, an
exempted company incorporated under the laws of the Cayman Islands. “Ubiquiti
Global Share Charge” means the equitable charge over shares dated as of June 29,
2018, pursuant to which the Administrative Agent, for the benefit of the Secured
Parties, is granted a security interest (or the equivalent under Cayman Islands
law) in one-hundred percent (100%) of the Equity Interests of Ubiquiti Global.
“Ubiquiti Global” means Ubiquiti Global Energy Limited, an exempted company
incorporated under the laws of the Cayman Islands. “Ubiquiti Hong Kong” means
Ubiquiti Networks International Limited, a company formed under the laws of the
Hong Kong Special Administrative Region of the People’s Republic of China.
“Ubiquiti Hong Kong Guaranty” means the unconditional guarantee and indemnity
governed by the laws of Hong Kong dated as of May 5, 2014 executed by Ubiquiti
Hong Kong in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties. “Ubiquiti Hong Kong Share Mortgage” means the share mortgage
governed by the laws of Hong Kong dated as of May 5, 2014 executed by the Cayman
Borrower in favor of the Administrative Agent, pursuant to which the
Administrative Agent, for the benefit of the Secured Parties, is granted a
security interest (or the equivalent under Hong Kong law) in one-hundred percent
(100%) of the Equity Interests of Ubiquiti Hong Kong. “Ubiquiti Hong Kong Charge
over Accounts” means the charge over accounts and securities governed by the
laws of Hong Kong dated as of May 5, 2014 executed by Ubiquiti Hong Kong in
favor of the Administrative Agent pursuant to which the Administrative Agent,
for the benefit of the Secured Parties, is granted a security interest (or the
equivalent under Hong Kong law) in all deposit accounts, securities accounts and
similar accounts and all cash and cash equivalents held therein. “Ubiquiti
International Cayman Share Charge” means the equitable charge over shares dated
as of May 5, 2014, pursuant to which the Administrative Agent, for the benefit
of the Secured Parties, is granted a security interest (or the equivalent under
Cayman Islands law) in sixty-five percent (65%) of the Equity Interests of
theUbiquiti Cayman Borrower. “UCC” means the Uniform Commercial Code as in
effect in the State of New York. “United States” means the United States of
AmericaUnadjusted Benchmark Replacement” means the Benchmark Replacement
excluding the Benchmark Replacement Adjustment. 32 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar061.jpg]
“US Collateral Agreement” means the Second Amended and Restated US Collateral
Agreement dated as of the date hereof executed by the US Credit Parties in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties. “US
Credit Parties” means the Parent Borrower and the US Guarantors. “US Guarantors”
all direct and indirect Domestic Subsidiaries of the Parent Borrower in
existence on the Closing Date or which become a party to the US Subsidiary
Guaranty Agreement pursuant to Section 7.14 (other than (a) a direct or indirect
Domestic Subsidiary of a Foreign Subsidiary or (b) a Foreign Subsidiary Holdco).
“US Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans made to the Parent
Borrower under the Credit Facility and (b) all other fees and commissions
(including attorneys’ fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the US
Credit Parties and each of their respective Subsidiaries to the Lenders, the
Issuing Lender or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any US Credit Party or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding. “US Subsidiary Guaranty Agreement” means that certain
Amended and Restated US Subsidiary Guaranty Agreement of even date herewith
executed by certain Domestic Subsidiaries of the Parent Borrower in favor of the
Administrative Agent, for the benefit of the Secured Parties.United States”
means the United States of America. “U.S. Person” means any Person that is a
“United States person” as defined in Section 7701(a)(30) of the Code. “U.S. Tax
Compliance Certificate” has the meaning assigned thereto in Section 4.11(g).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association. “Wholly-Owned” means, with respect to a Subsidiary, that all of the
Equity Interests of such Subsidiary are, directly or indirectly, owned or
controlled by the Parent Borrower and/or one or more of its Wholly-Owned
Subsidiaries (except for directors’ qualifying shares or other shares required
by Applicable Law to be owned by a Person other than the Parent Borrower and/or
one or more of its Wholly-Owned Subsidiaries). “Withholding Agent” means the
Parent Borrower, Cayman Borrower and the Administrative Agent. “Write-Down and
Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule. SECTION 1.2 Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the 33 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar062.jpg]
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined, (b) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms, (c) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (d) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (e) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (f)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (g) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (h) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (i) the term “documents” includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form, (j) in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including” and (k) section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document. SECTION 1.3
Accounting Terms. (a) All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with GAAP,
applied on a consistent basis, as in effect from time to time and in a manner
consistent with that used in preparing the audited financial statements required
by Section 7.1(a), except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Parent Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and the Borrower
Agent or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower Agent shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein, (ii) the Parent Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP, and
(iii) any lease that was classified or accounted for as an operating lease as of
(and any similar lease entered into after) the Closing Date in accordance with
GAAP shall be classified or accounted for as an operating lease and not a
capital lease, even though, as a result of a change in GAAP or the Parent
Borrower’s implementation of Financial Accounting Board Accounting Standards
Codification 842, such lease would be classified and accounted for as a capital
lease under GAAP. SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on
the Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions. Subject to
the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect. 34 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar063.jpg]
SECTION 1.5 Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio or percentage is expressed herein and rounding the result up
or down to the nearest number (with a rounding-up if there is no nearest
number). SECTION 1.6 References to Agreement and Laws. Unless otherwise
expressly provided herein, (a) any definition or reference to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual documents or instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not expressly
prohibited by any Loan Document; and (b) any definition or reference to any
Applicable Law, including, without limitation, the Code, the Commodity Exchange
Act, ERISA, the Exchange Act, the PATRIOT Act, the Securities Act of 1933, the
UCC, the Investment Company Act of 1940, the Interstate Commerce Act, the
Trading with the Enemy Act of the United States or any of the foreign assets
control regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law. SECTION 1.7 Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable). SECTION 1.8
Letter of Credit Amounts. Unless otherwise specified, all references herein to
the amount of a Letter of Credit at any time shall be deemed to mean the maximum
face amount of such Letter of Credit after giving effect to all increases
thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor (at the time specified therefor in such applicable Letter
of Credit or Letter of Credit Application and as such amount may be reduced by
(a) any permanent reduction of such Letter of Credit or (b) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit). SECTION
1.9 Guarantees and Non-Recourse Indebtedness. Unless otherwise specified, (i)
the amount of any Guarantee shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee and (ii) the amount of any Indebtedness which is
limited or is non-recourse to a Person or for which recourse is limited to an
identified asset shall be valued at the lesser of (A) if applicable, the limited
amount of such obligations, and (B) if applicable, the fair market value of such
assets securing such obligation. SECTION 1.10 Covenant Compliance Generally. For
purposes of determining compliance under Sections 8.1, 8.2, 8.3, 8.5, 8.6 and
8.12,8.6, any amount in a currency other than Dollars will be converted to
Dollars in a manner consistent with that used in calculating Consolidated Net
Income in the most recent annual financial statements of the Parent Borrower and
its Subsidiaries delivered pursuant to Section 7.1(a). Notwithstanding the
foregoing, for purposes of determining compliance with Sections 8.1, 8.2, 8.3
and 8.12,8.3, with respect to any amount of Indebtedness, or Investment or
Capital Expenditure in a currency other than Dollars, no breach of any basket
contained in such sections shall be deemed to have occurred solely as a result
of changes in rates of exchange occurring after the time such Indebtedness, or
Investment or Capital Expenditure is incurred; provided that for the avoidance
of doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections. 35 103755581_3
119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar064.jpg]
SECTION 1.11 Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR” or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including, without limitation,
any Benchmark Replacement) or the effect of any of the foregoing, or of any
Benchmark Replacement Conforming Changes. SECTION 1.12 Limited Condition
Acquisitions. In the event that the Borrower notifies the Administrative Agent
in writing that any proposed Acquisition is a Limited Condition Acquisition and
that the Borrower wishes to test the conditions to such Limited Condition
Acquisition and any Indebtedness (other than Revolving Credit Loans) that is to
be used to finance such Limited Condition Acquisition and the related
transaction costs and expenses associated with such Limited Condition
Acquisition in accordance with this Section 1.12, then, so long as agreed to by
the lenders providing such Indebtedness, the following provisions shall apply:
(a) any condition to the consummation of such Limited Condition Acquisition or
the incurrence of such Indebtedness that requires that no Default or Event of
Default shall have occurred and be continuing at the time of such Limited
Condition Acquisition or the incurrence of such Indebtedness, shall be satisfied
if (i) no Default or Event of Default shall have occurred and be continuing at
the time of the execution of the definitive purchase agreement, merger agreement
or other acquisition agreement governing such Limited Condition Acquisition (the
“LCA Test Date”) and (ii) no Event of Default under any of Section 9.1(a),
9.1(b), 9.1(i) or 9.1(j) shall have occurred and be continuing both immediately
before and immediately after the consummation of such Limited Condition
Acquisition and the incurrence of such Indebtedness; (b) any condition to the
consummation of such Limited Condition Acquisition or the incurrence of such
Indebtedness that the representations and warranties in this Agreement and the
other Loan Documents shall be true and correct at the time of consummation of
such Limited Condition Acquisition or the incurrence of such Indebtedness shall
be deemed satisfied if (i) all representations and warranties in this Agreement
and the other Loan Documents are true and correct in all material respects
(except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects) as of the LCA Test Date, or if such
representation speaks as of an earlier date, as of such earlier date and (ii) as
of the date of consummation of such Limited Condition Acquisition, (A) the
representations and warranties under the relevant definitive agreement governing
such Limited Condition Acquisition as are material to the lenders providing such
Indebtedness shall be true and correct, but only to the extent that the Borrower
or its applicable Subsidiary has the right to terminate its obligations under
such agreement or otherwise decline to close such Limited Condition Acquisition
as a result of a breach of such representations and warranties or the failure of
those representations and warranties to be true and correct and (B) certain of
the representations and warranties in this Agreement and the other Loan
Documents which are customary for similar “funds certain” financings and
required by the lenders providing such Indebtedness shall be true and correct in
all material respects (except for any representation and warranty that is
qualified by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects); (c) any
financial ratio test or condition to be tested in connection with such Limited
Condition Acquisition and the availability of such Indebtedness will be tested
as of the LCA Test Date, in each case, after giving effect to the relevant
Limited Condition Acquisition and related incurrence of Indebtedness, on a pro
forma basis where applicable, and, for the avoidance of doubt, (i) such ratios
and baskets shall not be tested at the time of consummation of such Limited
Condition Acquisition and (ii) if any of such ratios are exceeded or conditions
are not met following the LCA Test Date, but prior to the 36 103755581_3
119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar065.jpg]
closing of such Limited Condition Acquisition, as a result of fluctuations in
such ratio or amount (including due to fluctuations in Consolidated EBITDA of
the Borrower or the Person subject to such Limited Condition Acquisition), at or
prior to the consummation of the relevant transaction or action, such ratios
will not be deemed to have been exceeded and such conditions will not be deemed
unmet as a result of such fluctuations solely for purposes of determining
whether the relevant transaction or action is permitted to be consummated or
taken; (d) except as provided in the next sentence, in connection with any
subsequent calculation of any ratio or basket on or following the relevant LCA
Test Date and prior to the earlier of the date on which such Limited Condition
Acquisition is consummated and the date that the definitive agreement for such
Limited Condition Acquisition is terminated or expires without consummation of
such Limited Condition Acquisition, any such ratio or basket shall be calculated
(i) on a pro forma basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including the incurrence or assumption of
Indebtedness) have been consummated and (ii) assuming such Limited Condition
Acquisition and other transactions in connection therewith (including the
incurrence or assumption of Indebtedness) have not been consummated.
Notwithstanding the foregoing, any calculation of a ratio in connection with
determining the Applicable Margin and determining whether or not the Borrower is
in compliance with the financial covenants set forth in Section 8.13 shall, in
each case be calculated assuming such Limited Condition Acquisition and other
transactions in connection therewith (including the incurrence or assumption of
Indebtedness) have not been consummated. The foregoing provisions shall apply
with similar effect during the pendency of multiple Limited Condition
Acquisitions such that each of the possible scenarios is separately tested.
SECTION 1.13 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time. ARTICLE II CREDIT FACILITIES SECTION 2.1 Revolving
Credit Loans. Subject to the terms and conditions of this Agreement and the
other Loan Documents, and in reliance upon the representations and warranties
set forth in this Agreement and the other Loan Documents, each Revolving Credit
Lender severally agrees to make Revolving Credit Loans to the Cayman Borrower
and/or the Parent Borrower in Dollars from time to time from the Closing Date
to, but not including, the Revolving Credit Maturity Date as requested by the
Borrower Agent in accordance with the terms of Section 2.3; provided, that (a)
the Revolving Credit Outstandings shall not exceed the Revolving Credit
Commitment of all the Revolving Credit Lenders and (b) the Revolving Credit
Exposure of any Revolving Credit Lender shall not at any time exceed such
Revolving Credit Lender’s Revolving Credit Commitment. Each Revolving Credit
Loan by a Revolving Credit Lender shall be in a principal amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Revolving Credit Loans requested on such occasion.
Subject to the terms and conditions hereof, the Cayman Borrower and the Parent
Borrower may borrow, repay and reborrow Revolving Credit Loans hereunder until
the Revolving Credit Maturity Date. 37 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar066.jpg]
SECTION 2.2 Swingline Loans. (a) Availability. Subject to the terms and
conditions of this Agreement and the other Loan Documents, including, without
limitation, Section 5.2(d) of this Agreement, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, the Swingline Lender may, in its sole discretion, make Swingline
Loans to the Parent Borrower in Dollars from time to time from the Closing Date
to, but not including, the Revolving Credit Maturity Date; provided, that (a)
after giving effect to any amount requested, the Revolving Credit Outstandings
shall not exceed the Revolving Credit Commitment and (b) the aggregate principal
amount of all outstanding Swingline Loans (after giving effect to any amount
requested) shall not exceed the Swingline Commitment. (b) Refunding. (i)
Swingline Loans shall be refunded by the Revolving Credit Lenders on demand by
the Swingline Lender. Such refundings shall be made by the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Revolving Credit Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan. (ii) The Parent Borrower shall pay to
the Swingline Lender on demand the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. In
addition, the Parent Borrower hereby authorizes the Administrative Agent to
charge any account maintained by the Parent Borrower with the Swingline Lender
(up to the amount available therein) in order to immediately pay the Swingline
Lender the amount of such Swingline Loans to the extent amounts received from
the Revolving Credit Lenders are not sufficient to repay in full the outstanding
Swingline Loans requested or required to be refunded. If any portion of any such
amount paid to the Swingline Lender shall be recovered by or on behalf of the
Parent Borrower from the Swingline Lender in bankruptcy or otherwise, the loss
of the amount so recovered shall be ratably shared among all the Revolving
Credit Lenders in accordance with their respective Revolving Credit Commitment
Percentages (unless the amounts so recovered by or on behalf of the Parent
Borrower pertain to a Swingline Loan extended after the occurrence and during
the continuance of an Event of Default of which the Administrative Agent has
received notice in the manner required pursuant to Section 10.3 and which such
Event of Default has not been waived by the Required Lenders or the Lenders, as
applicable). (iii) Each Revolving Credit Lender acknowledges and agrees that its
obligation to refund Swingline Loans in accordance with the terms of this
Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article V. Further, each Revolving Credit Lender agrees
and acknowledges that if prior to the refunding of any outstanding Swingline
Loans pursuant to this Section, one of the events described in Section 9.1(i) or
(j) shall 38 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar067.jpg]
have occurred, each Revolving Credit Lender will, on the date the applicable
Revolving Credit Loan would have been made, purchase an undivided participating
interest in the Swingline Loan to be refunded in an amount equal to its
Revolving Credit Commitment Percentage of the aggregate amount of such Swingline
Loan. Each Revolving Credit Lender will immediately transfer to the Swingline
Lender, in immediately available funds, the amount of its participation and upon
receipt thereof the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount. Whenever, at any time after the Swingline Lender has received from
any Revolving Credit Lender such Revolving Credit Lender’s participating
interest in a Swingline Loan, the Swingline Lender receives any payment on
account thereof, the Swingline Lender will distribute to such Revolving Credit
Lender its participating interest in such amount (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Revolving Credit Lender’s participating interest was outstanding and funded).
(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 4.13 and Section 4.14. SECTION 2.3 Procedure for Advances of Revolving
Credit Loans and Swingline Loans. (a) Requests for Borrowing. The Borrower
Agent, on behalf of itself or the Cayman Borrower, shall give the Administrative
Agent irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof, (y) with respect to LIBOR Rate Loans
in an aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof and (z) with respect to Swingline Loans in an aggregate
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof,
(C) whether such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in
the case of a Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans
or Base Rate Loans, (E) whether such Loan will be made to the Parent Borrower or
the Cayman Borrower and (F and (E) in the case of a LIBOR Rate Loan, the
duration of the Interest Period applicable thereto. If the Borrower Agent fails
to specify a type of Loan in a Notice of Borrowing, then the applicable Loans
shall be made as Base Rate Loans. If the Borrower Agent requests a Borrowing of
LIBOR Rate Loans in any such Notice of Borrowing, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. A Notice of Borrowing received after 11:00 a.m. shall be deemed received
on the next Business Day. The Administrative Agent shall promptly notify the
Revolving Credit Lenders of each Notice of Borrowing. (b) Disbursement of
Revolving Credit and Swingline Loans. Not later than 1:00 p.m. on the proposed
borrowing date, (i) each Revolving Credit Lender will make available to the
Administrative Agent, for the account of the Parent Borrower or the Cayman
Borrower, at the office of the Administrative Agent in funds immediately
available to the Administrative Agent, such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the Revolving Credit Loans to be made on such
borrowing date and (ii) the Swingline Lender will make available to the
Administrative Agent, for the account of the Parent Borrower, at the office of
the Administrative Agent in funds immediately available to the Administrative
Agent, the Swingline Loans to be made on such borrowing date. EachThe Borrower
hereby irrevocably authorizes the Administrative Agent to disburse the proceeds
of each borrowing requested pursuant to this Section in immediately available
funds by crediting or wiring such proceeds to the deposit account of the Parent
Borrower or the Cayman Borrower, as applicable, 39 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar068.jpg]
identified in the most recent notice substantially in the form attached as
Exhibit C (a “Notice of Account Designation”) delivered by the Borrower Agent to
the Administrative Agent or as may be otherwise agreed upon by the Borrower
Agent, on behalf of itself or the Cayman Borrower, and the Administrative Agent
from time to time. Subject to Section 4.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b). SECTION 2.4 Repayment and Prepayment of
Revolving Credit and Swingline Loans. (a) Repayment on Termination Date. (i)
EachThe Borrower hereby agrees to repay the outstanding principal amount of all
Revolving Credit Loans made to suchthe Borrower in full on the Revolving Credit
Maturity Date, and (ii) the Parent Borrower agrees to repay the outstanding
principal amount of all Swingline Loans in accordance with Section 2.2(b) (but,
in any event, no later than the Revolving Credit Maturity Date), together, in
each case, with all accrued but unpaid interest thereon. (b) Mandatory
Prepayments. If at any time the Revolving Credit Outstandings exceed the
Revolving Credit Commitment, the Parent Borrower and Cayman Borrower, as
applicable, agreeagrees to repay promptly upon notice from the Administrative
Agent, by payment to the Administrative Agent for the account of the Revolving
Credit Lenders, Revolving Credit Outstandings in an amount equal to such excess
with each such repayment applied first, if such repayment is made by the Parent
Borrower, to the principal amount of outstanding Swingline Loans, second to the
principal amount of outstanding Revolving Credit Loans and third, with respect
to any Letters of Credit then outstanding, if such repayment is made by the
Parent Borrower, a payment of Cash Collateral into a Cash Collateral account
opened by the Administrative Agent, for the benefit of the Revolving Credit
Lenders, in an amount equal to such excess (such Cash Collateral to be applied
in accordance with Section 9.2(b)). (c) Optional Prepayments. The Parent
Borrower and the Cayman Borrower may at any time and from time to time prepay
Revolving Credit Loans and Swingline Loans, in whole or in part, without premium
or penalty (other than pursuant to Section 4.9), with irrevocable prior written
notice to the Administrative Agent substantially in the form attached as Exhibit
D (a “Notice of Prepayment”) given not later than 11:00 a.m. (i) on the same
Business Day as each Base Rate Loan and each Swingline Loan and (ii) at least
three (3) Business Days before each LIBOR Rate Loan, specifying the date and
amount of prepayment and whether the prepayment is of LIBOR Rate Loans, Base
Rate Loans, Swingline Loans or a combination thereof, and, if of a combination
thereof, the amount allocable to each. Upon receipt of such notice, the
Administrative Agent shall promptly notify each Revolving Credit Lender. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial prepayments shall be in an
aggregate amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to Base Rate Loans (other than Swingline Loans), $5,000,000
or a whole multiple of $1,000,000 in excess thereof with respect to LIBOR Rate
Loans and $500,000 or a whole multiple of $100,000 in excess thereof with
respect to Swingline Loans. A Notice of Prepayment received after 11:00 a.m.
shall be deemed received on the next Business Day. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 4.9 hereof.
Notwithstanding the foregoing, any Notice of Prepayment delivered in connection
with any refinancing of all of the Credit Facility or other transaction, may be,
if expressly so stated to be, contingent upon the consummation of such
refinancing or other transaction and may be revoked by the BorrowersBorrower in
the event such refinancing is not consummated (provided that the failure of such
contingency shall not relieve the BorrowersBorrower from their respectiveits
obligations in respect thereof under Section 4.9). 40 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar069.jpg]
(d) Limitation on Prepayment of LIBOR Rate Loans. The BorrowersBorrower may not
prepay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such prepayment is accompanied by any amount
required to be paid pursuant to Section 4.9 hereof. SECTION 2.5 Permanent
Reduction of the Revolving Credit Commitment. (a) Voluntary Reduction. The
BorrowersBorrower shall have the right at any time and from time to time, upon
at least five (5) Business Days prior irrevocable written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $3,000,000 or any whole multiple of $1,000,000 in excess thereof. Any
reduction of the Revolving Credit Commitment shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Revolving
Credit Commitment Percentage. All Commitment Fees accrued until the effective
date of any termination of the Revolving Credit Commitment shall be paid on the
effective date of such termination. Notwithstanding the foregoing, any notice to
reduce the Revolving Credit Commitment delivered in connection with any
refinancing of all of the Revolving Credit Facility or other transaction, may
be, if expressly so stated to be, contingent upon the consummation of such
refinancing or other transaction and may be revoked by the BorrowersBorrower in
the event such refinancing is not consummated (provided that the failure of such
contingency shall not relieve the BorrowersBorrower from their respectiveits
obligations in respect thereof under Section 4.9). (b) Corresponding Payment.
Each permanent reduction permitted pursuant to this Section shall be accompanied
by a payment of principal sufficient to reduce the aggregate outstanding
Revolving Credit Loans, Swingline Loans and L/C Obligations, as applicable,
after such reduction to the Revolving Credit Commitment as so reduced, and if
the aggregate amount of all outstanding Letters of Credit exceeds the Revolving
Credit Commitment as so reduced, the applicable Borrower shall be required to
deposit Cash Collateral in a Cash Collateral account opened by the
Administrative Agent in an amount equal to such excess. Such Cash Collateral
shall be applied in accordance with Section 9.2(b). Any reduction of the
Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment and the
Swingline Commitment and the Revolving Credit Facility. If the reduction of the
Revolving Credit Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 4.9 hereof. SECTION 2.6 Termination of Revolving Credit Facility. The
Revolving Credit Facility and the Revolving Credit Commitments shall terminate
on the Revolving Credit Maturity Date. SECTION 2.7 Increase in Revolving Credit
Commitments; Incremental Loans. (a) Request for Increase. At any time after the
ClosingThird Amendment Effective Date, upon written notice to the Administrative
Agent, the Borrower Agent may from time to time request (i) one or more
incremental term loans (each, an “Incremental Term Loan”) or (ii) one or more
increases in the Revolving Credit Commitments (each, a “Revolving Credit
Facility Increase” and all such Revolving Credit Facility Increases, together
with the initial principal amount of the Incremental Term Loans, the
“Incremental Increases”); provided that (A) the aggregate principal amount for
all such Incremental Increases shall not exceed $300,000,000the Incremental
Facilities Limit and (B) any such request for an increase shall be in a minimum
amount of $10,000,000 (or such lesser amount agreed to by the 41 103755581_3
119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar070.jpg]
Administrative Agent) or, if less, the remaining amount permitted pursuant to
the foregoing clause (A)of the Incremental Facilities Limit. (b) Incremental
Lenders. Each notice from the Borrower Agent pursuant to this Section shall set
forth the requested amount and proposed terms of the relevant Incremental
Increase. Incremental Increases may be provided by any existing Lender or by any
other Persons (each, an “Incremental Lender”); provided that the Administrative
Agent, the Issuing Lender and the Swingline Lender, as applicable, shall have
consented (such consent not to be unreasonably withheld, conditioned or delayed)
to such Incremental Lender’s providing such Incremental Increase to the extent
any such consent would be required under Section 11.9(b) for an assignment of
Loans or Revolving Credit Commitments, as applicable, to such Incremental
Lender. At the time of sending such notice, the Borrower Agent (in consultation
with the Administrative Agent) shall specify the time period within which each
Incremental Lender is requested to respond, which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the proposed
Incremental Lenders. Each proposed Incremental Lender may elect or decline, in
its sole discretion, and shall notify the Administrative Agent within such time
period whether it agrees, to provide an Incremental Increase and, if so, whether
by an amount equal to, greater than or less than requested. Any Person not
responding within such time period shall be deemed to have declined to provide
an Incremental Increase. (c) Increase Effective Date and Allocations. The
Administrative Agent and the Borrower Agent shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such Incremental
Increase (limited in the case of the Incremental Lenders to their own respective
allocations thereof). The Administrative Agent shall promptly notify the
Borrower Agent and the Incremental Lenders of the final allocation of such
Incremental Increases and the Increase Effective Date. (d) Conditions to
Effectiveness of Increase. Any Incremental Increase shall become effective as of
such Increase Effective Date, provided that and shall be subject to the
following conditions precedent, which in the case of an Incremental Term Loan
incurred solely to finance a substantially concurrent Limited Condition
Acquisition, shall be subject to Section 1.12: (i) no Default or Event of
Default shall exist on such Increase Effective Date immediately prior to or
after giving effect to (A) such Incremental Increase or (B) the making of any
Extensions of Credit pursuant thereto; and (ii) the Parent Borrower is in pro
forma compliance with the financial covenants set forth in Section 8.13 based on
the financial statements most recently delivered pursuant to Section 7.1 after
giving effect to such Incremental Increase (assuming that the entire applicable
Incremental Term Loan and/or Revolving Credit Facility Increase is fully funded
on the effective date thereof); and (iii) the Administrative Agent shall have
received from the Borrower any customary legal opinions or other documents
(including a resolutions duly adopted by the board of directors (or equivalent
governing body) of each Credit Party), in connection with such Incremental Term
Loan or Revolving Credit Facility Increase. (e) Terms of Revolving Credit
Facility Increases. (i) Revolving Credit Loans made with respect to the
Revolving Credit Facility Increase shall mature on the Revolving Credit Maturity
Date and shall be subject to the same terms and conditions as the other
Revolving Credit Loans; 42 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar071.jpg]
(ii) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increase Effective Date among the
Revolving Credit Lenders (including the Incremental Lenders providing such
Revolving Credit Facility Increase) in accordance with their revised Revolving
Credit Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Revolving Credit Facility Increase) agree to
make all payments and adjustments necessary to effect such reallocation and the
BorrowersBorrower shall pay any and all costs required pursuant to Section 4.9
in connection with such reallocation as if such reallocation were a repayment);
(iii) the terms and conditions applicable to such Revolving Credit Facility
Increase shall, except to the extent otherwise provided in this Section 2.7, be
identical to the terms and conditions applicable to the Revolving Credit
Facility; (iv) each Revolving Credit Facility Increase shall constitute US
Obligations or Cayman Obligations, as applicable, of the applicable Borrower and
shall be secured and guaranteed with the other Extensions of Credit on a pari
passu basis; and (v) any Incremental Lender with a Revolving Credit Facility
Increase shall be entitled to the same voting rights as the existing Revolving
Credit Lenders under the Revolving Credit Facility and any Extensions of Credit
made in connection with each Revolving Credit Facility Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder. (f) Terms of Incremental Term Loans. (i) the maturity date and
principal amortization for each Incremental Term Loan shall be determined by the
applicable Incremental Lenders and the Borrower Agent on the applicable Increase
Effective Date; provided that no Incremental Term Loan will have a shorter
weighted average life to maturity than the remaining weighted average life to
maturity of the InitialThird Amendment Term Loan or a maturity date earlier than
the Term Loan Maturity Date; (ii) the Applicable Margin and pricing grid, if
applicable, for each Incremental Term Loan shall be determined by the applicable
Incremental Lenders and the Borrower Agent on the applicable Increase Effective
Date and shall be reasonably acceptable to the Administrative Agent; (iii)
except as provided in this Section 2.7, all other terms and conditions
applicable to any Incremental Term Loan shall be consistent with the terms and
conditions applicable to the InitialThird Amendment Term Loan; and (iv) each
Incremental Term Loan shall constitute US Obligations or Cayman Obligations, as
applicable, of the applicable Borrower and shall be secured and guaranteed with
the other Extensions of Credit on a pari passu basis. (g) Incremental Amendment.
Each such Incremental Increase shall be effected pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the BorrowersBorrower, the Administrative Agent and the
applicable Incremental Lenders, which Incremental Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or 43 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar072.jpg]
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.7. SECTION 2.8 InitialThird Amendment Term
Loan. Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, each Term Loan Lender severally
agrees to make the InitialThird Amendment Term Loan to the Parent Borrower on
the ClosingThird Amendment Effective Date in a principal amount equal to the
amount of such Lender’s InitialThird Amendment Term Loan commitment as set forth
on Schedule 1.1(a). Any obligation of the Term Loan Lenders to fund the
InitialThird Amendment Term Loan shall terminate upon funding of the
InitialThird Amendment Term Loan on the ClosingThird Amendment Effective Date.
SECTION 2.9 Procedure for Advance of Term Loans. (a) InitialThird Amendment Term
Loan. The Parent Borrower shall give the Administrative Agent an irrevocable
Notice of Borrowing prior to 11:00 a.m. on the ClosingThird Amendment Effective
Date requesting that the Term Loan Lenders make the InitialThird Amendment Term
Loan as a Base Rate Loan on such date (provided that the Parent Borrower may
request, no later than threeone (31) Business DaysDay prior to the ClosingThird
Amendment Effective Date, that the Term Loan Lenders make the InitialThird
Amendment Term Loan as a LIBOR Rate Loan if the Parent Borrower has delivered to
the Administrative Agent a letter in form and substance reasonably satisfactory
to the Administrative Agent indemnifying the Lenders in the manner set forth in,
subject to Section 4.9 of this Agreement). Upon receipt of such Notice of
Borrowing from the Parent Borrower, the Administrative Agent shall promptly
notify each Term Loan Lender thereof. Not later than 1:00 p.m. on the
ClosingThird Amendment Effective Date, each Term Loan Lender will make available
to the Administrative Agent for the account of the Parent Borrower, at the
Administrative Agent’s Office in immediately available funds, the amount of such
InitialThird Amendment Term Loan to be made by such Term Loan Lender on the
ClosingThird Amendment Effective Date. The Parent Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of the InitialThird
Amendment Term Loan in immediately available funds by wire transfer to such
Person or Persons as may be designated by the Parent Borrower in writing. (b)
Incremental Term Loans. Any Incremental Term Loans shall be borrowed pursuant
to, and in accordance with Section 2.7. SECTION 2.10 Repayment of Term Loans.
(a) InitialThird Amendment Term Loan. The Parent Borrower shall repay the
aggregate outstanding principal amount of the InitialThird Amendment Term Loan
in consecutive quarterly installments equal to $6,250,000.00 on the last
Business Day of each of March, June, September and December, commencing March
31, 2018 as set forth below,September 30, 2019, except as the amounts of
individual installments may be adjusted pursuant to Section 2.11 hereof:
PRINCIPAL PAYMENT DATE INSTALLMENT ($) March 31, 2018 $6,250,000 June 30, 2018
$6,250,000 September 30, 2018 $6,250,000 December 31, 2018 $6,250,000 March 31,
2019 $6,250,000 44 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar073.jpg]
June 30, 2019 $6,250,000 September 30, 2019 $6,250,000 December 31, 2019
$6,250,000 March 31, 2020 $9,375,000 June 30, 2020 $9,375,000 September 30, 2020
$9,375,000 December 31, 2020 $9,375,000 March 31, 2021 $12,500,000 June 30, 2021
$12,500,000 September 30, 2021 $12,500,000 December 31, 2021 $12,500,000 March
31, 2022 $12,500,000 June 30, 2022 $12,500,000 September 30, 2022 $12,500,000
December 31, 2022 $12,500,000 Maturity Date Remaining Outstanding Principal
Amount . If not sooner paid, the InitialThird Amendment Term Loan shall be paid
in full, together with accrued interest thereon, on the Term Loan Maturity Date.
(b) Incremental Term Loans. The Parent Borrower shall repay the aggregate
outstanding principal amount of any Incremental Term Loan as determined pursuant
to, and in accordance with, Section 2.7. SECTION 2.11 Prepayments of Term Loans.
(a) Optional Prepayments. The Parent Borrower shall have the right at any time
and from time to time, without premium or penalty, to prepay the Term Loans, in
whole or in part, upon delivery to the Administrative Agent of a Notice of
Prepayment not later than 11:00 a.m. (i) on the same Business Day as each Base
Rate Loan and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of repayment, whether the repayment is of LIBOR
Rate Loans or Base Rate Loans or a combination thereof, and if a combination
thereof, the amount allocable to each and whether the repayment is of the
InitialThird Amendment Term Loan, an Incremental Term Loan or a combination
thereof, and if a combination thereof, the amount allocable to each. Each
partial prepayment of the Term Loans hereunder shall be in an aggregate
principal amount of at least $3,000,000 or a whole multiple of $1,000,000 in
excess thereof with respect to Base Rate Loans, $5,000,000 or any whole multiple
of $1,000,000 in excess thereof with respect to LIBOR Rate Loans and shall be
applied, on a pro rata basis, to the outstanding principal installments of the
InitialThird Amendment Term Loan and, if applicable, any Incremental Term Loans
as directed by the Parent Borrower. Each repayment shall be accompanied by any
amount required to be paid pursuant to Section 4.9. A Notice of Prepayment
received after 11:00 a.m. shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the applicable Term Loan Lenders of
each Notice of Prepayment. (b) Mandatory Prepayments. (i) Debt Issuances. The
Parent Borrower shall make mandatory principal prepayments of the Term Loans in
the manner set forth in clause (v) below in an amount equal to one hundred
percent (100%) of the aggregate Net Cash Proceeds from any Debt Issuance not 45
103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar074.jpg]
otherwise permitted pursuant to Section 8.1. Such prepayment shall be made
within three (3) Business Days after the date of receipt of the Net Cash
Proceeds of any such Debt Issuance. (ii) Equity Issuances. The Parent Borrower
shall make mandatory principal prepayments of the Term Loans in the manner set
forth in clause (v) below in an amount equal to fifty-percent (50%) of the
aggregate Net Cash Proceeds from any Equity Issuance other than the exercise
price on stock options issued as part of employee compensation; provided, that
so long as no Event of Default has occurred and is continuing, no prepayments
shall be required from the Net Cash Proceeds from Equity Issuances among the
Credit Parties and their Subsidiaries, including Equity Issuances the proceeds
of which are used to finance a Permitted Acquisition. Such prepayment shall be
made within three (3) Business Days after the date of receipt of the Net Cash
Proceeds of any such Equity Issuance. (iii) Asset Dispositions and Insurance and
Condemnation Events. The Parent Borrower shall make mandatory principal
prepayments of the Term Loans in the manner set forth in clause (v) below in
amounts equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from (A) any Asset Disposition (other than any Asset Disposition permitted
pursuant to clauses (a) through (lq) of Section 8.5) made by a US Credit Party
or (B) any Insurance and Condemnation Event of a US Credit Party, to the extent
that the aggregate amount of such Net Cash Proceeds, in the case of each of
clauses (A) and (B), respectively, exceed $5,000,000 during any Fiscal Year.
Such prepayments shall be made within three (3) Business Days after the date of
receipt of the Net Cash Proceeds; provided that, so long as no Event of Default
has occurred and is continuing, no prepayment shall be required under this
Section 2.11(b)(iii) with respect to such portion of such Net Cash Proceeds that
the Parent Borrower shall have given prompt written notice to the Administrative
Agent of its intent to reinvest in accordance with Section 2.11(b)(iv). (iv)
Reinvestment Option. With respect to any Net Cash Proceeds realized or received
with respect to any Asset Disposition or any Insurance and Condemnation Event by
any Credit Party of any Subsidiary thereof (in each case, only to the extent
contemplated pursuant to Section 2.11(b)(iii)), at the option of the Parent
Borrower, the Credit Parties or their Subsidiaries may reinvest all or any
portion of such Net Cash Proceeds in assets used or useful for the business of
the Credit Parties and their Subsidiaries within twelve (12) months following
receipt of such Net Cash Proceeds (or, if a commitment for such reinvestment has
been made within such twelve (12) month period, within 90 days after the end of
such twelve (12) month period); provided that if any Net Cash Proceeds are no
longer intended to be or cannot be so reinvested at any time after delivery of a
notice of reinvestment election, an amount equal to any such Net Cash Proceeds
shall be applied within three (3) Business Days after the applicable Credit
Party reasonably determines that such Net Cash Proceeds are no longer intended
to be or cannot be so reinvested to the prepayment of the Term Loans as set
forth in this Section 2.11(b);. Pending the final application of any such Net
Cash Proceeds, the applicable Credit Party may invest an amount equal to such
Net Cash Proceeds in any manner that is not prohibited by this Agreement. (v)
Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) through and including (iv) above, the
Parent Borrower shall promptly deliver a Notice of Prepayment to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly so notify the Lenders. Each prepayment of the Loans under this
Section shall be applied ratably between the InitialThird Amendment Term Loans
and any Incremental Term Loans which such prepayment to be applied to reduce the
remaining scheduled principal installments of the InitialThird Amendment Term
Loans and any Incremental Term Loans (including the bullet payment due at
maturity) on a pro rata basis. 46 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar075.jpg]
(vi) Prepayment of LIBOR Rate Loans. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 4.9; provided that, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
LIBOR Rate Loans is required to be made under this Section 2.11(b) prior to the
last day of the Interest Period therefor, in lieu of making any payment pursuant
to this Section 2.11(b) in respect of any such LIBOR Rate Loan prior to the last
day of the Interest Period therefor, the Parent Borrower may, in its sole
discretion, deposit an amount sufficient to make any such prepayment otherwise
required to be made thereunder together with accrued interest to the last day of
such Interest Period into an account held at, and subject to the sole control
of, the Administrative Agent until the last day of such Interest Period, at
which time the Administrative Agent shall be authorized (without any further
action by or notice to or from the Parent Borrower or any other Credit Party) to
apply such amount to the prepayment of such Term Loans in accordance with this
Section 2.11(b). Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from the Parent Borrower or any other Credit Party) to
apply such amount to the prepayment of the outstanding Term Loans in accordance
with the relevant provisions of this Section 2.11(b). (vii) No Reborrowings.
Amounts prepaid under the Term Loan pursuant to this Section may not be
reborrowed. ARTICLE III LETTER OF CREDIT FACILITY SECTION 3.1 L/C Facility. (a)
Availability. Subject to the terms and conditions hereof, the Issuing Lender, in
reliance on the agreements of the other Revolving Credit Lenders set forth in
Section 3.4(a), agrees to issue standby Letters of Credit in an aggregate amount
not to exceed its L/C Commitment for the account of the Parent Borrower (which
may support the obligations of any Subsidiary of the Parent Borrower) on any
Business Day from the Closing Date to, but not including, the thirtieth (30th)
Business Day prior to the Revolving Credit Maturity Date in such form as may be
approved from time to time by the Issuing Lender; provided, that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (a) the L/C Obligations would exceed the L/C Commitment
or (b) the Revolving Credit Outstandings would exceed the Revolving Credit
Commitment. Each Letter of Credit shall (i) be denominated in Dollars in a
minimum amount of $100,000 (or such lesser amount as agreed to by the Issuing
Lender), (ii) be a standby letter of credit issued to support the obligations of
the Parent Borrower or any of its Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business and (iii) expire on a date no more
than twelve (12) months after the date of issuance or last renewal of such
Letter of Credit subject to automatic renewal for additional one (1) year
periods pursuant to the terms of the Letter of Credit Application or other
documentation acceptable to the applicable Issuing Lender), which date shall be
no later than the fifth (5th) Business Day prior to the Revolving Credit
Maturity Date and (iv) be subject to the ISP98,, as set forth in the Letter of
Credit Application or as determined by the Issuing Lender and, to the extent not
inconsistent therewith, the laws of the State of New York. The Issuing Lender
shall not at any time be obligated to issue any Letter of Credit hereunder if
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit, or any Applicable Law applicable to the Issuing Lender or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to letters of credit generally or such Letter of
Credit in particular any restriction or reserve or capital requirement (for
which the Issuing 47 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar076.jpg]
Lender is not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect as of the
Closing Date and that the Issuing Lender in good faith deems material to it, (B)
the conditions set forth in Section 5.2 are not satisfied, or (C) the
beneficiary of such Letter of Credit is a Sanctioned Person. References herein
to “issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires. As of the Closing Date, each of the Existing
Letters of Credit shall constitute, for all purposes of this Agreement and the
other Loan Documents, a Letter of Credit issued and outstanding hereunder. (b)
Defaulting Lenders. Notwithstanding anything to the contrary contained in this
Agreement, Article III shall be subject to the terms and conditions of Section
4.13 and Section 4.14. SECTION 3.2 Procedure for Issuance of Letters of Credit.
The Parent Borrower may from time to time request that the Issuing Lender issue
a Letter of Credit by delivering to the Issuing Lender at the Administrative
Agent’s Office a Letter of Credit Application therefor, completed to the
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information as the Issuing Lender may request. Upon receipt of
any Letter of Credit Application, the Issuing Lender shall process such Letter
of Credit Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article V, promptly
issue the Letter of Credit requested thereby (but in no event shall the Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Lender and the Parent Borrower. The
Issuing Lender shall promptly furnish to the Borrower Agent a copy of such
Letter of Credit and shall promptly notify each Revolving Credit Lender of the
issuance and upon request by any Revolving Credit Lender, furnish to such Lender
a copy of such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein. SECTION 3.3 Commissions and Other Charges. (a) Letter of
Credit Commissions. Subject to Section 4.14(a)(iii)(B), the Parent Borrower
shall pay to the Administrative Agent, for the account of the applicable Issuing
Lender and the L/C Participants, a letter of credit commission with respect to
each Letter of Credit in the amount equal to the daily amount available to be
drawn under such standby Letters of Credit times the Applicable Margin with
respect to Revolving Credit Loans that are LIBOR Rate Loans (determined on a per
annum basis). Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, on the Revolving Credit Maturity Date and
thereafter on demand of the Administrative Agent. The Administrative Agent
shall, promptly following its receipt thereof, distribute to the Issuing Lender
and the L/C Participants all commissions received pursuant to this Section 3.3
in accordance with their respective Revolving Credit Commitment Percentages. (b)
Issuance Fee. In addition to the foregoing commission, the Parent Borrower shall
pay directly to the Issuing Lender, for its own account, an issuance fee with
respect to each Letter of Credit at a rate equal to 0.125% per annum, computed
on the daily amount available to be drawn under such Letter of Credit. Such
issuance fee shall be payable quarterly in arrears on the last Business Day of
each calendar quarter commencing with the first such date to occur after the
issuance of a Letter of Credit, on a the Revolving Credit Maturity Date and
thereafter on demand of the Issuing Lender. For the avoidance of doubt, such
issuance fee shall be applicable to and paid upon each of the Existing Letters
of Credit. 48 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar077.jpg]
(c) Other Costs. In addition to the foregoing fees and commissions, the Parent
Borrower shall pay or reimburse the Issuing Lender for such normal and customary
fees, costs, charges and expenses as are incurred or charged by the Issuing
Lender in issuing, effecting payment under, amending or otherwise administering
any Letter of Credit. SECTION 3.4 L/C Participations. (a) The Issuing Lender
irrevocably agrees to grant and hereby grants to each L/C Participant, and, to
induce the Issuing Lender to issue Letters of Credit hereunder, each L/C
Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions hereinafter
stated, for such L/C Participant’s own account and risk an undivided interest
equal to such L/C Participant’s Revolving Credit Commitment Percentage in the
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit issued hereunder and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Lender that, if a draft is paid under any Letter of Credit for which the
Issuing Lender is not reimbursed in full by the Parent Borrower through a
Revolving Credit Loan or otherwise in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Credit Commitment Percentage of the amount of
such draft, or any part thereof, which is not so reimbursed. (b) Upon becoming
aware of any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit, the Issuing
Lender shall notify each L/C Participant of the amount and due date of such
required payment and such L/C Participant shall pay to the Issuing Lender the
amount specified on the applicable due date. If any such amount is paid to the
Issuing Lender after the date such payment is due, such L/C Participant shall
pay to the Issuing Lender on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. A
certificate of the Issuing Lender with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error. With respect to
payment to the Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due (A)
prior to 1:00 p.m. on any Business Day, such payment shall be due that Business
Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be due on
the following Business Day. (c) Whenever, at any time after the Issuing Lender
has made payment under any Letter of Credit and has received from any L/C
Participant its Revolving Credit Commitment Percentage of such payment in
accordance with this Section, the Issuing Lender receives any payment related to
such Letter of Credit (whether directly from the Parent Borrower or otherwise),
or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided, that in
the event that any such payment received by the Issuing Lender shall be required
to be returned by the Issuing Lender, such L/C Participant shall return to the
Issuing Lender the portion thereof previously distributed by the Issuing Lender
to it. SECTION 3.5 Reimbursement Obligation of the Parent Borrower. In the event
of any drawing under any Letter of Credit, the Parent Borrower agrees to
reimburse (either with the proceeds of a Revolving Credit Loan as provided for
in this Section or with funds from other sources), in same day funds, the
Issuing Lender on each date on which the Issuing Lender notifies the Parent
Borrower of the 49 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar078.jpg]
date and amount of a draft paid under any Letter of Credit for the amount of (a)
such draft so paid and (b) any amounts referred to in Section 3.3(c) incurred by
the Issuing Lender in connection with such payment. Unless the Parent Borrower
shall immediately notify the Issuing Lender that the Parent Borrower intends to
reimburse the Issuing Lender for such drawing from other sources or funds, the
Parent Borrower shall be deemed to have timely given a Notice of Borrowing to
the Administrative Agent requesting that the Revolving Credit Lenders make a
Revolving Credit Loan as a Base Rate Loan on such date in the amount of (i) such
draft so paid and (ii) any amounts referred to in Section 3.3(c) incurred by the
Issuing Lender in connection with such payment, and the Revolving Credit Lenders
shall make a Revolving Credit Loan as a Base Rate Loan in such amount, the
proceeds of which shall be applied to reimburse the Issuing Lender for the
amount of the related drawing and such fees and expenses. Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section to reimburse the Issuing Lender for any
draft paid under a Letter of Credit is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article V. If
the Parent Borrower has elected to pay the amount of such drawing with funds
from other sources and shall fail to reimburse the Issuing Lender as provided
above, the unreimbursed amount of such drawing shall bear interest at the rate
which would be payable on any outstanding Base Rate Loans which were then
overdue from the date such amounts become payable (whether at stated maturity,
by acceleration or otherwise) until payment in full. SECTION 3.6 Obligations
Absolute. The Parent Borrower’s obligations under this Article III (including,
without limitation, the Reimbursement Obligation) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Parent Borrower may have or have
had against the Issuing Lender or any beneficiary of a Letter of Credit or any
other Person. The Parent Borrower also agrees that the Issuing Lender and the
L/C Participants shall not be responsible for, and the Parent Borrower’s
Reimbursement Obligation under Section 3.5 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the Parent Borrower and any beneficiary
of any Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Parent Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the Issuing Lender’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by final non-appealable
judgment. The Parent Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct or a breach in bad faith of its obligations under the Loan Documents,
in each case as determined by a court of competent jurisdiction by final
non-appealable judgment, shall be binding on the Parent Borrower and shall not
result in any liability of the Issuing Lender or any L/C Participant to the
Parent Borrower. The responsibility of the Issuing Lender to the Parent Borrower
in connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
substantially conforms to the requirements under such Letter of Credit. SECTION
3.7 Effect of Letter of Credit Application. To the extent that any provision of
any Letter of Credit Application related to any Letter of Credit is inconsistent
with the provisions of this Article III, the provisions of this Article III
shall apply. 50 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar079.jpg]
ARTICLE IV GENERAL LOAN PROVISIONS SECTION 4.1 Interest. (a) Interest Rate
Options. Subject to the provisions of this Section, at the election of the
BorrowersBorrower, (i) Revolving Credit Loans and the Term Loans shall bear
interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate
plus the Applicable Margin (provided that the LIBOR Rate shall not be available
until three (3) Business Days after the Closing Date unless the Borrower Agent,
on behalf of itself and the Cayman Borrower, has delivered to the Administrative
Agent a letter in form and substance reasonably satisfactory to the
Administrative Agent indemnifying the Lenders in the manner set forth in Section
4.9 of this Agreement) and (ii) any Swingline Loan shall bear interest at the
Base Rate plus the Applicable Margin. The BorrowersBorrower shall select the
rate of interest and Interest Period, if any, applicable to any Loan at the time
a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 4.2. (b) Default Rate.
Subject to Section 9.3, (i) immediately upon the occurrence and during the
continuance of an Event of Default under Section 9.1(a), (b), (i) or (j), or
(ii) at the election of the Required Lenders (or the Administrative Agent at the
direction of the Required Lenders), upon the occurrence and during the
continuance of any other Event of Default, (A) the BorrowersBorrower shall no
longer have the option to request LIBOR Rate Loans, Swingline Loans or Letters
of Credit, (B) all outstanding LIBOR Rate Loans shall bear interest at a rate
per annum of two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to LIBOR Rate Loans until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Base Rate Loans,
(C) all outstanding Base Rate Loans, Swingline Loans and other Obligations
arising hereunder or under any other Loan Document shall bear interest at a rate
per annum equal to two percent (2%) in excess of the rate (including the
Applicable Margin) then applicable to Base Rate Loans or such other Obligations
arising hereunder or under any other Loan Document and (D) all accrued and
unpaid interest shall be due and payable on demand of the Administrative Agent.
Interest shall continue to accrue on the Obligations after the filing by or
against eitherthe Borrower of any petition seeking any relief in bankruptcy or
under any Debtor Relief Law. (c) Interest Payment and Computation. Interest on
each Base Rate Loan shall be due and payable in arrears on the last Business Day
of each calendar quarter commencing March 31, 2018; and interest on each LIBOR
Rate Loan shall be due and payable on the last day of each Interest Period
applicable thereto, and if such Interest Period extends over three (3) months,
at the end of each three (3) month interval during such Interest Period. All
computations of interest for Base Rate Loans when the Base Rate is determined by
the Prime Rate shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest provided hereunder shall be made on the basis of a 360-day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365/366-day year). (d) Maximum
Rate. In no contingency or event whatsoever shall the aggregate of all amounts
deemed interest under this Agreement charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any Applicable Law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent’s option (i) promptly refund to the applicable Borrower any interest
received by the Lenders in excess of the maximum lawful 51 103755581_3
119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar080.jpg]
rate or (ii) apply such excess to the principal balance of the Obligations. It
is the intent hereof that the BorrowersBorrower not pay or contract to pay, and
that neither the Administrative Agent nor any Lender receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the applicable Borrower under Applicable Law. SECTION
4.2 Notice and Manner of Conversion or Continuation of Loans. Provided that no
Default or Event of Default has occurred and is then continuing, the Borrower
Agent, on behalf of itself and the Cayman Borrower, shall have the option to (a)
convert at any time following the third Business Day after the Closing Date all
or any portion of any outstanding Base Rate Loans (other than Swingline Loans)
in a principal amount equal to $5,000,000 or any whole multiple of $1,000,000 in
excess thereof into one or more LIBOR Rate Loans and (b) upon the expiration of
any Interest Period, (i) convert all or any part of its outstanding LIBOR Rate
Loans in a principal amount equal to $3,000,000 or a whole multiple of
$1,000,000 in excess thereof into Base Rate Loans (other than Swingline Loans)
or (ii) continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever eitherthe
Borrower desires to convert or continue Loans as provided above, the Borrower
Agent, on behalf of itself or the Cayman Borrower, shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 11:00 a.m. three (3)
Business Days before the day on which a proposed conversion or continuation of
such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan. If the Borrower
Agent fails to give a timely Notice of Conversion/Continuation prior to the end
of the Interest Period for any LIBOR Rate Loan, then the applicable LIBOR Rate
Loan shall be converted to a Base Rate Loan. Any such automatic conversion to a
Base Rate Loan shall be effective as of the last day of the Interest Period then
in effect with respect to the applicable LIBOR Rate Loan. If the Borrower Agent
requests a conversion to, or continuation of, LIBOR Rate Loans, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. Notwithstanding anything to the contrary herein, a
Swingline Loan may not be converted to a LIBOR Rate Loan. The Administrative
Agent shall promptly notify the affected Lenders of such Notice of
Conversion/Continuation. SECTION 4.3 Fees. (a) Commitment Fee. Commencing on the
Closing Date, subject to Section 4.14(a)(iii)(A), the BorrowersBorrower shall
pay to the Administrative Agent, for the account of the Revolving Credit
Lenders, a non-refundable commitment fee (the “Commitment Fee”) at a rate per
annum equal to the Applicable Margin on the average daily unused portion of the
Revolving Credit Commitment of the Revolving Credit Lenders (other than the
Defaulting Lenders, if any); provided, that the amount of outstanding Swingline
Loans shall not be considered usage of the Revolving Credit Commitment, and
outstanding L/C Obligations shall be considered usage of the Revolving Credit
Commitment, for the purpose of calculating the Commitment Fee. The Commitment
Fee shall be payable in arrears on the last Business Day of each calendar
quarter during the term of this Agreement commencing March 31, 2018 and ending
on the date upon which all Obligations (other than contingent indemnification
obligations not then due) arising under the Revolving Credit Facility shall have
been indefeasibly and irrevocably paid and satisfied in full, all Letters of
Credit have been terminated or expired (or been Cash Collateralized or other
arrangements with respect thereto have been made that are satisfactory to the
Issuing Lender) and the Revolving Credit Commitment has been terminated. The
Commitment Fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders (other than any Defaulting Lender) pro rata in accordance with
such Revolving Credit Lenders’ respective Revolving Credit Commitment
Percentages. 52 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar081.jpg]
(b) Other Fees. The BorrowersBorrower shall pay to Wells Fargo Securities, LLC,
the Administrative Agent and the Lenders, for their own respective accounts,
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. SECTION 4.4 Manner of Payment. Each payment by the
BorrowersBorrower on account of the principal of or interest on the Loans or of
any fee, commission or other amounts (including the Reimbursement Obligation)
payable to the Lenders under this Agreement shall be made not later than 1:00
p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders entitled to such payment in Dollars, in immediately available funds and
shall be made without any setoff, counterclaim or deduction whatsoever. Any
payment received after such time but before 2:00 p.m. on such day shall be
deemed a payment on such date for the purposes of Section 9.1, but for all other
purposes shall be deemed to have been made on the next succeeding Business Day.
Any payment received after 2:00 p.m. shall be deemed to have been made on the
next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each such Lender at its address for notices set forth herein its
pro rata share in respect of the relevant Credit Facility (or other applicable
share as provided herein) of such payment and shall wire advice of the amount of
such credit to each Lender. Each payment to the Administrative Agent on account
of the principal of or interest on the Swingline Loans or of any fee, commission
or other amounts payable to the Swingline Lender shall be made in like manner,
but for the account of the Swingline Lender. Each payment to the Administrative
Agent of the Issuing Lender’s fees or L/C Participants’ commissions shall be
made in like manner, but for the account of the Issuing Lender or the L/C
Participants, as the case may be. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 4.9,
4.10, 4.11 or 11.3 shall be paid to the Administrative Agent for the account of
the applicable Lender. Subject to the definition of Interest Period, if any
payment under this Agreement shall be specified to be made upon a day which is
not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment. Notwithstanding the
foregoing, if there exists a Defaulting Lender each payment by the
BorrowersBorrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 4.14(a)(ii). SECTION 4.5 Evidence of Indebtedness. (a)
Extensions of Credit. The Extensions of Credit made by each Lender and the
Issuing Lender shall be evidenced by one or more accounts or records maintained
by such Lender or the Issuing Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the Issuing Lender shall be conclusive
absent manifest error of the amount of the Extensions of Credit made by the
Lenders or the Issuing Lender to the BorrowersBorrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the BorrowersBorrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender or the
Issuing Lender and the accounts and records of the Administrative Agent in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error. Upon the request of any Lender
made through the Administrative Agent, the BorrowersBorrower shall execute and
deliver to such Lender (through the Administrative Agent) a Revolving Credit
Note, Term Loan Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans, Term Loan Note and/or Swingline Loans, as
applicable, in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto. 53 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar082.jpg]
(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error. SECTION 4.6 Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 4.9, 4.10, 4.11 or 11.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that: (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to (A) any payment made by the BorrowersBorrower pursuant
to and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (B) the
application of Cash Collateral provided for in Section 4.13 or (C) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Swingline Loans and
Letters of Credit to any assignee or participant, other than to the Parent
Borrower or any of its Subsidiaries or Affiliates (as to which the provisions of
this paragraph shall apply). Each Credit Party consents to the foregoing and
agrees, to the extent it may effectively do so under Applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Credit Party rights of setoff and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of each Credit Party in the amount of such participation. SECTION 4.7
Administrative Agent’s Clawback. (a) Funding by Lenders; Presumption by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Lender (i) in the case of Base Rate Loans, not later than 12:00 noon on
the date of any proposed borrowing and (ii) otherwise, prior to the proposed
date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Sections 2.3(b) and 2.9 and may, in reliance upon such
assumption, make available to the BorrowersBorrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
borrowing available to the Administrative Agent, then the applicable Lender and
the BorrowersBorrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the
BorrowersBorrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
54 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar083.jpg]
the daily average Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(B) in the case of a payment to be made by the BorrowersBorrower, the interest
rate applicable to Base Rate Loans. If the BorrowersBorrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
BorrowersBorrower the amount of such interest paid by the BorrowersBorrower for
such period. If such Lender pays its share of the applicable borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing. Any payment by eitherthe Borrower shall be
without prejudice to any claim suchthe Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent. (b) Payments
by the BorrowersBorrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower Agent prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders, the Issuing Lender or the Swingline Lender hereunder that the
BorrowersBorrower will not make such payment, the Administrative Agent may
assume that the Borrowers haveBorrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders, the Issuing Lender or the Swingline Lender, as the case may be, the
amount due. In such event, if the Borrowers haveBorrower has not in fact made
such payment, then each of the Lenders, the Issuing Lender or the Swingline
Lender, as the case maybe, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, Issuing Lender or
the Swingline Lender, with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. (c) Nature of Obligations of Lenders Regarding
Extensions of Credit. The obligations of the Lenders under this Agreement to
make the Loans and issue or participate in Letters of Credit are several and are
not joint or joint and several. The failure of any Lender to make available its
pro rata share of any Loan requested by eitherthe Borrower shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its pro rata
share of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its pro rata share of
such Loan available on the borrowing date. SECTION 4.8 Changed Circumstances.
(a) Circumstances Affecting LIBOR Rate Availability. Unless and until a
Replacement Rate is implemented in accordance withSubject to clause (c) below,
in connection with any request for a LIBOR Rate Loan or a conversion to or
continuation thereof or otherwise, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Borrower Agent. Thereafter, until the Administrative Agent
notifies the Borrower Agent that such circumstances no longer exist, the
obligation of the Lenders to make LIBOR Rate Loans and the right of eitherthe
Borrower to convert any Loan to or continue any Loan as a LIBOR Rate Loan shall
be suspended, and 55 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar084.jpg]
eachthe Borrower shall either (A) repay in full (or cause to be repaid in full)
the then outstanding principal amount of each such LIBOR Rate Loan together with
accrued interest thereon (subject to Section 4.1(d)), on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan; or (B) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as of the last day of such Interest Period. (b) Laws Affecting LIBOR
Rate Availability. If, after the date hereof, the introduction of, or any change
in, any Applicable Law or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, shall make it unlawful or
impossible for any of the Lenders (or any of their respective Lending Offices)
to honor its obligations hereunder to make or maintain any LIBOR Rate Loan, such
Lender shall promptly give notice thereof to the Administrative Agent and the
Administrative Agent shall promptly give notice to the Borrower Agent and the
other Lenders. Thereafter, until the Administrative Agent notifies the Borrower
Agent that such circumstances no longer exist, (i) the obligations of the
Lenders to make LIBOR Rate Loans, and the right of the BorrowersBorrower to
convert any Loan to a LIBOR Rate Loan or continue any Loan as a LIBOR Rate Loan
shall be suspended and thereafter the BorrowersBorrower may select only Base
Rate Loans and (ii) if any of the Lenders may not lawfully continue to maintain
a LIBOR Rate Loan to the end of the then current Interest Period applicable
thereto, the applicable Loan shall immediately be converted to a Base Rate Loan
for the remainder of such Interest Period. (c) Alternative Rate of Interest.
Notwithstanding anything to the contrary in Section 4.8(a) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 4.8(a)(i) or (a)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
U.S. syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent may, to the
extent practicable (with the Borrower’s consent, and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 4.8(a)(i), (a)(ii), (c)(i), (c)(ii) or (c)(iii) occurs with respect to
the Replacement Rate or (B) the Administrative Agent (or the Required Lenders
through the Administrative Agent) notifies the Borrower that the Replacement
Rate does not adequately and fairly reflect the cost to the Lenders of funding
the Loans bearing interest at the Replacement Rate. In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 4.8(c). Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including, without limitation, Section 11.2), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Required Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with 56 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar085.jpg]
specificity the particular provisions of the amendment to which such Lender
objects). To the extent the Replacement Rate is approved by the Administrative
Agent in connection with this clause (c), the Replacement Rate shall be applied
in a manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).Effect of Benchmark Transition Event.
(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of LIBOR with a Benchmark Replacement pursuant to this
Section 4.8(c) will occur prior to the applicable Benchmark Transition Start
Date. (ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement. (iii) Notices; Standards for Decisions and
Determinations. The Administrative Agent will promptly notify the Borrower and
the Lenders of (A) any occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (B) the implementation of any Benchmark
Replacement, (C) the effectiveness of any Benchmark Replacement Conforming
Changes and (D) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 4.8(c), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 4.8(c). (iv) Benchmark Unavailability Period. Upon the Borrower’s
receipt of notice of the commencement of a Benchmark Unavailability Period, the
Borrower may revoke any request for a LIBOR Rate Loan of, conversion to or
continuation of LIBOR Rate Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, the Borrower will be deemed
to have converted any such request into a request for a borrowing of or
conversion to Base Rate Loans. During any Benchmark Unavailability Period, the
component of the Base Rate based upon LIBOR will not be used in any
determination of the Base Rate. 57 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar086.jpg]
SECTION 4.9 Indemnity. The Borrowers, jointly and severally (subject to the
limitations of Section 11.22), hereby indemnifyBorrower hereby indemnifies each
of the Lenders against any loss or expense (including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
a LIBOR Rate Loan or from fees payable to terminate the deposits from which such
funds were obtained) which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by eitherthe
Borrower to make any payment when due of any amount due hereunder in connection
with a LIBOR Rate Loan, (b) due to any failure of athe Borrower to borrow or
continue a LIBOR Rate Loan or convert to a LIBOR Rate Loan on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation or (c)
due to any payment, prepayment or conversion of any LIBOR Rate Loan on a date
other than the last day of the Interest Period therefor. The amount of such loss
or expense shall be determined, in the applicable Lender’s sole discretion,
based upon the assumption that such Lender funded its LIBOR Rate Loans in the
London interbank market and using any reasonable attribution or averaging
methods which such Lender deems appropriate and practical. A certificate of such
Lender setting forth the basis for determining such amount or amounts necessary
to compensate such Lender shall be forwarded to the Borrower Agent through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error. SECTION 4.10 Increased Costs. (a) Increased Costs Generally. If
any Change in Law shall: (i) impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or advances, loans or
other credit extended or participated in by, any Lender (except any reserve
requirement reflected in the LIBOR Rate) or any Issuing Lender; (ii) subject any
Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (iii) impose on any Lender or the Issuing Lender or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or LIBOR Rate Loans made by such Lender or any Letter
of Credit or participation therein; and the result of any of the foregoing shall
be to increase the cost to such Lender, the Issuing Lender or such other
Recipient of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender, the Issuing Lender or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, the Issuing Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
written request of such Lender, the Issuing Lender or other Recipient, the
BorrowersBorrower shall promptly pay to any such Lender, the Issuing Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered. (b) Capital
Requirements. If any Lender or the Issuing Lender determines that any Change in
Law affecting such Lender or the Issuing Lender or any Lending Office of such
Lender or such Lender’s or the Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements, 58 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar087.jpg]
has or would have the effect of reducing the rate of return on such Lender’s or
the Issuing Lender’s capital or on the capital of such Lender’s or the Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Revolving Credit Commitment of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy or liquidity), then from time to time upon written request of such
Lender or the Issuing Lender the BorrowersBorrower shall promptly pay to such
Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered. (c)
Certificates for Reimbursement. A certificate of a Lender, the Issuing Lender or
such other Recipient setting forth the amount or amounts necessary to compensate
such Lender or the Issuing Lender, such other Recipient or any of their
respective holding companies, as the case may be, as specified in paragraph (a)
or (b) of this Section and delivered to the Borrower Agent, shall be conclusive
absent manifest error. The BorrowersBorrower shall pay such Lender, the Issuing
Lender or such other Recipient, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof. (d) Delay in
Requests. Failure or delay on the part of any Lender, the Issuing Lender or such
other Recipient to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s, the Issuing Lender’s or such other
Recipient’s right to demand such compensation; provided that the
BorrowersBorrower shall not be required to compensate any Lender, the Issuing
Lender or any other Recipient pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender, the Issuing Lender or such other Recipient, as the case may be,
notifies the Borrower Agent of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s, the Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof). SECTION 4.11 Taxes. (a) Defined Terms. For
purposes of this Section 4.11, the term “Lender” includes the Issuing Lender and
the term “Applicable Law” includes FATCA. (b) Payments Free of Taxes. Any and
all payments by or on account of any obligation of any Credit Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by Applicable Law. If any Applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. 59 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar088.jpg]
(c) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes. (d) Indemnification by the Credit Parties. The
Credit Parties shall jointly and severally indemnify each Recipient (subject to
the limitations of Section 11.22), within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower Agent by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error. (e) Indemnification by the Lenders. Each Lender and each Issuing Lender
shall severally indemnify the Administrative Agent and the Credit Parties (with
respect to clauses (ii) and (iii) below), within ten (10) Business Days after
written demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Credit Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.9(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or any Credit Party, as the case may be, in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). The agreements in this
paragraph (e) shall survive the resignation and/or replacement of the
Administrative Agent. (f) Evidence of Payments. As soon as practicable after any
payment of Taxes by any Credit Party to a Governmental Authority pursuant to
this Section 4.11, such Credit Party shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent. (g) Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower Agent and the Administrative Agent,
at the time or times reasonably requested by the BorrowersBorrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the BorrowersBorrower or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the
BorrowersBorrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
BorrowersBorrower or the Administrative Agent as will enable the
BorrowersBorrower or the Administrative Agent to determine whether or not such
Lender is 60 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar089.jpg]
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.11(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. (ii) Without limiting the generality of the foregoing: (A) (i)
Any Lender that is a U.S. Person shall deliver to the Borrower Agent and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Agent or the Administrative Agent), executed
originals or copies of IRS Form W-9 certifying that such Lender is exempt from
United States federal backup withholding tax and (ii) if the Administrative
Agent is a U.S. Person, it shall deliver to the Borrower Agent on or prior to
the date on which the Administrative Agent becomes the Administrative Agent
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower Agent) an executed original or copy of IRS Form W-9
certifying that the Administrative Agent is exempt from United States federal
backup withholding tax; (B) any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower Agent and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower Agent or the Administrative Agent), whichever of the following is
applicable: (1) in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals or copies of
IRS Form W-8BEN-E (or any successor form), as applicable, establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E (or any successor
form), establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (2) executed originals or copies of IRS Form W-8ECI; (3) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit H-1 to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of eitherthe Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals or copies of IRS Form W-8BEN-E (or any successor form),; or 61
103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar090.jpg]
(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals or copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E (or any successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner; (C) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower Agent and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower Agent
or the Administrative Agent), executed originals or copies of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in United States federal withholding Tax, or if applicable, any
foreign withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the
BorrowersBorrower or the Administrative Agent to determine the withholding or
deduction required to be made; and (D) if a payment made to a Lender under any
Loan Document would be subject to United States federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower Agent and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the BorrowersBorrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the BorrowersBorrower or the Administrative Agent as may
be necessary for the BorrowersBorrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement. Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower Agent and the
Administrative Agent in writing of its legal inability to do so. (h) Treatment
of Certain Refunds. If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 4.11 (including by the payment of
additional amounts pursuant to this Section 4.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over 62 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar091.jpg]
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. (i) Survival. Each party’s obligations under this Section 4.11
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Revolving Credit Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document. SECTION 4.12 Mitigation Obligations;
Replacement of Lenders. (a) Designation of a Different Lending Office. If any
Lender requests compensation under Section 4.10, or requires eitherthe Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.11,
then such Lender shall, at the request of the BorrowersBorrower, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 4.10 or Section 4.11, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The BorrowersBorrower hereby
agreeagrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. (b) Replacement of Lenders.
If any Lender requests compensation under Section 4.10, or if the Borrowers
areBorrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 4.11, and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 4.12(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
BorrowersBorrower may, at theirits sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.9), all of its interests, rights (other
than its existing rights to payments pursuant to Section 4.10 or Section 4.11)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that: (i) the
BorrowersBorrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.9; (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in Letters of Credit, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 4.9) from the assignee (to the extent of such
outstanding 63 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar092.jpg]
principal and accrued interest and fees) or the BorrowersBorrower (in the case
of all other amounts); (iii) in the case of any such assignment resulting from a
claim for compensation under Section 4.10 or payments required to be made
pursuant to Section 4.11, such assignment will result in a reduction in such
compensation or payments thereafter; (iv) such assignment does not conflict with
Applicable Law; and (v) in the case of any assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent. A Lender shall not be required
to make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the
BorrowersBorrower to require such assignment and delegation cease to apply. (c)
Selection of a Lending Office. Subject to Section 4.12(a), each Lender may make
any Loan to athe Borrower through any Lending Office; provided that the exercise
of this option shall not affect the obligations of suchthe Borrower to repay the
Loan in accordance with the terms of this Agreement or otherwise alter the
rights of the parties hereto. SECTION 4.13 Cash Collateral. At any time that
there shall exist a Defaulting Lender, within one Business Day following the
written request of the Administrative Agent, the Issuing Lender or the Swingline
Lender, the BorrowersBorrower shall Cash Collateralize the Fronting Exposure of
the Issuing Lender and/or the Swingline Lender, as applicable, with respect to
such Defaulting Lender (determined after giving effect to Section 4.14(a)(iv)
and any Cash Collateral provided by such Defaulting Lender) in an amount not
less than the Minimum Collateral Amount. (a) Grant of Security Interest. The
BorrowersBorrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Lender and the Swingline Lender, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations and Swingline Loans, to be applied pursuant to subsection (b) below.
If at any time the Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent,
the Issuing Lender and the Swingline Lender as herein provided (other than
pursuant to Section 8.2(j)), or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the BorrowersBorrower will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any Cash Collateral provided by the
Defaulting Lender). (b) Application. Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section 4.13 or
Section 4.14 in respect of Letters of Credit and Swingline Loans shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans (including, as
to Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein. (c)
Termination of Requirement. Cash Collateral (or the appropriate portion thereof)
provided to reduce the Fronting Exposure of the Issuing Lender and/or the
Swingline Lender, as 64 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar093.jpg]
applicable, shall no longer be required to be held as Cash Collateral pursuant
to this Section 4.13 following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent, the
Issuing Lender and the Swingline Lender that there exists excess Cash
Collateral; provided that, subject to Section 4.14, the Person providing Cash
Collateral, the Issuing Lender and the Swingline Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided further that to the extent that such Cash
Collateral was provided by the BorrowersBorrower, such Cash Collateral shall
remain subject to the security interest granted pursuant to the Loan Documents.
SECTION 4.14 Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law: (i)
Waivers and Amendments. Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders and Section 11.2.
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 4.13; fourth, as the BorrowersBorrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan or
funded participation in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the BorrowersBorrower, to be held in a deposit account and released pro rata in
order to (A) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans and funded participations under this Agreement
and (B) Cash Collateralize the Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 4.13; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lender or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to eitherthe Borrower as a
result of any judgment of a court of competent jurisdiction obtained by suchthe
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (1) such payment is a payment of the principal amount of any Loans or
funded participations in Letters of Credit or Swingline Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (2)
such Loans were made or the related Letters of Credit or Swingline Loans were
issued at a time when the conditions set forth in Section 5.2 were satisfied or
waived, such payment shall be applied 65 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar094.jpg]
solely to pay the Loans of, and funded participations in Letters of Credit or
Swingline Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or funded participations in
Letters of Credit or Swingline Loans owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Credit Commitments under the applicable Revolving Credit Facility
without giving effect to Section 4.14(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.14(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto. (iii) Certain Fees. (A) No
Defaulting Lender shall be entitled to receive any Commitment Fee for any period
during which that Lender is a Defaulting Lender (and the BorrowersBorrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender). (B) Each Defaulting Lender shall be
entitled to receive letter of credit commissions pursuant to Section 3.3 for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Credit Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
4.13. (C) With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the BorrowersBorrower shall (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swingline Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (2) pay to the Issuing Lender and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (3) not be required to pay the remaining amount of
any such fee. (iv) Reallocation of Participations to Reduce Fronting Exposure.
All or any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that (x) the conditions set forth in Section
5.2 are satisfied at the time of such reallocation (and, unless the Borrower
Agent shall have otherwise notified the Administrative Agent at such time, the
Borrowers shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment. Subject to Section 11.26,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation. 66 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar095.jpg]
(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the
BorrowersBorrower shall, without prejudice to any right or remedy available to
it hereunder or under law, (x) first, repay Swingline Loans in an amount equal
to the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize
the Issuing Lender’s Fronting Exposure in accordance with the procedures set
forth in Section 4.13. (b) Defaulting Lender Cure. If the BorrowersBorrower, the
Administrative Agent, the Issuing Lender and the Swingline Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), such Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Revolving Credit Commitments and outstanding
Term Loans (without giving effect to Section 4.14(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the BorrowersBorrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. ARTICLE V CONDITIONS OF CLOSING AND BORROWING
SECTION 5.1 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions: (a) Executed Loan
Documents. This Agreement, a Revolving Credit Note in favor of each Revolving
Credit Lender requesting a Revolving Credit Note, a Term Loan Note in favor of
each Term Loan Lender requesting a Term Loan Note, a Swingline Note in favor of
the Swingline Lender (in each case, if requested thereby), the Security
Documents and the Guaranty Agreements, together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder. (b)
Closing Certificates; Etc. The Administrative Agent shall have received each of
the following in form and substance reasonably satisfactory to the
Administrative Agent: (i) Officer’s Certificate. A certificate from a
Responsible Officer of the Parent Borrower in form and substance reasonably
satisfactory to the Administrative Agent. (ii) Certificate of Secretary of each
Credit Party. A certificate of a Responsible Officer of each Credit Party
certifying as to the incumbency and genuineness of the signature of each officer
of such Credit Party executing any applicable Loan Documents to which it is a
party and certifying that attached thereto is a true, correct and complete copy
of (A) the articles or certificate of incorporation or formation (or
equivalent), as applicable, of such Credit Party and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, (B) 67 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar096.jpg]
the bylaws or other governing document of such Credit Party as in effect on the
Closing Date, (C) resolutions duly adopted by the board of directors (or other
governing body) of such Credit Party authorizing and approving the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and any other applicable Loan Documents to which it is a party, and
(D) each certificate required to be delivered pursuant to Section 5.1(b)(iii).
(iii) Certificates of Good Standing. To the extent applicable, certificates as
of a recent date of the good standing of each Credit Party under the laws of its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable. (iv) Opinions of Counsel. Opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the applicable Loan Documents and such other matters as the
Administrative Agent shall reasonably request. (c) Personal Property Collateral.
(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral,
to the extent such security interests can be perfected by filing or recordation,
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens). (ii) Pledged Collateral. To the extent
required by the Security Documents, the Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof. (iii)
Register of Mortgages and Charges. The Administrative Agent shall have received
a true, correct and complete copy of the register of mortgages and charges for
each of the Cayman Borrower and Ubiquiti Cayman which shall include details of
all Security Documents entered into by each of the Cayman Borrower and Ubiquiti
Cayman. (iv) Lien Search. The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, bankruptcy and tax
matters), in form and substance reasonably satisfactory thereto, made against
the Credit Parties under the Uniform Commercial Code (or applicable judicial
docket) as in effect in each jurisdiction in which filings or recordations under
the Uniform Commercial Code should be made to evidence or perfect security
interests in all assets of such Credit Party, indicating among other things that
the assets of each such Credit Party are free and clear of any Lien (except for
Permitted Liens). (v) Property and Liability Insurance. The Administrative Agent
shall have received, in each case in form and substance reasonably satisfactory
to the Administrative Agent, evidence of property, business interruption and
liability insurance covering each Credit Party, evidence of payment of all
insurance premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee on all
policies for property 68 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar097.jpg]
hazard insurance and as additional insured on all policies for liability
insurance), and if requested by the Administrative Agent, copies of such
insurance policies. (vi) Other Collateral Documentation. The Administrative
Agent shall have received any documents reasonably requested thereby or as
required by the terms of the Security Documents to evidence its security
interest in the Collateral (including, without limitation, any landlord waivers
or collateral access agreements). (d) Consents; Defaults. (i) Governmental and
Third Party Approvals. The Credit Parties shall have received all material
governmental, shareholder and third party consents and approvals necessary in
connection with the Transactions and any other transaction contemplated in any
other Loan Document. (ii) No Material Litigation. The absence of any action,
suit, investigation or proceeding pending or, to the knowledge of the Parent
Borrower or the Cayman Borrower, threatened in writing in any court or before
any arbitrator or governmental authority that could reasonably be expected to
have a Material Adverse Effect. (e) Financial Matters. (i) Financial Statements.
The Administrative Agent shall have received (A) the audited Consolidated and
consolidating balance sheet of the Parent Borrower and its Subsidiaries as of
June 30, 2015, June 30, 2016 and June 30, 2017, and the related audited
Consolidated and consolidating statements of income and retained earnings and
cash flows for the Fiscal Years then ended and (B) unaudited Consolidated and
consolidating balance sheet of the Parent Borrower and its Subsidiaries as of
September 30, 2017 and related unaudited Consolidated and consolidating interim
statements of income and retained earnings. (ii) Financial Projections. The
Administrative Agent shall have received pro forma Consolidated financial
statements for the Parent Borrower and its Subsidiaries, and projections
prepared by management of the Parent Borrower, of balance sheets, income
statements and cash flow statements on a quarterly basis for the first year
following the Closing Date and on an annual basis for each year thereafter
during the term of the Credit Facility. (iii) Financial Condition/Solvency
Certificate. The Parent Borrower shall have delivered to the Administrative
Agent a certificate, in form and substance satisfactory to the Administrative
Agent, and certified as accurate by the chief financial officer or chief
accounting officer of the Parent Borrower (not in his individual capacity), that
(A) after giving effect to the Transactions, (x) the Parent Borrower and its
Subsidiaries, taken as a whole, are Solvent and (y) the Credit Parties, taken as
a whole, are Solvent and (B) the financial projections previously delivered to
the Administrative Agent represent the good faith estimates (utilizing
reasonable assumptions) of the financial condition and operations of the Parent
Borrower and its Subsidiaries. (iv) Closing Leverage Ratio/Liquidity. The
Administrative Agent will be reasonably satisfied that (A) the Consolidated
Total Leverage Ratio as of the most recently ended fiscal quarter prior to the
Closing Date for which financial statements are available (calculated on a pro
forma basis after giving effect to the Transactions) will not exceed 3.25 to
1.00 and (B) the Credit 69 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar098.jpg]
Parties have Liquidity of at least $250,000,000 on the Closing Date, after
giving effect to the Transactions.1.00. (v) Payment at Closing. The
BorrowersBorrower shall have paid or made arrangements to pay contemporaneously
with closing (A) to the Administrative Agent, the Arrangers and the Lenders the
fees set forth or referenced in Section 4.3 and any other accrued and unpaid
fees or commissions due hereunder, (B) all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) and (C) to any other Person such amount as may be due
thereto in connection with the transactions contemplated hereby, including all
taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents. (f)
Miscellaneous. (i) Notice of Account Designation. The Administrative Agent shall
have received a Notice of Account Designation specifying the account or accounts
to which the proceeds of any Loans made on or after the Closing Date are to be
disbursed. (ii) Existing Credit Agreement. The Indebtedness outstanding under
the Existing Credit Agreement shall have been refinanced, or shall be refinanced
substantially simultaneously with the initial Extensions of Credit. (iii)
PATRIOT Act, etc. EachThe Borrower and each of the Guarantors shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act, applicable “know your customer” and anti-money
laundering rules and regulations at least ten (10) Business Days prior to the
Closing Date. (iv) Other Documents. All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement. Without limiting the
generality of the provisions of the last paragraph of Section 10.3, for purposes
of determining compliance with the conditions specified in this Section 5.1, the
Administrative Agent and each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. SECTION 5.2 Conditions to All Extensions of
Credit. TheSubject to Section 2.7 and Section 1.12 solely with respect to any
Incremental Term Loan incurred solely to finance a substantially concurrent
Limited Condition Acquisition and the related transaction costs and expenses
associated therewith, the obligations of the Lenders to make or participate in
any Extensions of Credit (including the initial Extension of Credit) and/or the
Issuing Lender to issue or extend any Letter of Credit are subject to the
satisfaction of the following conditions precedent on the relevant borrowing,
continuation, conversion, issuance or extension date: (a) Continuation of
Representations and Warranties. The representations and warranties contained in
this Agreement and the other Loan Documents shall be true and correct in all
material 70 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar099.jpg]
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects, on and as of such
borrowing, issuance or extension date with the same effect as if made on and as
of such date (except for any such representation and warranty that by its terms
is made only as of an earlier date, which representation and warranty shall
remain true and correct in all material respects as of such earlier date, except
for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects as of such earlier date). (b) No
Existing Default. No Default or Event of Default shall have occurred and be
continuing (i) on the borrowing date with respect to such Loan or after giving
effect to the Loans to be made on such date or (ii) on the issuance or extension
date with respect to such Letter of Credit or after giving effect to the
issuance or extension of such Letter of Credit on such date. (c) Notices. The
Administrative Agent shall have received a Notice of Borrowing or a Letter of
Credit Application, as applicable, from the Borrower Agent in accordance with
Section 2.3(a), 3.2 or 2.9, as applicable. (d) New Swingline Loans/Letters of
Credit. So long as any Lender is a Defaulting Lender, (i) the Swingline Lender
shall not be required to fund any Swingline Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) the Issuing Lender shall not be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto. ARTICLE VI REPRESENTATIONS AND
WARRANTIES OF THE CREDIT PARTIES To induce the Administrative Agent and Lenders
to enter into this Agreement and to induce the Lenders to make Extensions of
Credit, the Credit Parties hereby represent and warrant to the Administrative
Agent and the Lenders, which representations and warranties shall be deemed made
on the Closing Date and as otherwise set forth in Section 5.2, that: SECTION 6.1
Organization; Power; Qualification. Each Credit Party and each Subsidiary
thereof (other than Immaterial Foreign Subsidiaries) (a) is duly organized or
incorporated, validly existing and in good standing (or in the case of any
Foreign Subsidiary, the equivalent status, if any, in the applicable foreign
jurisdiction), under the laws of the jurisdiction of its incorporation or
formation, (b) has the power and authority to own its Properties and to carry on
its business as now being and hereafter proposed to be conducted and (c) is duly
qualified and authorized to do business in each jurisdiction in which the
character of its Properties or the nature of its business requires such
qualification and authorization (to the extent applicable in the case of Foreign
Subsidiaries) except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to result in a Material Adverse
Effect. The jurisdictions in which each Credit Party and each Subsidiary thereof
are organized and qualified to do business as of the Closing Date are described
on Schedule 6.1. No Credit Party nor any Subsidiary thereof is an EEA Financial
Institution. SECTION 6.2 Ownership. Each Subsidiary of each Credit Party as of
the Closing Date is listed on Schedule 6.2. As of the Closing Date, the
capitalization of each Credit Party (other than the Parent Borrower) and its
Subsidiaries consists of the number of shares, authorized, issued and
outstanding, of such classes and series, with or without par value, described on
Schedule 6.2. All outstanding shares have been duly authorized and validly
issued and, to the extent applicable, are fully paid and non-assessable and not
subject to any preemptive or similar rights, except as described in 71
103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar100.jpg]
Schedule 6.2. The shareholders or other owners, as applicable, of each Credit
Party (other than the Parent Borrower) and its Subsidiaries which are not traded
on a public exchange and the number of shares owned by each as of the Closing
Date are described on Schedule 6.2. As of the Closing Date, there are no
outstanding stock purchase warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or require the
issuance of Equity Interests of any Credit Party (other than the Parent
Borrower) or any Subsidiary thereof, except as described on Schedule 6.2.
SECTION 6.3 Authorization; Enforceability. Each Credit Party has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party in accordance with their
respective terms. This Agreement and each of the other Loan Documents have been
duly executed and delivered by the duly authorized officers of each Credit Party
that is a party thereto, and each such document constitutes the legal, valid and
binding obligation of each Credit Party that is a party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies. SECTION
6.4 Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by each Credit Party of the Loan Documents
to which each such Person is a party, in accordance with their respective terms,
the Extensions of Credit hereunder and the transactions contemplated hereby or
thereby do not, (a) require any Governmental Approval or violate any Applicable
Law relating to any Credit Party or any Subsidiary thereof where the failure to
obtain such Governmental Approval or such violation could reasonably be expected
to have a Material Adverse Effect, (b) conflict with, result in a breach of or
constitute a default under the articles of incorporation, bylaws or other
organizational documents of any Credit Party, (c) conflict with, result in a
breach of or constitute a default under any indenture, agreement or other
instrument to which such Person is a party or by which any of its properties may
be bound or any Governmental Approval relating to such Person, which could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (d) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by such
Person other than Permitted Liens or (e) require any consent or authorization
of, filing with, or other act in respect of, an arbitrator or Governmental
Authority and no consent of any other Person is required in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
other than (i) consents, authorizations, filings or other acts or consents that
have been obtained or made and that are still in force and effect, (ii)
consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (iii) consents or
filings under the UCC or other security filings as applicable in foreign
jurisdictions. SECTION 6.5 Compliance with Law; Governmental Approvals. Each
Credit Party and each Subsidiary thereof (other than Immaterial Foreign
Subsidiaries) (a) has all Governmental Approvals required by any Applicable Law
for it to conduct its business, each of which is in full force and effect (b) is
in compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws relating to it or any of its respective
Properties and (c) has timely filed all material reports, documents and other
materials required to be filed by it under all Applicable Laws with any
Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law except in each case (a), (b)
or (c) where the failure to have, comply or file could not reasonably be
expected to have a Material Adverse Effect. 72 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar101.jpg]
SECTION 6.6 Tax Returns and Payments. Each Credit Party and each Subsidiary
thereof (other than Immaterial Foreign Subsidiaries) has duly filed or caused to
be filed all federal and state and any other material tax returns required by
Applicable Law to be filed, and all taxes shown to be due on such tax returns
have been timely paid (other than any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided for on the books of
the relevant Credit Party or Subsidiary). Such tax returns accurately reflect in
all material respects all liability for taxes of any Credit Party or any
Subsidiary thereof (other than Immaterial Foreign Subsidiaries) for the periods
covered thereby. As of the Closing Date, except as set forth on Schedule 6.6,
there is no ongoing audit or examination or, to its knowledge, other
investigation by any Governmental Authority of any material tax liability of any
Credit Party or any Subsidiary thereof (other than Immaterial Foreign
Subsidiaries). No Governmental Authority has asserted any Lien or other claim
against any Credit Party or any Subsidiary thereof (other than Immaterial
Foreign Subsidiaries) with respect to material unpaid taxes which has not been
discharged or resolved (other than (a) any amount the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Credit Party or Subsidiary and (b) Permitted Liens). The
charges, accruals and reserves on the books of each Credit Party and each
Subsidiary thereof (other than Immaterial Foreign Subsidiaries) in respect of
U.S. federal, state, local and other taxes for all Fiscal Years and portions
thereof since the organization of any such Credit Party or Subsidiary thereof
are in the judgment of the BorrowersBorrower adequate, and the Borrowers
doBorrower does not anticipate any additional material taxes or assessments for
any of such years. SECTION 6.7 Intellectual Property Matters. Each Credit Party
and each Subsidiary thereof (other than Immaterial Foreign Subsidiaries) owns or
possesses rights to use all franchises, licenses, copyrights, copyright
applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service mark, service mark rights, trade names,
trade name rights, copyrights and other rights with respect to the foregoing, in
each case which are material and reasonably necessary to conduct its business.
No event has occurred which permits, or after notice or lapse of time or both
would permit, the revocation or termination of any such rights which are
material and reasonably necessary to conduct its business. To their knowledge,
no Credit Party nor any Subsidiary thereof (other than Immaterial Foreign
Subsidiaries) is liable to any Person for infringement under Applicable Law with
respect to any such rights as a result of its business operations where such
liability could reasonably be expected to have a Material Adverse Effect.
SECTION 6.8 Environmental Matters. (a) The properties owned, leased or operated
by each Credit Party and each Subsidiary thereof (other than Immaterial Foreign
Subsidiaries) now or in the past do not contain, and to their knowledge have not
previously contained, any Hazardous Materials in amounts or concentrations which
constitute or constituted a violation of applicable Environmental Laws which
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; (b) To its knowledge, each Credit Party and each
Subsidiary thereof (other than Immaterial Foreign Subsidiaries) and such
properties and all operations conducted in connection therewith are in
compliance, and have been in compliance, with all applicable Environmental Laws,
and there is no contamination at, under or about such properties or such
operations which could interfere with the continued operation of such properties
or impair the fair saleable value thereof except for non-compliance or
violations which could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect; 73 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar102.jpg]
(c) No Credit Party nor any Subsidiary thereof (other than Immaterial Foreign
Subsidiaries) has received any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental
matters, Hazardous Materials, or compliance with Environmental Laws that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, nor does any Credit Party or any
Subsidiary thereof (other than Immaterial Foreign Subsidiaries) have actual
knowledge that any such notice will be received or is being threatened; (d)
Except as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, to its knowledge, Hazardous Materials have not
been transported or disposed of to or from the properties owned, leased or
operated by any Credit Party or any Subsidiary thereof (other than Immaterial
Foreign Subsidiaries) in violation of, or in a manner or to a location which
could give rise to liability under, Environmental Laws, nor have any Hazardous
Materials been generated, treated, stored or disposed of at, on or under any of
such properties in violation of, or in a manner that could give rise to
liability under, any applicable Environmental Laws; (e) No judicial proceedings
or governmental or administrative action is pending, or, to the knowledge of
eitherthe Borrower, threatened, under any Environmental Law to which any Credit
Party or any Subsidiary thereof (other than Immaterial Foreign Subsidiaries) is
or will be named as a potentially responsible party, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
applicable Environmental Law with respect to any Credit Party, any Subsidiary
thereof (other than Immaterial Foreign Subsidiaries), with respect to any real
property owned, leased or operated by any Credit Party or any Subsidiary thereof
(other than Immaterial Foreign Subsidiaries) or operations conducted in
connection therewith that could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect; and (f) There has been no release,
or to its knowledge, threat of release, of Hazardous Materials at or from
properties owned, leased or operated by any Credit Party or any Subsidiary
(other than Immaterial Foreign Subsidiaries), now or in the past, in violation
of or in amounts or in a manner that could give rise to liability under
applicable Environmental Laws that could reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect. SECTION 6.9 Employee
Benefit Matters. (a) Each Credit Party and each ERISA Affiliate is in compliance
with all applicable provisions of ERISA, the Code and the regulations and
published interpretations thereunder with respect to all Employee Benefit Plans
except for any required amendments for which the remedial amendment period as
defined in Section 401(b) of the Code has not yet expired and except where a
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Except as would not reasonably be expected to have a Material Adverse
Effect, each Employee Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has been determined by the IRS to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired or plans covered by an IRS opinion or
advisory letter. No liability has been incurred by any Credit Party or any ERISA
Affiliate which remains unsatisfied for any taxes or penalties assessed with
respect to any Employee Benefit Plan or any Multiemployer Plan except for a
liability that could not reasonably be expected to have a Material Adverse
Effect; (b) As of the Closing Date, no Pension Plan has been terminated, nor has
any Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding 74 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar103.jpg]
waiver from the IRS been received or requested with respect to any Pension Plan,
nor has any Credit Party or any ERISA Affiliate failed to make any contributions
or to pay any amounts due and owing as required by Sections 412 or 430 of the
Code, Section 302 of ERISA or the terms of any Pension Plan on or prior to the
due dates of such contributions under Sections 412 or 430 of the Code or Section
302 of ERISA, nor has there been any event requiring any disclosure under
Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan; (c)
Except where the failure of any of the following representations to be correct
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, no Credit Party nor any ERISA Affiliate has: (i)
engaged in a nonexempt prohibited transaction described in Section 406 of the
ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC which
remains outstanding other than the payment of premiums and there are no premium
payments which are due and unpaid, (iii) failed to make a required contribution
or payment to a Multiemployer Plan, or (iv) failed to make a required
installment or other required payment under Sections 412 or 430 of the Code; (d)
No Termination Event has occurred or is reasonably expected to occur that would
reasonably be expected to have a Material Adverse Effect; (e) Except where the
failure of any of the following representations to be correct could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, no proceeding, claim (other than a benefits claim in the
ordinary course of business), lawsuit and/or investigation is existing or, to
its knowledge, threatened concerning or involving (i) any employee welfare
benefit plan (as defined in Section 3(1) of ERISA) currently maintained or
contributed to by any Credit Party or any ERISA Affiliate, (ii) any Pension Plan
or (iii) any Multiemployer Plan. (f) No Credit Party nor any Subsidiary thereof
is a party to any contract, agreement or arrangement that could, solely as a
result of the delivery of this Agreement or the consummation of transactions
contemplated hereby, result in the payment of any “excess parachute payment”
within the meaning of Section 280G of the Code. SECTION 6.10 Margin Stock. No
Credit Party nor any Subsidiary thereof is engaged principally or as one of its
important activities in the business of “purchasing” or “carrying” any “margin
stock” (as each such term is defined or used, directly or indirectly, in
Regulation U of the Board of Governors of the Federal Reserve System) or
extending credit for such purpose. No part of the proceeds of any of the Loans
or Letters of Credit will be used for, or extended as credit for, purchasing or
carrying margin stock or for any purpose which violates, or which would be
inconsistent with, the provisions of Regulation T, U or X of such Board of
Governors. Following the application of the proceeds of each Extension of
Credit, not more than twenty-five percent (25%) of the value of the assets
(either of the BorrowersBorrower only or of the Parent Borrower and its
Subsidiaries on a Consolidated basis) subject to the provisions of Section 8.2
or Section 8.5 or subject to any restriction contained in any agreement or
instrument between the BorrowersBorrower and any Lender or any Affiliate of any
Lender relating to Indebtedness in excess of the Threshold Amount will be
“margin stock”. SECTION 6.11 Government Regulation. No Credit Party nor any
Subsidiary thereof is an “investment company” or a company “controlled” by an
“investment company” (as each such term is defined or used in the Investment
Company Act of 1940) and no Credit Party nor any Subsidiary thereof is, or after
giving effect to any Extension of Credit will be, subject to regulation under
any Applicable Law which limits its ability to incur or consummate the
transactions contemplated hereby. SECTION 6.12 Material Contracts. Schedule 6.12
sets forth a complete and accurate list of all Material Contracts of each Credit
Party and each Subsidiary thereof (other than Immaterial Foreign 75 103755581_3
119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar104.jpg]
Subsidiaries) in effect as of the Closing Date. Other than as set forth in
Schedule 6.12, as of the Closing Date, each such Material Contract is, and after
giving effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof. As of the Closing Date, no Credit Party nor any Subsidiary thereof
(other than Immaterial Foreign Subsidiaries) (nor, to its knowledge, any other
party thereto) is in breach of or in default under any Material Contract in any
material respect. SECTION 6.13 Employee Relations. As of the Closing Date, no
Credit Party or any Subsidiary thereof is party to any collective bargaining
agreement, nor has any labor union been recognized as the representative of its
employees except as set forth on Schedule 6.13. NeitherThe Borrower knowsdoes
not know of any pending, threatened (in writing) strikes, work stoppage or other
collective labor disputes involving its employees or those of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. SECTION 6.14 Financial Statements. The audited and
unaudited financial statements delivered pursuant to Section 5.1(e)(i) are
complete and correct in all material respects and fairly present on a
Consolidated and consolidating basis the assets, liabilities and financial
position of the Parent Borrower and its Subsidiaries as at such dates, and the
results of the operations and changes of financial position for the periods then
ended in all material respects (other than customary year-end adjustments for
unaudited financial statements and the absence of footnotes from unaudited
financial statements). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP. Such
financial statements show all material Indebtedness and other material
liabilities, direct or contingent, of the Parent Borrower and its Subsidiaries
as of the date thereof, including material liabilities for taxes, material
commitments, and Indebtedness, in each case, to the extent required to be
disclosed under GAAP. The projections delivered pursuant to Section 5.1(e)(ii)
and were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable in light of then existing
conditions except that such financial projections and statements shall be
subject to normal year end closing and audit adjustments (it being recognized by
the Lenders that projections are not to be viewed as facts and that the actual
results during the period or periods covered by such projections may vary from
such projections). SECTION 6.15 No Material Adverse Change. Since June 30, 2017,
there has been no material adverse change in the properties, business,
operations, or condition (financial or otherwise) of the Parent Borrower and its
Subsidiaries, taken as a whole, and no event has occurred or condition arisen,
either individually or in the aggregate, that could reasonably be expected to
have a Material Adverse Effect. SECTION 6.16 Solvency. (a) The Parent Borrower
and its Subsidiaries, taken as a whole, and (b) the Credit Parties, taken as a
whole, are Solvent. SECTION 6.17 Title to Properties. As of the Closing Date,
the real property listed on Schedule 6.17 constitutes all of the real property
that is owned, leased or subleased or used by any Credit Party or any of its
Subsidiaries (other than Immaterial Foreign Subsidiaries). Each Credit Party and
each Subsidiary thereof (other than Immaterial Foreign Subsidiaries) has such
title to, or valid leasehold interests in, the real property owned or leased by
it as is necessary to the conduct of its business and valid and legal title to
all of its personal property and assets, except those which have been disposed
of by the Credit Parties and their Subsidiaries subsequent to such date which
dispositions have been in the ordinary course of business or as otherwise
permitted hereunder and except where the failure to have such title or leasehold
interests could not reasonably be expected to have a Material Adverse Effect. 76
103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar105.jpg]
SECTION 6.18 Litigation. Except for matters existing on the Closing Date and set
forth on Schedule 6.18, there are no actions, suits or proceedings pending nor,
to its knowledge, threatened in writing against or in any other way relating
adversely to or affecting any Credit Party or any Subsidiary thereof or any of
their respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect. SECTION 6.19 Anti-Corruption Laws and Sanctions.
None of (a) the BorrowersBorrower, any Subsidiary or to the knowledge of
eitherthe Borrower or such Subsidiary any of their respective directors,
officers, employees or affiliates, or (b) to the knowledge of eitherthe
Borrower, any agent or representative of eitherthe Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby is a Sanctioned Person or the subject or target of
any Sanctions. SECTION 6.20 Absence of Defaults. No Default or an Event of
Default has occurred and is continuing. SECTION 6.21 Disclosure. The Parent
Borrower and/or its Subsidiaries have disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which any Credit Party and any Subsidiary thereof (other than Immaterial Foreign
Subsidiaries) are subject, and all other matters known to them, that, in each
case, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of any Credit Party or any Subsidiary thereof to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, and together with the Borrower’s filings with the SEC, contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information, such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being recognized by the Lenders that projections are
not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections); provided
further that with respect to information relating to the Borrowers’Borrower’s
industry generally and trade data which relates to a Person that is not athe
Borrower or a Subsidiary thereof, the Borrowers represent and warrantBorrower
represents and warrants only that such information is believed by it in good
faith to be accurate in all material respects. As of the Third Amendment
Effective Date, all of the information included in each Beneficial Ownership
Certification is true and correct. ARTICLE VII AFFIRMATIVE COVENANTS Until all
of the Obligations (other than contingent indemnification obligations not then
due) have been paid and satisfied in full in cash, all Letters of Credit have
been terminated or expired (or been Cash Collateralized or other arrangements
with respect thereto have been made that are satisfactory to the Issuing Lender)
and the Revolving Credit Commitments terminated, each Credit Party will, and
will cause each of its Subsidiaries (other than Immaterial Foreign Subsidiaries)
to: SECTION 7.1 Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice): 77 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar106.jpg]
(a) Annual Financial Statements. As soon as practicable and in any event within
90 days (or, if later, on the date of any required public filing thereof (after
giving effect to any extensions for filing under Rule 12b-25 promulgated under
the Exchange Act), but not to exceed 105 days) after the end of each Fiscal Year
(commencing with the Fiscal Year ended June 30, 2018), an audited Consolidated
and consolidating balance sheet of the Parent Borrower and its Subsidiaries as
of the close of such Fiscal Year and audited Consolidated and consolidating
statements of income, retained earnings and cash flows including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year. Such
annual financial statements shall be audited by an independent certified public
accounting firm of recognized national standing reasonably acceptable to the
Administrative Agent, and accompanied by a report and opinion thereon by such
certified public accountants prepared in accordance with generally accepted
auditing standards that is not subject to any “going concern” or similar
qualification or exception or any qualification as to the scope of such audit or
with respect to accounting principles followed by the Parent Borrower or any of
its Subsidiaries not in accordance with GAAP. (b) Quarterly Financial
Statements. As soon as practicable and in any event within 45 days (or, if
later, on the date of any required public filing thereof (after giving effect to
any extensions for filing under Rule 12b-25 promulgated under the Exchange Act),
but not to exceed 50 days) after the end of the first three fiscal quarters of
each Fiscal Year (commencing with the fiscal quarter ended March 31, 2018), an
unaudited Consolidated and consolidating balance sheet of the Parent Borrower
and its Subsidiaries as of the close of such fiscal quarter and unaudited
Consolidated and consolidating statements of income, retained earnings and cash
flows and a report containing management’s discussion and analysis of such
financial statements for the fiscal quarter then ended and that portion of the
Fiscal Year then ended (to the extent such information is provided in the
applicable quarterly report filed by the Parent Borrower with the SEC under the
Exchange Act), including the notes thereto, all in reasonable detail setting
forth in comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Parent
Borrower in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the period, and
certified by the chief financial officer of the Parent Borrower to present
fairly in all material respects the financial condition of the Parent Borrower
and its Subsidiaries on a Consolidated and consolidating basis as of their
respective dates and the results of operations of the Parent Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments and the absence of footnotes. (c) Annual Business Plan and Budget.
As soon as practicable and in any event within forty-five (45) days after the
end of each Fiscal YearAt each time financial statements are delivered pursuant
to Section 7.1(a), a business plan and operating and capital budget of the
Parent Borrower and its Subsidiaries for the ensuing fiscal year, such plan to
include, on an annual basis, the following: an annual operating and capital
budget, a projected income statement, statement of cash flows and balance sheet,
calculations demonstrating projected compliance with the financial covenants set
forth in Section 8.13 and a report containing a reasonable disclosure of the key
assumptions and drivers with respect to such budget, accompanied by a
certificate from a Responsible Officer of the Parent Borrower to the effect that
such budget contains good faith estimates (utilizing assumptions believed to be
reasonable at the time of delivery of such budget) of the financial condition
and operations of the Parent Borrower and its Subsidiaries for such period.
SECTION 7.2 Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice): 78 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar107.jpg]
(a) at each time financial statements are delivered pursuant to Sections 7.1(a)
or (b), a duly completed Officer’s Compliance Certificate signed by the chief
executive officer, chief financial officer, chief accounting officer, treasurer
or controller of the Parent Borrower and a report containing management’s
discussion and analysis of such financial statements; (b) promptly after the
same are available, copies of each annual report, proxy or financial statement
or other report or communication sent to the stockholders of the Parent
Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which the Parent Borrower may file or be required to
file with the SEC under Section 13 or 15(d) of the Exchange Act, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto; (c) at each time
financial statements are delivered pursuant to Section 7.1(a), a listing of (i)
all Foreign Subsidiaries that are not Material Foreign Subsidiaries and
calculations showing compliance with the definition of Material Foreign
Subsidiary and Section 7.14(d)(ii) all Immaterial Domestic Subsidiaries and
calculations showing compliance with the definition of Immaterial Domestic
Subsidiary; (d) promptly, and in any event within five (5) Business Days after
receipt thereof by any Credit Party or any Subsidiary thereof, copies of each
material notice or other material correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation by such agency regarding financial or
other operational results of the Parent Borrower or any Subsidiary thereof; (e)
promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulationsAnti-Money Laundering Laws
(including, without limitation, the PATRIOT Act), as from time to time
reasonably requested by the Administrative Agent or any Lender; and (f) such
other information regarding the operations, business affairs and financial
condition of the Parent Borrower or any Subsidiary thereof as the Administrative
Agent or any Lender may reasonably request. Documents required to be delivered
pursuant to Section 7.1(a) or (b) or Section 7.2(b) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Parent Borrower posts such documents, or
provides a link thereto on the Parent Borrower’s website on the Internet at the
website address listed in Section 11.1; or (ii) on which such documents are
posted on the Parent Borrower’s behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). Notwithstanding anything contained herein, in every instance the Parent
Borrower shall be required to provide paper copies of the Officer’s Compliance
Certificates required by Section 7.2 to the Administrative Agent. Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Parent Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents. The BorrowersBorrower hereby
acknowledgeacknowledges that (a) the Administrative Agent and/or the Arrangers
will make available to the Lenders and the Issuing Lender materials and/or
information provided by or on behalf of the Parent Borrower and its Subsidiaries
hereunder (collectively, “Borrower 79 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar108.jpg]
Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks,
SyndTrak Online or another similar electronic system (the “Platform”) and (b)
certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to the Parent
Borrower or its securities) (each, a “Public Lender”). The BorrowersBorrower
hereby agreeagrees that so long as the Parent Borrower is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (w)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, means that the word “PUBLIC” shall appear prominently on
the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
BorrowersBorrower shall be deemed to have authorized the Administrative Agent,
the Arrangers, the Issuing Lender and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Parent Borrower or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.10); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” SECTION 7.3 Notice of Other Matters.
Promptly (but in no event later than ten (10) days after any Responsible Officer
of any Credit Party obtains knowledge thereof) notify the Administrative Agent
in writing of (which shall promptly make such information available to the
Lenders in accordance with its customary practice): (a) the occurrence of any
Default or Event of Default; (b) any event that results in, or could reasonably
be expected to result in, a Material Adverse Effect; and (c) (i) any letter from
the IRS stating that an Employee Benefit Plan of a Credit Party is disqualified
under Section 401(a) of the Code (along with a copy thereof), (ii) all notices
received by any Credit Party or any ERISA Affiliate of the PBGC’s intent to
terminate any Pension Plan or to have a trustee appointed to administer any
Pension Plan, (iii) all notices received by any Credit Party or any ERISA
Affiliate from a Multiemployer Plan sponsor concerning the imposition or amount
of withdrawal liability pursuant to Section 4202 of ERISA and (iv) eitherthe
Borrower obtaining knowledge that any Credit Party or any ERISA Affiliate has
filed or intends to file a notice of intent to terminate any Pension Plan under
a distress termination within the meaning of Section 4041(c) of ERISA; provided
that in the case of clause (i) through (iv), notice shall only be required if
the subject of the notice would reasonably be expected to have a Material
Adverse Effect. Each notice pursuant to Section 7.3 shall be accompanied by a
statement of a Responsible Officer of the Parent Borrower or the Cayman Borrower
setting forth details of the occurrence referred to therein and stating what
action the Parent Borrower or the Cayman Borrower has taken and proposes to take
with respect thereto. Each notice pursuant to Section 7.3(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached. SECTION 7.4 Preservation of Corporate
Existence and Related Matters. Except as permitted by Section 8.4, preserve and
maintain its separate corporate existence and all rights, franchises, licenses
and privileges necessary to the conduct of its business, and qualify and remain
qualified as a 80 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar109.jpg]
foreign corporation or other entity and authorized to do business in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect. SECTION 7.5 Maintenance of Property and
Licenses. (a) In addition to the requirements of any of the Security Documents,
protect and preserve all Properties necessary in and material to its business,
including copyrights, patents, trade names, service marks and trademarks;
maintain in good working order and condition, ordinary wear and tear and
permitted dispositions excepted, all buildings, equipment and other tangible
real and personal property; and from time to time make or cause to be made all
repairs, renewals and replacements thereof and additions to such Property
necessary for the conduct of its business, so that the business carried on in
connection therewith may be conducted in a commercially reasonable manner, in
each case except as such action or inaction would not reasonably be expected to
result in a Material Adverse Effect. (b) Maintain, in full force and effect in
all material respects, each and every license, permit, certification,
qualification, approval or franchise issued by any Governmental Authority (each
a “License”) required for each of them to conduct their respective businesses as
presently conducted, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect. SECTION 7.6 Insurance. Maintain
insurance with financially sound and reputable insurance companies against at
least such risks and in at least such amounts as are customarily maintained by
similar businesses and as may be required by Applicable Law and as are required
by any Security Documents (including, without limitation, hazard and business
interruption insurance). All such insurance shall, (a) provide that no
cancellation shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof (or 10 days’ in the case of
cancellation for non-payment of premiums) and (b) name the Administrative Agent
as an additional insured party or lender’s loss payee, as applicable. On the
Closing Date and from time to time thereafter, deliver to the Administrative
Agent upon its request (but no more frequently than annually unless an Event of
Default has occurred and is continuing) information in reasonable detail as to
the insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby. SECTION 7.7 Accounting Methods and
Financial Records. Maintain a system of accounting, and keep proper books,
records and accounts (which shall be true and complete in all material respects)
as may be required or as may be necessary to permit the preparation of financial
statements in accordance with GAAP and in compliance in all material respects
with the regulations of any Governmental Authority having jurisdiction over it
or any of its Properties. SECTION 7.8 Payment of Taxes. Pay and perform all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property that are due and payable if the failure to so pay
would result in a lien on Collateral in excess of $5,000,00010,000,000 having
priority to the lien of Administrative Agent; provided that the
BorrowersBorrower or such Subsidiary may contest any item in good faith so long
as adequate reserves are maintained with respect thereto in accordance with
GAAP. SECTION 7.9 Compliance with Laws and Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect. 81 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar110.jpg]
SECTION 7.10 Environmental Laws. In addition to and without limiting the
generality of Section 7.9, except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, (a) comply with, and ensure such compliance by all tenants and
subtenants with all applicable Environmental Laws and obtain and comply with and
maintain, and ensure that all tenants and subtenants, if any, obtain and comply
with and maintain, any and all licenses, approvals, notifications, registrations
or permits required by applicable Environmental Laws, (b) conduct and complete
all investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws, and (c) defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials, or the violation of, non-compliance with or liability
under any Environmental Laws applicable to the operations of the
BorrowersBorrower or any such Subsidiary, or any orders, requirements or demands
of Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor, as determined by a
court of competent jurisdiction by final non-appealable judgment. SECTION 7.11
Compliance with ERISA. In addition to and without limiting the generality of
Section 7.9, (a) except where the failure to so comply could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
(i) comply with applicable provisions of ERISA, the Code and the regulations and
published interpretations thereunder with respect to all Employee Benefit Plans,
(ii) not take any action or fail to take action the result of which could
reasonably be expected to result in a liability to the PBGC or to a
Multiemployer Plan, (iii) not participate in any prohibited transaction that
could result in any civil penalty under ERISA or tax under the Code and (iv)
operate each Employee Benefit Plan in such a manner that will not incur any tax
liability under Section 4980B of the Code or any liability to any qualified
beneficiary as defined in Section 4980B of the Code and (b) furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent. SECTION 7.12 Compliance with Material Contracts.
Comply in all material respects with each Material Contract; provided, that the
BorrowersBorrower or any such Subsidiary may contest the terms and conditions of
any such Material Contract in good faith through applicable proceedings so long
as adequate reserves are maintained in accordance with GAAP. SECTION 7.13 Visits
and Inspections. Permit representatives of the Administrative Agent or any
Lender, from time to time upon prior reasonable notice and at such times during
normal business hours, all at the expense of the BorrowersBorrower, to visit and
inspect its properties; inspect, audit and make extracts from its books, records
and files, including, but not limited to, management letters prepared by
independent accountants; and discuss with its principal officers, and its
independent accountants, its business, assets, liabilities, financial condition,
results of operations and business prospects; provided that excluding any such
visits and inspections during the continuation of an Event of Default, the
Administrative Agent shall not exercise such rights more often than one (1) time
during any calendar year at the Borrowers’Borrower’s expense (and no Lender may
exercise any such right independently of the Administrative Agent); provided
further that upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent or any Lender may do any of the foregoing at
the expense of the BorrowersBorrower at any time without advance notice. 82
103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar111.jpg]
SECTION 7.14 Additional Subsidiaries. (a) Additional Domestic Subsidiaries.
Promptly after the creation or acquisition (including by division) of any
Domestic Subsidiary (and, in any event, within thirty (30) days after such
creation or acquisition, as such time period may be extended by the
Administrative Agent in its sole discretion) (x) deliver to the Administrative
Agent such original certificated Equity Interests or other certificates and
stock or other transfer powers evidencing the Equity Interests of such Domestic
Subsidiary and (y) cause such Domestic Subsidiary to (i) become a US Guarantor
by delivering to the Administrative Agent a duly executed supplement to the US
Subsidiary Guaranty Agreement or such other document as the Administrative Agent
shall deem appropriate for such purpose, (ii) grant a security interest in all
Collateral (subject to the exceptions specified in the applicable Security
Documents) owned by such Domestic Subsidiary by delivering to the Administrative
Agent a duly executed supplement to each applicable Security Document or such
other document as the Administrative Agent shall deem appropriate for such
purpose and comply with the terms of each applicable Security Document, (iii)
deliver to the Administrative Agent such opinions, documents and certificates
referred to in Section 5.1 as may be reasonably requested by the Administrative
Agent, (iv) deliver to the Administrative Agent such updated Schedules to the
Loan Documents as requested by the Administrative Agent with respect to such
Domestic Subsidiary, and (v) deliver to the Administrative Agent such other
documents as may be reasonably requested by the Administrative Agent in
connection with the actions under this Section 7.14(a), all in form, content and
scope reasonably satisfactory to the Administrative Agent; provided, however,
that this Section 7.14(a) shall only apply to a Domestic Subsidiary that would
qualify as a US Guarantor. (b) Additional Material Foreign Subsidiaries.
NotifyIn each case, subject to the limitation set forth in clause (d) below,
notify the Administrative Agent promptly after any Person becomes a Material
First-Tier Foreign Subsidiary of any Credit Party (other than Ubiquiti Hong
Kong), and promptly thereafter (and, in any event, within forty five (45) days
after such notification, as such time period may be extended by the
Administrative Agent in its sole discretion), cause (i) the applicable Credit
Party to deliver to the Administrative Agent Security Documents pledging one
sixty-five percent (65%) of the Equity Interests of the total outstanding Equity
Interests of such Material First-Tier Foreign Subsidiary that are entitled to
vote and one-hundred percent (100%) of the total outstanding Equity Interests of
such Material First-Tier Foreign Subsidiary that are not entitled to vote and a
consent thereto executed by such Material First-Tier Foreign Subsidiary
(including, without limitation, if applicable, original certificated Equity
Interests (or the equivalent thereof pursuant to the Applicable Laws and
practices of any relevant foreign jurisdiction) evidencing the Equity Interests
of such Material First-Tier Foreign Subsidiary, together with an appropriate
undated stock or other transfer power for each certificate duly executed in
blank by the registered owner thereof), (ii) such Material First-Tier Foreign
Subsidiary to deliver to the Administrative Agent such opinions, documents and
certificates substantially similar to those referred to in Section 5.1 as may be
reasonably requested by the Administrative Agent and, (iii) such Material
First-Tier Foreign Subsidiary to deliver to the Administrative Agent such
updated Schedules to the Loan Documents as requested by the Administrative Agent
with regard to such Material First-Tier Foreign Subsidiary and (iv) such
Material First-Tier Foreign Subsidiary to deliver to the Administrative Agent
such other documents as may be reasonably requested by the Administrative Agent
in connection with the foregoing, all in form, content and scope reasonably
satisfactory to the Administrative Agent; provided, however, that if the pledge
pursuant to this Section 7.14(b) is to provide security for a US Obligation, (x)
then only Equity Interests in a Material First-Tier Foreign Subsidiary shall be
pledged and (y) the pledge pursuant to this Section 7.14(b) shall be limited to
sixty five percent (65%) of the Equity Interests of the total outstanding Equity
Interests of such Material First-Tier Foreign Subsidiary that are entitled to
vote and one hundred percent (100%) of the total outstanding Equity Interests of
such Material First-Tier Foreign Subsidiary that are not entitled to vote. 83
103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar112.jpg]
(c) Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it substantially contemporaneously with the closing of such
merger transaction, such new Subsidiary shall not be required to take the
actions set forth in Section 7.14(a) or (b), as applicable, until the
consummation of such Permitted Acquisition (at which time, the surviving entity
of the respective merger transaction shall be required to so comply with Section
7.14(a) or (b), as applicable, within thirty (30) days of the consummation of
such Permitted Acquisition, as such time period may be extended by the
Administrative Agent in its sole discretion). (d) Material Foreign Subsidiaries.
If at any time the aggregate amount of assets or revenues of all Foreign
Subsidiaries that are not Material Foreign Subsidiaries, determined as of the
end of the most recent Fiscal Year for which financial statements have been
delivered, exceed 15% of the Consolidated assets or revenues of the Parent
Borrower and its Subsidiaries as of such date, the Parent Borrower shall
designate additional Foreign Subsidiaries as Material Foreign Subsidiaries in
order to satisfy such 15% limit and thereafter comply with the requirements of
Section 7.14(b) with respect thereto. (d) (e) Exclusions. The provisions of this
Section 7.14 shall not apply to assets as to which the Administrative Agent and
the Parent Borrower shall reasonably determine that the costs and burdens of
obtaining a security interest therein or perfection thereof outweigh the value
of the security afforded thereby. SECTION 7.15 Use of Proceeds. The
BorrowersBorrower shall use the proceeds of (a) the Third Amendment Term Loans
(ai) to refinance the Indebtednessall existing Term Loans outstanding under the
Existing Creditthis Agreement, (b on the Third Amendment Effective Date and (ii)
to pay fees, commissions and expenses in connection with the Transactions, (c)
to repurchase Equity Interests of any Credit Party or to make dividends to the
holders of shares of any Equity Interests of any Credit Party and (d)execution
of the Third Amendment and transactions entered into in connection therewith,
and (b) the Revolving Credit Loans for working capital and general corporate
purposes of the Parent Borrower and its Subsidiaries. NoThe Borrower will not
request any Extension of Credit, and nothe Borrower shall not directly or, to
suchthe Borrower’s knowledge, indirectly use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not directly or, to suchthe Borrower’s or such Subsidiary’s
knowledge, indirectly use, the proceeds of any Extension of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or Anti-Money Laundering Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto. SECTION 7.16 Further Assurances. Execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements and other documents), which may be required under any Applicable Law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created or intended to be created
by the Security Documents or the validity or priority of any such Lien, all at
the expense of the Credit Parties. The BorrowersBorrower also agreeagrees to
provide to the Administrative Agent, from time to time upon the reasonable
request by the Administrative Agent, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents. 84 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar113.jpg]
SECTION 7.17 Anti-Corruption Laws and Sanctions. The Borrowers; Beneficial
Ownership Regulation; Anti-Money Laundering Laws. The Borrower will (a) maintain
in effect and enforce policies and procedures designed to ensure compliance by
the Borrowers, their respectiveBorrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions, (b) notify the Administrative Agent
and each Lender that previously received a Beneficial Ownership Certification
(or a certification that the Borrower qualifies for an express exclusion to the
“legal entity customer” definition under the Beneficial Ownership Regulation) of
any change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified
therein (or, if applicable, the Borrower ceasing to fall within an express
exclusion to the definition of “legal entity customer” under the Beneficial
Ownership Regulation) and (c) promptly upon the reasonable request of the
Administrative Agent or any Lender, provide the Administrative Agent or such
Lender, as the case may be, any information or documentation requested by it for
purposes of complying with the Beneficial Ownership Regulation. ARTICLE VIII
NEGATIVE COVENANTS Until all of the Obligations (other than contingent,
indemnification obligations not then due) have been paid and satisfied in full
in cash, all Letters of Credit have been terminated or expired (or been Cash
Collateralized or other arrangements with respect thereto have been made that
are satisfactory to the Issuing Lender) and the Revolving Credit Commitments
terminated, the Credit Parties will not, and will not permit any of their
respective Subsidiaries to: SECTION 8.1 Indebtedness. Create, incur, assume or
suffer to exist any Indebtedness except: (a) the Obligations; (b) Indebtedness
and obligations owing under Hedge Agreements entered into in order to manage
existing or anticipated interest rate, exchange rate or commodity price risks
and not for speculative purposes; (c) Indebtedness existing on the Closing Date
and listed on Schedule 8.1, and any refinancings, refundings, renewals or
extensions thereof; provided that (i) the principal amount of such Indebtedness
is not increased at the time of such refinancing, refunding, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (ii) the final maturity date and weighted average life of such
refinancing, refunding, renewal or extension shall not be prior to or shorter
than that applicable to the Indebtedness immediately prior to such refinancing,
refunding, renewal or extension and (iii) any refinancing, refunding, renewal or
extension of any Subordinated Indebtedness shall be (A) on subordination terms
at least as favorable to the Lenders and (B) not materially more restrictive on
the Parent Borrower and its Subsidiaries than the Subordinated Indebtedness
being refinanced, refunded, renewed or extended; (d) Attributable Indebtedness
with respect to Capital Lease Obligations, Synthetic Leases and purchase money
Indebtedness in an aggregate amount not to exceed $75,000,000150,000,000 at any
time outstanding; 85 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar114.jpg]
(e) Guarantees with respect to Indebtedness permitted pursuant to this Section
other than subsections (f) and (j); provided that any Guarantees with respect to
Subordinated Indebtedness permitted pursuant to subsection (h) shall be
subordinated in right and time of payment to the Obligations on the same terms
and conditions as such Subordinated Indebtedness; (f) unsecured intercompany
Indebtedness: (i) owed by any Credit Party to another Credit Party; (ii) owed by
any Credit Party to any Non-Credit Party (provided that such Indebtedness shall
be subordinated to the Obligations in a manner reasonably satisfactory to the
Administrative Agent); (iii) owed by any Non-Credit Party to any other
Non-Credit Party; and (iv) owed by any Non-Credit Party to any Credit Party to
the extent permitted pursuant to Section 8.3(a)(vi); (g) Indebtedness arising
from the honoring by a bank or other financial institution of a check, draft or
other similar instrument drawn against insufficient funds in the ordinary course
of business; (h) Subordinated Indebtedness; provided, that in the case of each
incurrence of such Subordinated Indebtedness, (i) no Default or Event of Default
shall have occurred and be continuing or would be caused by the incurrence of
such Subordinated Indebtedness and (ii) the Administrative Agent shall have
received satisfactory written evidence that the Parent Borrower would be in
compliance with the financial covenants set forth in Section 8.13 on a pro forma
basis after giving effect to the issuance of any such Subordinated Indebtedness;
(i) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing; (j) Indebtedness
(i) of a Person or Indebtedness attaching to assets of a Person that, in either
case, becomes a Subsidiary of a Credit Party or Indebtedness attaching to assets
that are acquired by a Credit Party, in each case after the Closing Date as the
result of a Permitted Acquisition (or Indebtedness assumed by such Person
pursuant to a Permitted Acquisition as a result of a merger or consolidation to
effectuate a Permitted Acquisition), in an aggregate principal amount, when
added to the aggregate principal amounts of Indebtedness incurred pursuant to
subclause (ii) below, not to exceed at any time $15,000,00050,000,000; provided
that such Indebtedness existed at the time such Person became a Subsidiary or at
the time such assets were acquired and, in each case, was not created in
anticipation thereof, or (ii) owed to the seller of any property acquired
pursuant to a Permitted Acquisition in an aggregate principal amount, when added
to the aggregate principal amounts of Indebtedness incurred pursuant to
subclause (i) above, not to exceed $15,000,00050,000,000 at any one time
outstanding; (k) contingent liabilities in respect of any indemnification
obligation, adjustment of purchase price, non-compete, or similar obligation
incurred in connection with the consummation of one or more Permitted
Acquisitions; (l) Indebtedness incurred in the ordinary course of business in
respect of (i) Cash Management Agreements with a Cash Management Bank and (ii)
other credit cards, credit card processing services, debit cards, stored value
cards, commercial cards (including so-called “purchase 86 103755581_3
119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar115.jpg]
cards”, “procurement cards” or “p-cards”), or cash management services of any
Foreign Subsidiaries in an aggregate principal amount not to exceed
$20,000,00040,000,000 at any time outstanding; (m) Indebtedness of Foreign
Subsidiaries in an aggregate outstanding principal amount not to exceed
$50,000,000; (n) unsecured Indebtedness of the Borrower or any Subsidiary so
long as, in each case, (i) no Default or Event of Default shall have occurred
and be continuing or would result after giving effect to the incurrence of such
Indebtedness, (ii) the Borrower is in compliance on a pro forma basis with the
financial covenants set forth in Section 8.13 as of the end of the most recently
ended fiscal quarter for which financial statements have been provided pursuant
to Section 7.1(a) or (b), as applicable, after giving effect to the incurrence
of such Indebtedness, (iii) the final maturity date and weighted average life to
maturity of such Indebtedness shall not be prior to or shorter than the
remaining weighted average life to maturity of the Third Amendment Term Loan or
a maturity date earlier than the earlier of the Term Loan Maturity Date and the
Revolving Credit Maturity Date, and (iv) the terms and conditions of such
Indebtedness (including any financial covenants) are not materially more
restrictive, taken as a whole, than the terms of the Credit Facilities
hereunder, except to the extent (A) such terms are added to the Loan Documents
for the benefit of the Lenders pursuant to an amendment hereto or thereto
subject solely to the reasonable satisfaction of the Administrative Agent or (B)
otherwise reasonably acceptable to the Administrative Agent; and (o) (m)
Indebtedness not otherwise permitted pursuant to this Section in an aggregate
principal amount not to exceed $25,000,00050,000,000 at any time outstanding.
SECTION 8.2 Liens. Create, incur, assume or suffer to exist, any Lien on or with
respect to any of its Property, whether now owned or hereafter acquired, except:
(a) Liens created pursuant to the Loan Documents (including, without limitation,
Liens in favor of the Swingline Lender and/or the Issuing Lender, as applicable,
on Cash Collateral granted pursuant to the Loan Documents); (b) Liens in
existence on the Closing Date and described on Schedule 8.2, and the
replacement, renewal or extension thereof (including Liens incurred, assumed or
suffered to exist in connection with any refinancing, refunding, renewal or
extension of Indebtedness pursuant to Section 8.1(c) (solely to the extent that
such Liens were in existence on the Closing Date and described on Schedule
8.2)); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing; (c) Liens for taxes, assessments and other
governmental charges or levies (excluding any Lien imposed pursuant to any of
the provisions of ERISA or Environmental Laws) (i) not yet due or as to which
the period of grace (not to exceed thirty (30) days), if any, related thereto
has not expired or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP or applicable local accounting standards; (d) the claims of
materialmen, mechanics, carriers, warehousemen, processors or landlords for
labor, materials, supplies or rentals incurred in the ordinary course of
business, which (i) are not overdue for a period of more than thirty (30) days,
or if more than thirty (30) days overdue, no action has been taken to enforce
such Liens and such Liens are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP
or applicable local 87 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar116.jpg]
accounting standards and (ii) do not, individually or in the aggregate,
materially impair the use thereof in the operation of the business of the Parent
Borrower or any of its Subsidiaries; (e) deposits or pledges made in the
ordinary course of business in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance and other types
of social security or similar legislation, or to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgments or litigation), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business, in each case, so long as no foreclosure sale or similar proceeding has
been commenced with respect to any portion of the Collateral on account thereof;
(f) encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property, which in the aggregate are
not substantial in amount and which do not, in any case, detract from the value
of such property or impair the use thereof in the ordinary conduct of business;
(g) Liens arising from the filing of precautionary UCC financing statements (or
similar Liens in foreign jurisdictions) relating solely to personal property
leased pursuant to operating leases entered into in the ordinary course of
business of the BorrowersBorrower and theirits Subsidiaries; (h) Liens securing
Indebtedness permitted under Section 8.1(d); provided that (i) such Liens shall
be created concurrently with or within 90 days after the acquisition, repair,
improvement or lease, as applicable, of the related Property, (ii) such Liens do
not at any time encumber any property other than the Property financed by such
Indebtedness and the proceeds thereof and (iii) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the price for the purchase, repair improvement or lease amount
(as applicable) of such Property; (i) Liens securing judgments for the payment
of money not constituting an Event of Default under Section 9.1(m) or securing
appeal or other surety bonds relating to such judgments; (j) (i) Liens of a
collecting bank arising in the ordinary course of business under Section 4-210
of the Uniform Commercial Code in effect in the relevant jurisdiction or similar
law of a foreign jurisdiction and (ii) Liens of any depositary bank in
connection with statutory, common law and contractual rights of set-off and
recoupment with respect to any deposit account of the BorrowersBorrower or any
Subsidiary thereof; (k) (i) contractual or statutory Liens of landlords to the
extent relating to the property and assets relating to any lease agreements with
such landlord, and (ii) contractual Liens of suppliers (including sellers of
goods) or customers granted in the ordinary course of business to the extent
limited to the property or assets relating to such contract; (l) any interest or
title of a licensor, sublicensor, lessor or sublessor with respect to any assets
under any license or lease agreement which do not (i) interfere in any material
respect with the business of the Parent Borrower or its Subsidiaries or
materially detract from the value of the relevant assets of the Parent Borrower
or its Subsidiaries or (ii) secure any Indebtedness; (m) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods; 88 103755581_3
119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar117.jpg]
(n) Liens solely on any cash earnest money deposits made by athe Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition; (o) Liens securing
Indebtedness permitted under Section 8.1(j); provided that (i) any such Lien
existed at the time such Person became a Subsidiary or at the time such assets
were acquired and, in each case, was not created in anticipation thereof and
(ii) any such Lien secures only those obligations which it secures on the date
that such Person becomes a Subsidiary or the date of such merger or the date of
such acquisition; (p) Liens on assets of Foreign Subsidiaries securing
Indebtedness of such Foreign Subsidiary permitted under Section 8.1(m), so long
as such Liens to not extend to, or encumber, assets that constitute Collateral
or the Equity Interests of the Borrower or any of the Subsidiaries; and (q) (p)
Liens not otherwise permitted hereunder on assets other than the Collateral
securing Indebtedness or other obligations in the aggregate principal amount not
to exceed $25,000,00050,000,000 at any time outstanding. Notwithstanding the
foregoing, in no event shall this Section permit any Liens on (x) any
Intellectual Property (other than agreements among the Parent Borrower, Ubiquiti
Hong Kong and Ubiquiti Cayman Limited, existing on the Closing Date and
agreements among the Ubiquiti Cayman Borrower and Ubiquiti Global existing on
the First Amendment Effective Date, in each case as such agreements are amended
from time to time in accordance with their terms; provided such amendments are
not materially adverse to the Lenders’ interests) and (y) cash and Cash
Equivalents (other than Liens permitted under Section 8.2(a), 8.2(j), 8.2(n) or
8.2(jp)) of the Parent Borrower or any Subsidiary. SECTION 8.3 Investments.
Purchase, own, invest in or otherwise acquire (in one transaction or a series of
transactions), by division or otherwise, directly or indirectly, any Equity
Interests, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) any evidence of Indebtedness or other
obligation in the nature of accounts receivable of the Parent Borrower and/or
its Subsidiaries entered into in the ordinary course of business) (all the
foregoing, “Investments”) except: (a) (i) Investments existing on the Closing
Date in Subsidiaries existing on the Closing Date; (ii) Investments existing on
the Closing Date (other than Investments in Subsidiaries existing on the Closing
Date) and described on Schedule 8.3; (iii) Investments made after the Closing
Date by any Credit Party in any other Credit Party; (iv) Investments made after
the Closing Date by any Non-Credit Party in any other Non-Credit Party; and 89
103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar118.jpg]
(v) Investments made after the Closing Date by any Non-Credit Party in any
Credit Party; (vi) Investments made after the Closing Date (other than
Intellectual Property) by any Credit Party in any Non-Credit Party in an
aggregate amount at any time outstanding not to exceed (A) $15,000,000 less (B)
the amount of outstanding Investments made pursuant to Section 8.3(g)(ii)the
Non-Credit Party Investment Amount; and (vii) Investments made after the Closing
Date by any Credit Party in any newly formed Non-Credit Party which is required
by law to maintain a minimum net capital requirement or as may be otherwise
required by applicable law or constituting an initial capitalization of such
Non-Credit Party, in each case not to exceed $250,000500,000 per Non-Credit
Party and $5,000,00010,000,000 in the aggregate during the term of this
Agreement; (b) Investments in cash and Cash Equivalents; (c) Investments
consisting of Capital Expenditures permitted by this Agreement; (d) deposits
made in the ordinary course of business to secure the performance of leases or
other obligations as permitted by Section 8.2; (e) Hedge Agreements permitted
pursuant to Section 8.1; (f) purchases of assets or services in the ordinary
course of business; (g) Investments in the form of: (i) Permitted Acquisitions
to the extent that any Person or Property acquired in such acquisition becomes a
part of eitherthe Borrower or a Guarantor or becomes a Guarantor in the manner
contemplated by Section 7.14; and (ii) Permitted Acquisitions to the extent that
any Person or Property acquired in such acquisition does not become a Guarantor
or a part of a Guarantor or either BorrowerCredit Party in an aggregate amount
at any time outstanding not to exceed (A) $15,000,000 less (B) the amount of
outstanding Investments made pursuant to Section 8.3(a)(vi) for such Fiscal
Yearthe Non-Credit Party Investment Amount; (h) Investments in the form of
Restricted Payments permitted pursuant to Section 8.6; (i) Guarantees permitted
pursuant to Section 8.1; (j) Investments (including debt obligations) received
in connection with the bankruptcy or reorganization of customers or suppliers
and in settlement of delinquent obligations of, and other disputes with,
customers or suppliers; (k) Investments consisting of notes receivable of, or
prepaid royalties and other credit extensions, to customers and suppliers, in
the ordinary course of business; provided that this paragraph (k) shall not
apply to Investments of the BorrowersBorrower in any Subsidiary; (l) Investments
not otherwise permitted pursuant to this Section in an aggregate amount not to
exceed $500,0005,000,000 at any time; provided that, immediately before and
immediately after 90 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar119.jpg]
giving pro forma effect to any such Investments, no Default or Event of Default
shall have occurred and be continuing; and (m) Investments consisting of
purchases of minority Equity Interests in Persons that are not and will not
become Affiliates of the Parent Borrower or any of its Subsidiaries (and any
Investments made by Credit Partiesadditional Investments (other than (x)
Intellectual Property and (y) any Investment by a Credit Party in a Non-Credit
Parties the proceeds of which are used to fund such purchases of minority Equity
Interests) in an aggregate amount during the term of this Agreement not to
exceed (x) $100,000,000 minus (y) the aggregate amount of Permitted Acquisitions
made during the term of this Agreement (based on the aggregate amount of the
purchase price, including, but not limited to, any assumed debt, earn-outs
(valued at the maximum amount payable thereunder), deferred payments, or Equity
Interests of a Borrower, to be paid in cash in connection with such Permitted
Acquisitions, but excluding any portion of such Permitted Acquisitions paid from
any Equity Issuance); provided thatParty) so long as, in each case, (i) no
Default or Event of Default shall have occurred and beis continuing both before
and after giving effect to such Investment, (ii) the Person or business in which
such Investment is made shall be in a line of business permitted pursuant to
Section 8.11, and (iii) the Parent Borrower is in compliance on a Pro Forma
Basis (for the most recent fiscal quarter end preceding such Investment for
which financial statements are available andor would result therefrom and (ii)
after giving effect thereto and any Indebtedness incurred in connection
therewith) with (A) Section 8.13(b) and (B) a on a pro forma basis, the
Consolidated Total Leverage Ratio nois not greater than 3.00 to 1.00. For
purposes of determining the amount of any Investment outstanding for purposes of
this Section 8.3 (other than under clause (m)),8.3, such amount shall be deemed
to be the amount of such Investment when made, purchased or acquired (without
adjustment for subsequent increases or decreases in the value of such
Investment) less any amount realized in respect of such Investment upon the
sale, collection or return of capital (not to exceed the original amount
invested). SECTION 8.4 Fundamental Changes. Merge, consolidate or enter into any
similar combination with (including by division), or enter into any Asset
Disposition of all or substantially all of its assets (whether in a single
transaction or a series of transactions) with, any other Person or liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution) except:
(a) (i) any Wholly-Owned Subsidiary of the Parent Borrower (other than the
Cayman Borrower) may be merged, amalgamated or consolidated with or into the
Parent Borrower (provided that the Parent Borrower shall be the continuing or
surviving entity) or (ii) any Wholly-Owned Subsidiary of the Cayman Borrower may
be merged, amalgamated or consolidated with or into the Cayman Borrower or any
Guarantor (provided that (x) in the case of a merger, amalgamation or
consolidation involving the Cayman Borrower, the Cayman Borrower shall be the
continuing or surviving entity and (y) in the case of a merger, amalgamation or
consolidation involving a Guarantor, the Guarantor shall be the continuing or
surviving entity); (b) any Non-Credit Party may be merged, amalgamated or
consolidated with or into, or be liquidated into, any other Non-Credit Party;
(c) any Subsidiary (other than the Cayman Borrower) may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up, division or otherwise) to the Parent Borrower or any Guarantor;
provided that, with respect to any such disposition by any Non-Credit Party, the
consideration for such disposition shall not exceed the fair value of such
assets; 91 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar120.jpg]
(d) any Non-Credit Party may dispose of all or substantially all of its assets,
upon voluntary liquidation, dissolution, winding up, division or otherwise, to
any other Non-Credit Party; (e) any Wholly-Owned Subsidiary of the Parent
Borrower may merge with or into the Person such Wholly-Owned Subsidiary was
formed to acquire in connection with any acquisition permitted hereunder;
provided that in the case of any merger involving a Wholly-Owned Subsidiary that
is a Guarantor, (i) a Guarantor shall be the continuing or surviving entity or
(ii) simultaneously with such transaction, the continuing or surviving entity
shall become a Guarantor and the BorrowersBorrower shall comply with Section
7.14 in connection therewith; and (f) any Person may merge into the Parent
Borrower or any of its Wholly-Owned Subsidiaries in connection with a Permitted
Acquisition; provided that (i) in the case of a merger involving athe Borrower
or a Guarantor, the continuing or surviving Person shall be athe Borrower or
such Guarantor and (ii) the continuing or surviving Person shall be the Borrower
or a Wholly-Owned Subsidiary of the Parent Borrower. Notwithstanding the
foregoing, at all times during the term of this Agreement, (i) Ubiquiti Hong
Kong, Ubiquiti Cayman and Ubiquiti Global shall remain directly owned
Subsidiaries of the Cayman Borrower and (ii) the Cayman BorrowerCayman shall
remain a directly owned Subsidiary of the Parent Borrower. SECTION 8.5 Asset
Dispositions. Make any Asset Disposition except: (a) the sale of obsolete,
worn-out or surplus assets, or other assets no longer used or usable in the
business of the Parent Borrower or any of its Subsidiaries; (b) licenses and
sublicenses of intellectual property rights in the ordinary course of business
not interfering, individually or in the aggregate, in any material respect with
the conduct of the business of the Parent Borrower and its Subsidiaries; (c)
leases, subleases, licenses or sublicenses of real or personal property granted
by the Parent Borrower or any of its Subsidiaries to others in the ordinary
course of business not detracting from the value of such real or personal
property or interfering in any material respect with the business of the Parent
Borrower or any of its Subsidiaries; (d) Asset Dispositions in connection with
transactions permitted by Section 8.4; (e) the sale of inventory in the ordinary
course of business; (f) the transfer of assets to eitherthe Borrower or any
Guarantor pursuant to any other transaction permitted pursuant to Section 8.4;
(g) the write-off, discount, sale or other Asset Disposition of defaulted or
past-due receivables and similar obligations in the ordinary course of business
and not undertaken as part of an accounts receivable financing transaction; (h)
the Asset Disposition of any Hedge Agreement; (i) Asset Dispositions of
Investments in cash and Cash Equivalents; (j) the transfer by any Credit Party
of its assets to any other Credit Party; 92 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar121.jpg]
(k) the transfer by any Credit Party of its assets (other than Intellectual
Property) to any Non-Credit Party as an Investment in accordance with Section
8.3(a)(vi); (l) the transfer by any Non-Credit Party of its assets to any Credit
Party (provided that in connection with any new transfer, such Credit Party
shall not pay more than an amount equal to the fair market value of such assets
as determined in good faith at the time of such transfer); (m) the transfer by
any Non-Credit Party of its assets to any other Non-Credit Party; (n) any
involuntary loss, damage or destruction of property; (o) any involuntary
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, or confiscation or requisition of use of property; (p) (i) the lapse
of registered patents, trademarks, copyrights and other intellectual property
rights of anythe Borrower and any of its Subsidiaries or (ii) the abandonment of
patents, trademarks, copyrights, or other intellectual property rights in the
ordinary course of business, so long as (in each case under clauses (i) and
(ii)), such lapse is not materially adverse to the interests of the Lenders; (q)
Asset Dispositions of non-core assets not otherwise useful in the business of
the Borrower and its Subsidiaries acquired in connection with a Permitted
Acquisition or other Investment permitted hereunder consummated after the Third
Amendment Effective Date, so long as, in each case, (i) no Default or Event of
Default shall have occurred and is continuing or would result therefrom and (ii)
after giving effect thereto on a pro forma basis, the Consolidated Total
Leverage Ratio is not greater than 2.50 to 1.00; and (r) (q) Asset Dispositions
not otherwise permitted pursuant to this Section; provided that (i) at the time
of such Asset Disposition, no Default or Event of Default shall exist or would
result from such Asset Disposition, (ii) such Asset Disposition is made for fair
market value and the consideration received shall be no less than 75% in cash,
(iii) the aggregate fair market value of all property disposed of in reliance on
this clause (q) shall not exceed $15,000,000 during any Fiscal Year and (iv) the
aggregate fair market value of any Intellectual Property disposed of in reliance
on this clause (q) shall not exceed $5,000,000 during any Fiscal Yearr) shall
not exceed (A) 5% of Consolidated EBITDA as of the end of the most recently
ended four consecutive fiscal quarter period for which financial statements have
been provided pursuant to Section 7.1(a) or (b), as applicable, in any Fiscal
Year, plus (B) $50,000,000 during the term of this Agreement. SECTION 8.6
Restricted Payments. Declare or pay any dividend on, or make any payment or
other distribution on account of, or purchase, redeem, retire or otherwise
acquire (directly or indirectly), or set apart assets for a sinking or other
analogous fund for the purchase, redemption, retirement or other acquisition of,
any class of Equity Interests of any Credit Party or any Subsidiary thereof, or
make any distribution of cash, property or assets to the holders of shares of
any Equity Interests of any Credit Party or any Subsidiary thereof (all of the
foregoing, the “Restricted Payments”) provided that: (a) so long as no Default
or Event of Default has occurred and is continuing or would result therefrom,
the Parent Borrower or any of its Subsidiaries may pay dividends in shares of
its own Qualified Equity Interests; (b) any Subsidiary of the Parent Borrower
may make Restricted Payments to any Credit Party; 93 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar122.jpg]
(c) any Non-Credit Party may make Restricted Payments to any other Non-Credit
Party (and, if applicable, to other holders of its outstanding Equity Interests
on a ratable basis); (d) Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for directors, management, employees
or consultants of the Parent Borrower and its Subsidiaries in an aggregate
amount not to exceed $5,000,00010,000,000 in any Fiscal Year; and (e) the
BorrowersBorrower shall be permitted to make Restricted Payments; provided that
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom, and (ii) the pro forma Consolidated Total Leverage Ratio based
on the most recent financial statements that have been delivered pursuant to
Section 7.1(a) or (b) or, from the period from the Closing Date until such
financial statements are required to be delivered, the financial statements
delivered to the Administrative Agent prior to the Closing Date for the period
ending September 30, 2017,, as applicable, calculated on a pro forma basis after
giving effect to such Restricted Payment, does not exceed 3.00 to 1.00. SECTION
8.7 Transactions with Affiliates. Directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Equity Interests in, or other Affiliate of, the Parent Borrower or any of
its Subsidiaries or (b) any Affiliate of any such officer, director or holder,
other than: (i) transactions permitted by Sections 8.1, 8.3, 8.4, 8.5, and 8.6;
(ii) transactions existing on the Closing Date and described on Schedule 8.7;
(iii) transactions (x) among Credit Parties and (y) among Non-Credit Parties;
(iv) other transactions in the ordinary course of business on terms at least as
favorable as could be obtained by it in arm’s-length transaction with an
unrelated third party, as determined in good faith by eitherthe Borrower and, if
such transaction involves over $15,000,000,20,000,000, the board of directors
(or equivalent governing body) of the Parent Borrower; (v) employment and
severance arrangements (including equity incentive plans and employee benefit
plans and arrangements) and indemnification agreements or arrangements with
their respective directors, officers and employees in the ordinary course of
business; (vi) payment of customary fees and reasonable out of pocket costs to,
and indemnities for the benefit of, directors, officers and employees of the
Parent Borrower and its Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operation of the Parent Borrower and its
Subsidiaries; and (vii) transfer pricing arrangements among the Credit Parties
and their Subsidiaries entered into in the ordinary course of business and
consistent with past practices. SECTION 8.8 Accounting Changes; Organizational
Documents. (a) Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices, except as required by GAAP or applicable local accounting
standards or to change the Fiscal Year end of a Subsidiary to conform its fiscal
year to that of the Parent Borrower. 94 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar123.jpg]
(b) Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in any manner materially adverse to the rights or
interests of the Lenders. SECTION 8.9 Payments and Modifications of
SubordinatedJunior Indebtedness. (a) Amend, modify, waive or supplement (or
permit the modification, amendment, waiver or supplement of) any of the terms or
provisions of any SubordinatedJunior Indebtedness in any respect which would
materially and adversely affect the rights or interests of the Administrative
Agent and Lenders hereunder. (b) Cancel, forgive, make any payment or prepayment
on, or redeem or acquire for value (including, without limitation, (x) by way of
depositing with any trustee with respect thereto money or securities before due
for the purpose of paying when due and (y) at the maturity thereof) any
SubordinatedJunior Indebtedness, except: (i) refinancings, refundings, renewals,
extensions or exchange of any SubordinatedJunior Indebtedness permitted by
Section 8.1 and, with respect to any Subordinated Indebtedness, by any
subordination provisions applicable thereto; (ii) payments and prepayments of
any SubordinatedJunior Indebtedness made solely with the proceeds of Qualified
Equity Interests not otherwise required to prepay Loans pursuant to Section
2.11(b)(ii); and (iii) the payment of interest, expenses and indemnities in
respect of SubordinatedJunior Indebtedness (other than, with respect to any
Subordinated Indebtedness, any such payments prohibited by any subordination
provisions applicable thereto).; and (iv) payments and prepayments of any Junior
Indebtedness; provided that (i) no Default or Event of Default has occurred and
is continuing or would result therefrom, and (ii) the pro forma Consolidated
Total Leverage Ratio based on the most recent financial statements that have
been delivered pursuant to Section 7.1(a) or (b), as applicable, calculated on a
pro forma basis after giving effect to such payment or prepayment, does not
exceed 3.00 to 1.00. SECTION 8.10 No Further Negative Pledges; Restrictive
Agreements. (a) Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents, (ii)
pursuant to any document or instrument governing Indebtedness incurred pursuant
to Section 8.1(d) (provided that any such restriction contained therein relates
only to the asset or assets financed thereby), (iii) customary restrictions
contained in the organizational documents of any Non-Credit Party as of the
Closing Date and (iv) customary restrictions in connection with any Permitted
Lien or any document or instrument governing any Permitted Lien (provided that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien). (b) Create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Credit Party or any Subsidiary thereof to (i) pay dividends or
other distributions with respect to its Equity Interests to any Credit Party or
(ii) act as a Credit Party pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or 95 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar124.jpg]
extension thereof, except in each case for such encumbrances or restrictions
existing under or by reason of (A) this Agreement and the other Loan Documents,
(B) Applicable Law, (C) any document or instrument governing Indebtedness
incurred pursuant to Section 8.1(d) (provided that any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith), (D) any Permitted Lien or any document or instrument governing any
Permitted Lien (provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien), (E) obligations
that are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary of eitherthe Borrower, so long as such obligations are not entered
into in contemplation of such Person becoming a Subsidiary, (F) customary
restrictions contained in an agreement related to the sale of Property (to the
extent such sale is permitted pursuant to Section 8.5) that limit the transfer
of such Property pending the consummation of such sale, (G) customary
restrictions in leases, subleases, licenses and sublicenses or asset sale
agreements otherwise permitted by this Agreement so long as such restrictions
relate only to the assets subject thereto and (H) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business. SECTION 8.11 Nature of Business. Engage in any business other than the
business conducted by the Parent Borrower and its Subsidiaries as of the Closing
Date and business activities reasonably related or ancillary thereto or that are
reasonable extensions thereof. SECTION 8.12 Capital Expenditures. Permit the
aggregate amount of all Capital Expenditures in any Fiscal Year to exceed
$75,000,000; provided that the Credit Parties and their Subsidiaries may make
additional Capital Expenditures in each such Fiscal Year in an aggregate amount
not to exceed $25,000,000 if (i) the Consolidated Total Leverage Ratio based on
the most recent financial statements provided pursuant to Section 7.1(a) or (b),
as applicable, calculated on a pro forma basis after giving effect to such
Capital Expenditures, does not exceed 3.00 to 1.00 and (ii) no Default or Event
of Default exists or would result therefrom[Reserved]. SECTION 8.13 Financial
Covenants. (a) Consolidated Total Leverage Ratio. As of the last day of any
fiscal quarter, permit the Consolidated Total Leverage Ratio to be greater than
3.25 to 1.00. Notwithstanding the foregoing, in connection with any Permitted
Acquisition having aggregate cash consideration (including cash, Cash
Equivalents and other deferred payment obligations) in excess of $200,000,000,
the Borrower may, at its election, in connection with such Permitted Acquisition
and upon prior written notice to the Administrative Agent, increase the required
Consolidated Total Leverage Ratio pursuant to this Section 8.13(a) to 3.75 to
1.00, which such increase shall be applicable (i) with respect to a Permitted
Acquisition that is not a Limited Condition Acquisition, for the fiscal quarter
in which such Permitted Acquisition is consummated and the three (3) consecutive
quarterly test periods thereafter or (ii) with respect to a Permitted
Acquisition that is a Limited Condition Acquisition, for purposes of determining
compliance on a pro forma basis with this Section 8.13(a) on the LCA Test Date,
for the fiscal quarter in which such Permitted Acquisition is consummated and
for the three (3) consecutive quarterly test periods after which such Permitted
Acquisition is consummated (each, a “Leverage Ratio Increase”); provided that
(x) such increase shall apply solely with respect to compliance with this
Section 8.13(a) and any determination of the Consolidated Total Leverage Ratio
for purposes of the definition of Permitted Acquisition and any incurrence test
with respect to any Indebtedness used to finance a Permitted Acquisition and
shall not apply to any other incurrence test set forth in this Agreement and (y)
there shall be at least two (2) full fiscal quarters following the cessation of
each such Leverage Ratio Increase during which no Leverage Ratio Increase shall
then be in effect. 96 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar125.jpg]
(b) Minimum Liquidity. AtConsolidated Interest Coverage Ratio. As of the last
day of any timefiscal quarter, permit Liquiditythe Consolidated Interest
Coverage Ratio to be less than $250,000,000.3.50 to 1.00. SECTION 8.14 Disposal
of Subsidiary Interests. Permit any Domestic Subsidiary to be a non-Wholly-Owned
Subsidiary except as a result of or in connection with a dissolution, merger,
amalgamation, consolidation or disposition permitted by Section 8.4 or 8.5.
ARTICLE IX DEFAULT AND REMEDIES SECTION 9.1 Events of Default. Each of the
following shall constitute an Event of Default: (a) Default in Payment of
Principal of Loans and Reimbursement Obligations. EitherThe Borrower shall
default in any payment of principal on any Loan or Reimbursement Obligation when
and as due (whether at maturity, by reason of acceleration or otherwise). (b)
Other Payment Default. EitherThe Borrower shall default in the payment when and
as due (whether at maturity, by reason of acceleration or otherwise) of interest
on any Loan or Reimbursement Obligation or the payment of any other Obligation,
and such default shall continue for a period of three (3) Business Days. (c)
Misrepresentation. Any representation, warranty, certification or statement of
fact made or deemed made by or on behalf of any Credit Party or any Subsidiary
thereof in this Agreement, in any other Loan Document, or in any document
delivered in connection herewith or therewith that is subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
respect when made or deemed made or any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Credit Party or
any Subsidiary thereof in this Agreement, any other Loan Document, or in any
document delivered in connection herewith or therewith that is not subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any material respect when made or deemed made. (d) Default in
Performance of Certain Covenants. Any Credit Party or any Subsidiary thereof
shall default in the performance or observance of any covenant or agreement
contained in Sections 7.1, 7.2 (a) or (c), 7.3(a), 7.4, 7.14, 7.15 or 7.17 or
Article VIII. (e) Default in Performance of Other Covenants and Conditions. Any
Credit Party or any Subsidiary thereof shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for in this Section) or any other
Loan Document and such default shall continue for a period of thirty (30) days
after the earlier of (i) the Administrative Agent’s delivery of written notice
thereof to the Borrower Agent and (ii) a Responsible Officer of any Credit Party
having obtained knowledge thereof. (f) Indebtedness Cross-Default. Any Credit
Party or any Subsidiary thereof shall (i) default in the payment of any
Indebtedness (other than the Loans or any Reimbursement Obligation) the
aggregate principal amount (including undrawn committed or available amounts),
or with respect to any Hedge Agreement, the Hedge Termination Value, of which is
in excess of the Threshold Amount beyond the period of grace if any, provided in
the instrument or agreement under which such Indebtedness was created, or (ii)
default in the observance or performance of any other agreement or condition
relating to any Indebtedness (other than the Loans or any Reimbursement
Obligation) the aggregate principal 97 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar126.jpg]
amount (including undrawn committed or available amounts), or with respect to
any Hedge Agreement, the Hedge Termination Value, of which is in excess of the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice and/or
lapse of time, if required, any such Indebtedness to become due prior to its
stated maturity (any applicable grace period having expired). (g) Attachment. If
any material portion of the Parent Borrower’s, the Cayman Borrower’s or Ubiquiti
Hong Kong’s assets isare attached, seized, subjected to a writ or distress
warrant, or is levied upon, or comes into the possession of any trustee,
receiver or person acting in a similar capacity and such attachment, seizure,
writ or distress warrant or levy has not been removed, discharged or rescinded
within thirty (30) days or in any event not less than five (5) Business Days
prior to the date of any proposed sale thereunder, or if the Parent Borrower,
the Cayman Borrower or Ubiquiti Hong Kong is enjoined, restrained, or in any way
prevented by court order from continuing to conduct all or any substantial part
of its business affairs, or if a judgment or other claim becomes a lien or
encumbrance upon any substantial portion of the Parent Borrower’s, the Cayman
Borrower’s or Ubiquiti Hong Kong’s assets, or if a notice of lien, levy, or
assessment is filed of record with respect to any of the Parent Borrower’s
material assets by the United States Government, or any department, agency, or
instrumentality thereof, or by any state, county, municipal or governmental
agency, and the same is not paid within thirty (30) days after the Parent
Borrower, the Cayman Borrower or Ubiquiti Hong Kong receives notice thereof,
provided that none of the foregoing shall constitute an Event of Default where
such action or event is stayed or an adequate bond has been posted pending a
good faith contest by the Parent Borrower, the Cayman Borrower or Ubiquiti Hong
Kong, as applicable (provided that no Extensions of Credit will be required to
be made during such cure period). (h) Change in Control. Any Change in Control
shall occur. (i) Voluntary Bankruptcy Proceeding. Any Credit Party or any
Subsidiary (other than an Immaterial Foreign Subsidiary) thereof shall (i)
commence a voluntary case under any Debtor Relief Laws, (ii) file a petition
seeking to take advantage of any Debtor Relief Laws, (iii) consent to or fail to
contest in a timely and appropriate manner any petition filed against it in an
involuntary case under any Debtor Relief Laws, (iv) apply for or consent to, or
fail to contest in a timely and appropriate manner, the appointment of, or the
taking of possession by, a receiver, custodian, trustee, or liquidator of itself
or of a substantial part of its property, domestic or foreign, (v) admit in
writing its inability to pay its debts as they become due, (vi) make a general
assignment for the benefit of creditors, or (vii) circulate written resolutions
of the shareholders, convene a meeting of shareholders or take any corporate
action, in each case, for the purpose of authorizing any of the foregoing. (j)
Involuntary Bankruptcy Proceeding. A case or other proceeding shall be commenced
against any Credit Party or any Subsidiary (other than an Immaterial Foreign
Subsidiary) thereof in any court of competent jurisdiction seeking (i) relief
under any Debtor Relief Laws, or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like for any Credit Party or any Subsidiary thereof
or for all or any substantial part of their respective assets, domestic or
foreign, and such case or proceeding shall continue without dismissal or stay
for a period of sixty (60) consecutive days, or an order granting the relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such federal bankruptcy laws) shall be entered. (k) Failure of
Agreements. Any provision of this Agreement or any provision of any other Loan
Document shall for any reason cease to be valid and binding on any Credit Party
or any Subsidiary thereof party thereto or any such Personsuch Credit Party
shall so state in writing, or any Loan 98 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar127.jpg]
Document shall for any reason cease to create a valid and perfected first
priority Lien (subject to Permitted Liens) on, or security interest in, any of
the Collateral purported to be covered thereby with a fair market value in
excess of $2,500,000, in each case other than in accordance with the express
terms hereof or thereof. (l) ERISA Events. The occurrence of any of the
following events that would reasonably be expected to have a Material Adverse
Effect: (i) any Credit Party or any ERISA Affiliate fails to make full payment
when due of all amounts which, under the provisions of any Pension Plan or
Sections 412 or 430 of the Code, any Credit Party or any ERISA Affiliate is
required to pay as contributions thereto, or (ii) a Termination Event. (m)
Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of thirty (30) consecutive days after the entry
thereof. SECTION 9.2 Remedies. Upon the occurrence of an Event of Default, with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower Agent: (a) Acceleration; Termination of Credit Facility. Terminate
the Revolving Credit Commitment and declare the principal of and interest on the
Loans and the Reimbursement Obligations at the time outstanding, and all other
amounts owed to the Lenders and to the Administrative Agent under this Agreement
or any of the other Loan Documents (including, without limitation, all L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented or shall be entitled to present the documents
required thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the BorrowersBorrower to request borrowings or Letters of Credit thereunder;
provided, that upon the occurrence of an Event of Default specified in Section
9.1(i) or (j), the Credit Facility shall be automatically terminated and all
Obligations shall automatically become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or in any other Loan Document
to the contrary notwithstanding. (b) Letters of Credit. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to the preceding paragraph, the
Parent Borrower shall at such time deposit in a Cash Collateral account opened
by the Administrative Agent an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit. Amounts held in such Cash Collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay the other Secured Obligations on a pro rata basis.
After all such Letters of Credit shall have expired or been fully drawn upon,
the Reimbursement Obligation shall have been satisfied and all other Secured
Obligations shall have been paid in full, the balance, if any, in such Cash
Collateral account shall be returned to the Parent Borrower. 99 103755581_3
119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar128.jpg]
(c) General Remedies. Exercise on behalf of the Secured Parties all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations. SECTION 9.3
Rights and Remedies Cumulative; Non-Waiver; etc. (a) The enumeration of the
rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the BorrowersBorrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default. (b) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Credit Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 9.2 for the benefit of all the Lenders and the Issuing Lender;
provided that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Lender or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as the
Issuing Lender or Swingline Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 11.4 (subject to the terms of Section 4.6), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.2 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 4.6, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders. SECTION 9.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 9.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall be
applied by the Administrative Agent as follows: First, to payment of that
portion of the Secured Obligations constituting fees, indemnities, expenses and
other amounts, including attorney fees, payable to the Administrative Agent in
its capacity as such, the Issuing Lender in its capacity as such and the
Swingline Lender in its capacity as such, ratably among the Administrative
Agent, the Issuing Lender and Swingline Lender in proportion to the respective
amounts described in this clause First payable to them; 100 103755581_3
119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar129.jpg]
Second, to payment of that portion of the Secured Obligations constituting fees
(other than Commitment Fees and Letter of Credit fees payable to the Revolving
Credit Lenders), indemnities and other amounts (other than principal and
interest) payable to the Lenders under the Loan Documents, including attorney
fees, ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them; Third, to payment of that
portion of the Secured Obligations constituting accrued and unpaid Commitment
Fees and Letter of Credit fees payable to the Revolving Credit Lenders and
interest on the Loans and Reimbursement Obligations, ratably among the Lenders
in proportion to the respective amounts described in this clause Third payable
to them; Fourth, to payment of that portion of the Secured Obligations
constituting unpaid principal of the Loans, Reimbursement Obligations and
payment obligations then owing under Secured Hedge Agreements and Secured Cash
Management Agreements, ratably among the Lenders, the Issuing Lender, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Fourth payable to them; Fifth, to the Administrative
Agent for the account of the Issuing Lender, to Cash Collateralize any L/C
Obligations then outstanding; and Last, the balance, if any, after all of the
Secured Obligations have been indefeasibly paid in full, to the
BorrowersBorrower or as otherwise required by Applicable Law. Notwithstanding
the foregoing, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article X for itself and its
Affiliates as if a “Lender” party hereto. SECTION 9.5 Administrative Agent May
File Proofs of Claim. In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the BorrowersBorrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise: (a) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, L/C Obligations and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Lender and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Lender and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lender and the Administrative Agent under
Sections 3.3, 4.3 and 11.3) allowed in such judicial proceeding; and (b) to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same; 101 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar130.jpg]
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
3.3, 4.3 and 11.3. SECTION 9.6 Credit Bidding. (a) The Administrative Agent, on
behalf of itself and the Secured Parties, shall have the right, exercisable at
the discretion of the Required Lenders, to credit bid and purchase for the
benefit of the Administrative Agent and the Secured Parties all or any portion
of Collateral at any sale thereof conducted by the Administrative Agent under
the provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the
UCC, at any sale thereof conducted under the provisions of the United States
Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law. (b) Each Lender hereby agrees, on behalf of itself and each
of its Affiliates that is a Secured Party, that, except as otherwise provided in
any Loan Document or with the written consent of the Administrative Agent and
the Required Lenders, it will not take any enforcement action, accelerate
obligations under any of the Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral. ARTICLE X THE ADMINISTRATIVE
AGENT SECTION 10.1 Appointment and Authority. (a) Each of the Lenders and the
Issuing Lender hereby irrevocably appoints Wells Fargo to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as provided in Sections 10.6 and 10.9, the provisions
of this Article are solely for the benefit of the Administrative Agent, the
Lenders and the Issuing Lender, and neither the Parent Borrower nor any
Subsidiary thereof shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. (b) The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacity as
a potential Hedge Bank or Cash Management Bank) and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements 102 103755581_3
119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar131.jpg]
to existing Loan Documents on behalf of the Secured Parties). In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to this Article X for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
Articles X and XI (including Section 11.3, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto. SECTION 10.2 Rights as a
Lender. The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with eitherthe Borrower or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders. SECTION 10.3 Exculpatory Provisions.
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent: (i) shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or
Event of Default has occurred and is continuing; (ii) shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
Applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and (iii) shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Parent Borrower or any of its respective Subsidiaries or Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity. (b) The Administrative Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Section
11.2 and Section 9.2) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any 103 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar132.jpg]
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent by the Borrower Agent, a
Lender or the Issuing Lender. (c) The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent. SECTION 10.4 Reliance by the Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the
BorrowersBorrower), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts. SECTION 10.5
Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents. SECTION
10.6 Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the Issuing Lender and
the Borrower Agent. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, subject to the consent of the Parent Borrower
(provided no Event of Default has occurred and is continuing at the time of such
resignation), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective 104
103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar133.jpg]
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lender, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. (b) If the Person
serving as Administrative Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Lenders may, to the extent permitted by
Applicable Law, by notice in writing to the Borrower Agent and such Person,
remove such Person as Administrative Agent and, in consultation with the
BorrowersBorrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date. (c) With
effect from the Resignation Effective Date or the Removal Effective Date (as
applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
BorrowersBorrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the BorrowersBorrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent or related to its duties as Administrative Agent
that are carried out following its retirement or removal. (d) Any resignation
by, or removal of, Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as the Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (ai) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring Issuing Lender, if in
its sole discretion it elects to, and Swingline Lender, (bii) the retiring
Issuing Lender and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (ciii) the successor Issuing Lender, if in its sole discretion it elects to,
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangementarrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit. SECTION 10.7 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative 105 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar134.jpg]
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the Issuing
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. SECTION 10.8 No
Other Duties, etc. Anything herein to the contrary notwithstanding, none of the
syndication agents, documentation agents, co-agents, arrangers or bookrunners
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Lender hereunder. SECTION 10.9 Collateral and Guaranty Matters. (a) Each
of the Lenders (including in its or any of its Affiliate’s capacities as a
potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion: (i) to release any
Lien on any Collateral granted to or held by the Administrative Agent, for the
ratable benefit of the Secured Parties, under any Loan Document (A) upon the
termination of the Revolving Credit Commitment and payment in full of all
Secured Obligations (other than (1) contingent indemnification obligations and
(2) obligations and liabilities under Secured Cash Management Agreements or
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the Issuing
Lender shall have been made), (B) that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents, or (C) if approved, authorized
or ratified in writing in accordance with Section 11.2; (ii) to subordinate any
Lien on any Collateral granted to or held by the Administrative Agent under any
Loan Document to the holder of any Lien permitted under Section 8.2(h); and
(iii) to release any Guarantor from its obligations under any Loan Documents if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents. Upon request by the Administrative Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under a Guaranty
Agreement pursuant to this Section 10.9. In each case as specified in this
Section 10.9, the Administrative Agent will, at the BorrowersBorrower’s expense,
execute and deliver to the applicable Credit Party such documents as such Credit
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Security Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under any Guaranty Agreement, in each case in accordance with
the terms of the Loan Documents and this Section 10.9. In the case of any such
sale, transfer or disposal of any property constituting Collateral in a
transaction constituting an Asset Disposition permitted pursuant to Section 8.5,
the Liens created by any of the Security Documents on such property shall be
automatically released without need for further action by any person. 106
103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar135.jpg]
Notwithstanding the foregoing, the parties hereto acknowledge and agree (a) in
circumstances where the Administrative Agent reasonably determines that the cost
or effort of obtaining or perfecting a security interest in any asset that
constitutes Collateral is excessive in relation to the benefit afforded to the
Secured Parties thereby, the Administrative Agent may exclude such Collateral
from the creation and/or perfection requirements set forth in this Agreement and
the other Loan Documents and (b) the Administrative Agent may grant extensions
of time for the creation and/or perfection of Liens in a particular property
where it determines that such creation and/or perfection cannot be accomplished
without undue effort and/or expense by the time or times at which it would
otherwise be required by this Agreement or any other Loan Document. (b) The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon, or any certificate prepared by any Credit
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of
the Collateral. SECTION 10.10 Secured Hedge Agreements and Secured Cash
Management Agreements. No Cash Management Bank or Hedge Bank that obtains the
benefits of Section 9.4 or any Collateral by virtue of the provisions hereof or
of any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Secured Cash Management Agreements and
Secured Hedge Agreements, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. ARTICLE XI MISCELLANEOUS SECTION 11.1 Notices.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by (i) with respect to eitherthe
Borrower, e-mail, or (ii) with respect to the Administrative Agent, facsimile,
as follows: 107 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar136.jpg]
If to eitherthe Borrower: Ubiquiti Networks, Inc. 685 Third Avenue, 27th Floor
New York, New York 10017 Attention of: Kevin Radigan, Chief Accounting Officer
and Hartley Nisenbaum, Executive Vice President Telephone No.: (646) 343-9451
Facsimile No.: (408) 904-7556 E-mail: kevin.radigan@ubnt.com; hartley@ubnt.com
With copies to: DLA Piper LLP (US) 1251 Avenue of the Americas, 27th Floor New
York, New York 10020-1104 Attention of: Shmuel Klahr Telephone No.: (212)
335-4721 Facsimile No.: (212) 884-8721 E-mail: shmuel.klahr@dlapiper.com If to
Wells Fargo as Administrative Agent, Swingline Lender or Issuing Lender: Wells
Fargo Bank, National Association MAC D1109-019 1525 West W.T. Harris Blvd.
Charlotte, NC 28262 Attention of: Syndication Agency Services Telephone No.:
(704) 590-2706 Facsimile No.: (844) 879-5899 With copies to: Wells Fargo Bank,
National Association 121 South Market, 2nd550 California Street, Floor 14 San
JoseFrancisco, California 9511394104 Attention of: Natasha FathereeLacy Houstoun
Telephone No.: (408) 288-2513 Facsimile No.: (877) 887-3053415) 834-4877 E-mail:
natasha.fathereelacy.a.houstoun@wellsfargo.com If to any Lender: To the address
set forth on the Register Notices sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business
dayBusiness Day for the recipient). 108 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar137.jpg]
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b). (b)
Electronic Communications. Notices and other communications to the Lenders and
the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article II or Article III if such Lender or the Issuing Lender, as applicable,
has notified the Administrative Agent that is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower Agent may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business dayBusiness Day for
the recipient. (c) Administrative Agent’s Office. The Administrative Agent
hereby designates its office located at the address set forth above, or any
subsequent office which shall have been specified for such purpose by written
notice to the Borrower Agent and Lenders, as the Administrative Agent’s Office
referred to herein, to which payments due are to be made and at which Loans will
be disbursed and Letters of Credit requested. (d) Change of Address, Etc. Any
party hereto may change its address or facsimile number for notices and other
communications hereunder by notice to the other parties hereto. (e) Platform.
(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lender and
the other Lenders by posting the Borrower Materials on the Platform. (ii) The
Platform is provided “as is” and “as available.” The Agent Parties (as defined
below) do not warrant the accuracy or completeness of the Borrower Materials or
the adequacy of the Platform, and expressly disclaim liability for errors or
omissions in the Borrower Materials. No warranty of any kind, express, implied
or statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Borrower Materials or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Credit Party, any Lender or any other Person
or entity for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Credit Party’s or
the Administrative Agent’s transmission of communications through the Internet
(including, without limitation, the Platform), except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by final and nonappealable 109 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar138.jpg]
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses). (f)
Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the BorrowersBorrower or theirits
securities for purposes of United States Federal or state securities Applicable
Laws. SECTION 11.2 Amendments, Waivers and Consents. Except as set forth below
or as specifically provided in any Loan Document, any term, covenant, agreement
or condition of this Agreement or any of the other Loan Documents may be amended
or waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the BorrowersBorrower; provided, that no amendment, waiver or consent shall:
(a) increase the Revolving Credit Commitment of any Lender (or reinstate any
Revolving Credit Commitment terminated pursuant to Section 9.2) or the amount of
Loans of any Lender, in any case, without the written consent of such Lender;
(b) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly and adversely affected thereby (it
being understood that a waiver of a mandatory prepayment under Section 2.11(b)
shall only require the consent of the Required Lenders); (c) reduce the
principal of, or the rate of interest specified herein on, any Loan or
Reimbursement Obligation, or (subject to clauses (iv) and (v) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the
BorrowersBorrower to pay interest at the rate set forth in Section 4.1(b) during
the continuance of an Event of Default or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Obligation
or to reduce any fee payable hereunder; (d) change Section 4.6 or Section 9.4 in
a manner that would alter the pro rata sharing of payments or order of
application required thereby without the written consent of each Lender directly
and adversely affected thereby; (e) except as otherwise permitted by this
Section 11.2 change any provision of this Section or reduce the percentages
specified in the definitions of “Required Lenders”, “Required Revolving Credit
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby; 110 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar139.jpg]
(f) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 8.4), in each case, without the written
consent of each Lender; (g) release any Guarantor from its Guaranty Agreement
(other than as authorized in Section 10.9), without the written consent of each
Lender; (h) release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 10.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender; (i) change
Section 2.11(b)(v) in a manner that would alter the order of application of
amounts prepaid pursuant thereto without the written consent of each Lender
directly and adversely affected thereby; or (j) without the prior written
consent of the Required Revolving Credit Lenders, amend, modify or waive Section
5.2 if the effect of such amendment, modification or waiver is to require the
Revolving Credit Lenders to make Revolving Credit Loans when such Revolving
Credit Lenders would not otherwise be required to do so; provided further, that
(i) no amendment, waiver or consent shall, unless in writing and signed by the
Issuing Lender in addition to the Lenders required above, affect the rights or
duties of the Issuing Lender under this Agreement or any Letter of Credit
Application relating to any Letter of Credit issued or to be issued by it; (ii)
no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document or modify
Section 11.27, (iv) the Administrative Agent and the BorrowersBorrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the BorrowersBorrower shall have
jointly identified an obvious error or any error, ambiguity, defect,
inconsistency or omission of a technical or immaterial nature in any such
provision and (v) the Administrative Agent may, without the consent of any
Lender, enter into amendments or modifications to this Agreement or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to implement any
Benchmark Replacement Rateor any Benchmark Replacement Conforming Changes or
otherwise effectuate the terms of Section 4.8(c) in accordance with the terms of
Section 4.8(c). Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Revolving Credit Commitment of such Lender
may not be increased or extended without the consent of such Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent of any Lender (but with the consent of the Parent Borrower and
the Administrative Agent), to (x) amend and restate this Agreement if, upon
giving effect to such amendment and restatement, such Lender shall no longer be
a party to this Agreement (as so amended and restated), the Revolving Credit
Commitments of such Lender shall have terminated, such Lender shall have no
other commitment or obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement and (y) enter into amendments or modifications to this
Agreement (including, without limitation, amendments to this Section 11.2) or
any of the other Loan Documents or to enter into additional Loan 111 103755581_3
119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar140.jpg]
Documents as the Administrative Agent reasonably deems appropriate in order to
effectuate the terms of Section 2.7 (including, without limitation, as
applicable, (1) to permit the Incremental Term Loans and the Revolving Credit
Facility Increase to share ratably in the benefits of this Agreement and the
other Loan Documents and (2) to include the Incremental Term Loans and the
outstanding Revolving Credit Facility Increase, as applicable, or outstanding
Incremental Term Loans and outstanding Revolving Credit Facility Increase, as
applicable, in any determination of (i) Required Lenders or Required Revolving
Credit Lenders or (ii) similar required lender terms applicable thereto);
provided that no amendment or modification shall result in any increase in the
amount of any Lender’s Revolving Credit Commitment or the amount of such
Lender’s Loans or any increase in any Lender’s Revolving Credit Commitment
Percentage, in each case, without the written consent of such affected Lender.
SECTION 11.3 Expenses; Indemnity. (a) Costs and Expenses. EachThe Borrower and
each other Credit Party, jointly and severally (subject to the limitations of
Section 11.22), shall pay (i) all reasonable out of pocket expenses incurred by
the Administrative Agent, the Arrangers and their respective Affiliates
(including the reasonable fees, charges and disbursements of counsel, which
shall be limited to the reasonable fees and expenses of McGuireWoods LLP and one
local counsel in each applicable foreign jurisdiction) in connection with the
syndication of the Credit Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or the Issuing
Lender (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. (b) Indemnification
by the BorrowersBorrower. EachThe Borrower and each other Credit Party, jointly
and severally (subject to the limitations of Section 11.22), shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including eitherthe Borrower or
any other Credit Party), other than such Indemnitee and its Related Parties,
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Transactions), (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether 112 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar141.jpg]
brought by a third party or by any Credit Party or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) such
Indemnitee’s gross negligence or willful misconduct, (ii) the material breach in
bad faith by such Indemnitee of its express obligations under the Loan Documents
pursuant to a claim initiated by the BorrowersBorrower or (iii) any dispute
solely among Indemnitees (not arising as a result of any act or omission by
eitherthe Borrower or any of its Subsidiaries or Affiliates) other than claims
against Wells Fargo in its capacity as Administrative Agent or the Arrangers in
their capacities as such under the Loan Documents. This Section 11.3(b) shall
not apply with respect to Taxes other than any Indemnified Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim. (c) Reimbursement
by Lenders. To the extent that the Borrower for any reason fails to indefeasibly
pay any amount required under clause (a) or (b) of this Section to be paid by it
to the Administrative Agent (or any sub-agent thereof), the Issuing Lender, the
Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender, the Swingline Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time, or if the Total Credit Exposure has
been reduced to zero, then based on such Lender’s share of the Total Credit
Exposure immediately prior to such reduction) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender); provided
that with respect to such unpaid amounts owed to the Issuing Lender or the
Swingline Lender solely in its capacity as such, only the Revolving Credit
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such Revolving Credit Lenders’ Revolving Credit
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought or, if the Revolving Credit
Commitment has been reduced to zero as of such time, determined immediately
prior to such reduction); provided, further, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Issuing Lender or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 4.7. (d)
Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, eachthe Borrower and each other Credit Party shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of 113 103755581_3
119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar142.jpg]
competent jurisdiction by a final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee. (e)
Payments. All amounts due under this Section shall be payable promptly after
demand therefor. (f) Survival. Each party’s obligations under this Section shall
survive the termination of the Loan Documents and payment of the obligations
hereunder. SECTION 11.4 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, the Issuing Lender, the Swingline
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by Applicable Law, to
setoff and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender, the Swingline Lender or any such Affiliate to or for the credit or the
account of the BorrowersBorrower or any other Credit Party against any and all
of the obligations of the BorrowersBorrower or such Credit Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, the Issuing Lender or the Swingline Lender or any of their respective
Affiliates, irrespective of whether or not such Lender, the Issuing Lender, the
Swingline Lender or any such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
BorrowersBorrower or such Credit Party may be contingent or unmatured or are
owed to a branch or office of such Lender, the Issuing Lender, the Swingline
Lender or such Affiliate different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so setoff shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 9.4 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Lender, the Swingline Lender and the Lenders, and (y) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the Issuing Lender,
the Swingline Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Lender, the Swingline Lender or their respective
Affiliates may have. Each Lender, the Issuing Lender and the Swingline Lender
agree to notify the Borrower Agent and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application. SECTION 11.5
Governing Law; Jurisdiction, Etc. (a) Governing Law. THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION. (b)
Submission to Jurisdiction. EachThe Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or 114 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar143.jpg]
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, the Issuing Lender, the
Swingline Lender, or any Related Party of the foregoing in any way relating to
this Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by Applicable Law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender, the Issuing Lender or the Swingline Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against eitherthe Borrower or any other Credit Party or
its properties in the courts of any jurisdiction. (c) Waiver of Venue. EachThe
Borrower and each other Credit Party irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. (d) Service of Process. Each party hereto irrevocably
consents to service of process in the manner provided for notices in Section
11.1. Nothing in this Agreement will affect the right of any party hereto to
serve process in any other manner permitted by Applicable Law. SECTION 11.6
Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. SECTION 11.7 Reversal of
Payments. To the extent any Credit Party makes a payment or payments to the
Administrative Agent for the ratable benefit of any of the Secured Parties or to
any Secured Party directly or the Administrative Agent or any Secured Party
receives any payment or proceeds of the Collateral or any Secured Party
exercises its right of setoff, which payments or proceeds (including any
proceeds of such setoff) or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Law,
other Applicable Law or equitable cause, then, to the extent of such payment or
proceeds repaid, the Secured Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent, and each
Lender and the Issuing Lender severally agrees to pay to the 115 103755581_3
119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar144.jpg]
Administrative Agent upon demand its applicable ratable share (without
duplication of any amount so recovered from or repaid by the Administrative
Agent) plus interest thereon at a per annum rate equal to the Federal Funds Rate
from the date of such demand to the date such payment is made to the
Administrative Agent. SECTION 11.8 Injunctive Relief. The Borrowers
recognizeBorrower recognizes that, in the event eitherthe Borrower fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement, any remedy of law may prove to be inadequate relief to the Lenders.
Therefore, eachthe Borrower agrees that the Lenders, at the Lenders’ option,
shall be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages. SECTION 11.9 Successors and
Assigns; Participations. (a) Successors and Assigns Generally. The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement. (b) Assignments by
Lenders. Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and the Loans at the time owing to
it); provided that, in each case with respect to any Credit Facility, any such
assignment shall be subject to the following conditions: (i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and/or the Loans at the time owing to it
(in each case with respect to any Credit Facility), no minimum amount need be
assigned; and (B) in any case not described in paragraph (b)(i)(A) of this
Section, the aggregate amount of the Loans and the Revolving Credit Commitment
or, if the applicable Revolving Credit Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 or, if less, then the remaining amount
of the assigning Lender’s Revolving Credit Commitment and/or Loans, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the BorrowersBorrower otherwise consentconsents (each such
consent not to be unreasonably withheld or delayed); 116 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar145.jpg]
provided that the BorrowersBorrower shall be deemed to have given its consent
ten (10) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower Agent prior to such tenth (10th) Business
Day; (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned; (iii) Required Consents. No consent shall be
required for any assignment except to the extent required by paragraph (b)(i)(B)
of this Section and, in addition: (A) the consent of the Borrower Agent (such
consent not to be unreasonably withheld or delayed) shall be required unless (x)
an Event of Default has occurred and is continuing at the time of such
assignment or (y) such assignment is to a Lender or an Affiliate of a Lender;
provided, that the Borrower Agent shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender or an Affiliate of such Lender;
and (C) the consents of the Issuing Lender and the Swingline Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility. (iv) Assignment and
Assumption. The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Upon the Borrower’s request after the effectiveness of any
Assignment and Assumption, the Administrative Agent shall promptly deliver to
the Borrower an updated schedule of the Loans and Revolving Credit Commitments
of each Lender under this Agreement. (v) No Assignment to Certain Persons. No
such assignment shall be made to (A) eitherthe Borrower or any of their
respectiveits Subsidiaries or Affiliates or (B) any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B). (vi) No
Assignment to Natural Persons. No such assignment shall be made to a natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person). (vii) Certain Additional
Payments. In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the 117 103755581_3
119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar146.jpg]
assignee of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower Agent and the Administrative
Agent, the applicable pro rata share of Loans previously requested, but not
funded by, the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Lender, the Swingline Lender and each other Lender hereunder (and
interest accrued thereon), and (B) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Revolving Credit Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. Subject to acceptance
and recording thereof by the Administrative Agent pursuant to paragraph (c) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
4.8, 4.9, 4.10, 4.11 and 11.3 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section (other than a
purported assignment to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person) or the Parent Borrower or any of the Parent Borrower’s
Subsidiaries or Affiliates, which shall be null and void.). (c) Register. The
Administrative Agent, acting solely for this purpose as a non-fiduciary agent of
the BorrowersBorrower, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption and each Incremental
Amendment delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Credit Commitment of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the BorrowersBorrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register, any Assignment and Assumption, and
any Administrative Questionnaire shall be available for inspection by the
BorrowersBorrower at any reasonable time and from time to time upon reasonable
prior notice by the Borrower Agent. The Register shall be available for
inspection by any Lender (but only to the extent of entries in the Register that
are applicable to such Lender), at any reasonable time and from time to time
upon reasonable prior notice. (d) Participations. Any Lender may at any time,
without the consent of, or notice to, the BorrowersBorrower or the
Administrative Agent, sell participations to any Person (other than a natural
Person or the BorrowersBorrower or any of the Borrowers’Borrower’s Subsidiaries
or Affiliates) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement 118 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar147.jpg]
(including all or a portion of its Revolving Credit Commitment and/or the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
BorrowersBorrower, the Administrative Agent, the Issuing Lender, the Swingline
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.3(c) with respect to any payments made by such Lender
to its Participant(s). Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver or modification
described in Section 11.2(b), (c), (d) or (e) that directly and adversely
affects such Participant. The Borrowers agreeBorrower agrees that each
Participant shall be entitled to the benefits of Sections 4.9, 4.10 and 4.11
(subject to the requirements and limitations therein, including the requirements
under Section 4.11(g) (it being understood that the documentation required under
Section 4.11(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 4.12 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 4.10 or 4.11, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower Agent’s request and expense, to use reasonable efforts to cooperate
with the BorrowersBorrower to effectuate the provisions of Section 4.12(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.4 as though it were a
Lender; provided that such Participant agrees to be subject to Section 4.6 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the BorrowersBorrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts of (and stated interest on) each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. (e) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. 119 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar148.jpg]
(f) Cashless Settlement. Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Parent Borrower, the
Administrative Agent and such Lender. SECTION 11.10 Treatment of Certain
Information; Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Lender agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Related Parties (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by, or required to be disclosed to, any regulatory
or similar authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) as to the extent required by
Applicable Laws or regulations or in any legal, judicial, administrative or
other compulsory proceeding, (d) to any other party hereto (subject to the
applicable provisions of Section 7.2), (e) in connection with the exercise of
any remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the
BorrowersBorrower and their obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Parent Borrower or its Subsidiaries or the Credit Facility or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facility, (h) with the
consent of the BorrowersBorrower, (i) with the consent of the BorrowersBorrower,
not to be unreasonably withheld, to Gold Sheets and other similar bank trade
publications, such information to consist solely of deal terms and other
information customarily found in such publications, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
the Issuing Lender or any of their respective Affiliates from a third party that
is not, to such Person’s knowledge, subject to confidentiality obligations to
eitherthe Borrower, (k) to governmental regulatory authorities in connection
with any regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates, or (l) for purposes of
establishing a “due diligence” defense, provided that, unless specifically
prohibited by Applicable Law or court order, each Lender shall notify the Parent
Borrower of any request by any Governmental Authority or representative thereof
(other than such request in connection with any examination of the financial
condition or other routine examination of such Lender by such Governmental
Authority) for disclosure of any such non-public information prior to disclosure
of such information. For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a non-confidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person 120 103755581_3
119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar149.jpg]
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 11.11 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense. SECTION 11.12 All Powers Coupled
with Interest. All powers of attorney and other authorizations granted to the
Lenders, the Administrative Agent and any Persons designated by the
Administrative Agent or any Lender pursuant to any provisions of this Agreement
or any of the other Loan Documents shall be deemed coupled with an interest and
shall be irrevocable so long as any of the Obligations remain unpaid or
unsatisfied, any of the Revolving Credit Commitments remain in effect or the
Credit Facility has not been terminated. SECTION 11.13 Survival. (a) All
representations and warranties set forth in Article VI and all representations
and warranties contained in any certificate, or any of the Loan Documents
(including, but not limited to, any such representation or warranty made in or
in connection with any amendment thereto) shall constitute representations and
warranties made under this Agreement. All representations and warranties made
under this Agreement shall survive the Closing Date and shall not be waived by
the execution and delivery of this Agreement, any investigation made by or on
behalf of the Lenders or any borrowing hereunder. (b) Notwithstanding any
termination of this Agreement, the indemnities to which the Administrative Agent
and the Lenders are entitled under the provisions of this Article XI and any
other provision of this Agreement and the other Loan Documents shall continue in
full force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before. SECTION 11.14
Titles and Captions. Titles and captions of Articles, Sections and subsections
in, and the table of contents of, this Agreement are for convenience only, and
neither limit nor amplify the provisions of this Agreement. SECTION 11.15
Severability of Provisions. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction. In the event that
any provision is held to be so prohibited or unenforceable in any jurisdiction,
the Administrative Agent, the Lenders and the BorrowersBorrower shall negotiate
in good faith to amend such provision to preserve the original intent thereof in
such jurisdiction (subject to the approval of the Required Lenders). SECTION
11.16 Counterparts; Integration; Effectiveness; Electronic Execution. (a)
Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous 121 103755581_3
119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar150.jpg]
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.1, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement. (b) Electronic Execution of
Assignments. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any Applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act. SECTION 11.17 Term of Agreement. This
Agreement shall remain in effect from the Closing Date through and including the
date upon which all Obligations (other than contingent indemnification
obligations not then due) arising hereunder or under any other Loan Document
shall have been indefeasibly and irrevocably paid and satisfied in full, all
Letters of Credit have been terminated or expired (or been Cash Collateralized
or other arrangements with respect thereto have been made that are satisfactory
to the Issuing Lender) or otherwise satisfied in a manner acceptable to the
Issuing Lender and the Revolving Credit Commitment has been terminated. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination. SECTION 11.18 USA PATRIOT
Act; Anti-Money Laundering Laws. The Administrative Agent and each Lender hereby
notifies the BorrowersBorrower that pursuant to the requirements of the PATRIOT
Act or any other Anti-Money Laundering Laws, each of them is required to obtain,
verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the PATRIOT Act or such Anti-Money Laundering Laws. SECTION
11.19 Independent Effect of Covenants. The BorrowersBorrower expressly
acknowledgeacknowledges and agreeagrees that each covenant contained in Articles
VII or VIII hereof shall be given independent effect. Accordingly, the
BorrowersBorrower shall not engage in any transaction or other act otherwise
permitted under any covenant contained in Articles VII or VIII, if before or
after giving effect to such transaction or act, the BorrowersBorrower shall or
would be in breach of any other covenant contained in Articles VII or VIII.
SECTION 11.20 No Advisory or Fiduciary Responsibility. (a) In connection with
all aspects of each transaction contemplated hereby, each Credit Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that
(i) the facilities provided for hereunder and any related arranging or other
services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document) are an
arm’s-length commercial transaction between the BorrowersBorrower and theirits
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, and the Borrowers areBorrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is 122 103755581_3
119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar151.jpg]
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the BorrowersBorrower or any of theirits Affiliates,
stockholders, creditors or employees or any other Person, (iii) none of the
Administrative Agent, the Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the BorrowersBorrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the BorrowersBorrower or
any of theirits Affiliates on other matters) and none of the Administrative
Agent, the Arrangers or the Lenders has any obligation to the BorrowersBorrower
or any of theirits Affiliates with respect to the financing transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, (iv) the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, and may conflict with, those of the
BorrowersBorrower and theirits Affiliates, and none of the Administrative Agent,
the Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and (v)
the Administrative Agent, the Arrangers and the Lenders have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Credit Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate. (b) Each Credit Party acknowledges and
agrees that each Lender, the Arrangers and any Affiliate thereof may lend money
to, invest in, and generally engage in any kind of business with, any of the
BorrowersBorrower, any Affiliate thereof or any other person or entity that may
do business with or own securities of any of the foregoing, all as if such
Lender, Arranger or Affiliate thereof were not a Lender or Arranger or an
Affiliate thereof (or an agent or any other person with any similar role under
the Credit Facilities) and without any duty to account therefor to any other
Lender, the Arrangers, the BorrowersBorrower or any Affiliate of the foregoing.
Each Lender, the Arrangers and any Affiliate thereof may accept fees and other
consideration from the BorrowersBorrower or any Affiliate thereof for services
in connection with this Agreement, the Credit Facilities or otherwise without
having to account for the same to any other Lender, the Arrangers, the
BorrowersBorrower or any Affiliate of the foregoing. SECTION 11.21 Borrower
Agent. The Cayman Borrower hereby designates the Parent Borrower as its
representative and agent (in such capacity, the “Borrower Agent”) for all
purposes under the Loan Documents, including requests for Loans and Letters of
Credit, designation of interest rates, delivery or receipt of communications,
preparation and delivery of financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with the Administrative Agent, the Issuing Lender, the
Swingline Lender or any Lender. Borrower Agent hereby accepts such appointment.
The Administrative Agent and Lenders shall be entitled to rely upon, and shall
be fully protected in relying upon, any notice or communication (including any
Notice of Borrowing) delivered by Borrower Agent on behalf of the Cayman
Borrower. The Administrative Agent and Lenders may give any notice or
communication with the Cayman Borrower to Borrower Agent on behalf of the Cayman
Borrower. Each of the Administrative Agent, Issuing Lender, Swingline Lender and
Lenders shall have the right, in their discretion, to deal exclusively with
Borrower Agent for any or all purposes under the Loan Documents. The Cayman
Borrower agrees that any notice, election, communication, representation,
agreement or undertaking made on its behalf by Borrower Agent shall be binding
upon and enforceable against it[Reserved]. SECTION 11.22 Nature of Obligations.
Notwithstanding anything to contrary contained in the Loan Documents, (a) the US
Credit Parties shall be jointly and severally liable for all Obligations and 123
103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar152.jpg]
(b) the Foreign Credit Parties shall be jointly and severally liable for all
Cayman Obligations, but in no event shall any Foreign Credit Party have any
obligation with respect to the US. As of the Third Amendment Effective Date, the
Cayman Borrower (as defined in this Agreement immediately prior to the
effectiveness of the Third Amendment) has been released as a Borrower under this
Agreement and all Foreign Credit Parties (as defined in this Agreement
immediately prior to the effectiveness of the Third Amendment) have been
released as parties to this Agreement and from any further obligations
hereunder. For the avoidance of doubt, as of the Third Amendment Effective Date,
no Foreign Subsidiary and no Foreign Subsidiary Holdco shall be liable for any
Obligations. In the event of any conflict or inconsistency between this Section
11.22 and any other provision of any Loan Document, this Section 11.22 shall
control. SECTION 11.23 Judgment Currency. Each Credit Party’s obligation
hereunder and under the other Loan Documents to make payments in Dollars shall
not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than Dollars, except
to the extent that such tender or recovery results in the effective receipt by
the Administrative Agent, the Issuing Lender or the respective Lender of the
full amount of Dollars expressed to be payable to the Administrative Agent, the
Issuing Lender or such Lender under this Agreement or the other Loan Documents.
If, for the purpose of obtaining or enforcing judgment against any Credit Party
in any court or in any jurisdiction, it becomes necessary to convert into or
from any currency other than Dollars (such other currency being hereinafter
referred to as the “Judgment Currency”), an amount due in Dollars, the
conversion shall be made, at the rate of exchange quoted by the Administrative
Agent (or, if the Administrative Agent does not quote a rate of exchange on such
currency, by a known dealer in such currency designated by the Administrative
Agent), determined, in each case, as of the Business Day on which the judgment
is given. If the amount of Dollars so purchased is less than the sum originally
due to the Administrative Agent, the Issuing Lender or any Lender from the
Borrowers, eachBorrower, the Borrower agrees, jointly and severally, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, the Issuing Lender or such Lender, as the case may be,
against such loss. If the amount of Dollars so purchased is greater than the sum
originally due to the Administrative Agent, the Issuing Lender or any Lender,
the Administrative Agent, the Issuing Lender or such Lender, as the case may be,
agrees to return the amount of any excess to the BorrowersBorrower (or to any
other Person who may be entitled thereto under Applicable Law). For purposes of
determining any rate of exchange for this Section 11.22,11.23, such amounts
shall include any premium and costs payable in connection with the purchase of
Dollars. SECTION 11.24 Inconsistencies with Other Documents. In the event there
is a conflict or inconsistency between this Agreement and any other Loan
Document, the terms of this Agreement shall control; provided that any provision
of the Security Documents which imposes additional burdens on the Parent
Borrower or any of its Subsidiaries or further restricts the rights of the
Parent Borrower or any of its Subsidiaries or gives the Administrative Agent or
Lenders additional rights shall not be deemed to be in conflict or inconsistent
with this Agreement and shall be given full force and effect. SECTION 11.25
Amendment and Restatement; No Novation. This Agreement constitutes an amendment
and restatement of the Existing Credit Agreement, effective from and after the
Closing Date. The execution and delivery of this Agreement shall not constitute
a novation of any indebtedness or other obligations owing to the Lenders or the
Administrative Agent under the Existing Credit Agreement based on facts or
events occurring or existing prior to the execution and delivery of this
Agreement. On the Closing Date, the credit facilities described in the Existing
Credit Agreement, shall be amended, supplemented, modified and restated in their
entirety by the facilities described herein, and all loans and other obligations
of the Borrower outstanding as of such date under the Existing Credit Agreement,
shall be deemed to be loans and obligations outstanding under the corresponding
facilities described herein, without any further action by any Person, except
that the Administrative Agent shall make such transfers 124 103755581_3
119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar153.jpg]
of funds as are necessary in order that the outstanding balance of such Loans,
together with any Loans funded on the Closing Date, reflect the respective
Revolving Credit Commitment of the Lenders hereunder and the Borrowers
agreeBorrower agrees to pay any amounts required pursuant to Section 4.9 in
connection with such transfers as if all Loans under the Existing Credit
Agreement were repaid on the Closing Date, to the extent not waived by the
applicable Lenders. SECTION 11.26 Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority. SECTION 11.27 Certain ERISA
Matters. (a) Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Parent Borrower or any other Credit Party, that at least one of
the following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans in connection with respect to
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit or the Revolving Credit Commitments; (ii)
the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s 125 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar154.jpg]
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Revolving Credit Commitments and this Agreement;
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Revolving Credit Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement; or (iv) such other
representation, warranty and covenant as may be agreed in writing between the
Administrative Agent, in its sole discretion, and such Lender. (b) In addition,
unless either (1) sub-clause (i) in the immediately preceding clause (a) is true
with respect to a Lender or such(2) a Lender has not provided another
representation, warranty and covenant as provided in accordance with sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Parent Borrower or any
other Credit Party, that:(i) none of the Administrative Agent, any Arranger nor
any ofand their respective Affiliates is a fiduciary with respect to the assets
of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolving Credit Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto);
(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E), (iii) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolving Credit Commitments and this Agreement is capable of evaluating
investment risks independently, both in general and with regard to particular
transactions and investment strategies (including in respect of the Secured
Obligations); (iv) the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and(v) no fee or other
compensation is being paid directly to the Administrative Agent, each Arranger
or their respective Affiliates for investment 126 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar155.jpg]
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Revolving Credit Commitments or this Agreement. (c) The
Administrative Agent and each Arranger hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Revolving Credit Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Revolving Credit Commitments
for an amount less than the amount being paid for an interest in the Loans, the
Letters of Credit or the Revolving Credit Commitments by such Lender or (iii)
may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing. SECTION 11.28
Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States): (a) In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support. (b) As used in this
Section 11.28, the following terms have the following meanings: “BHC Act
Affiliate” of a party means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of such party. 127
103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar156.jpg]
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b). “Default Right” has the
meaning assigned to that term in, and shall be interpreted in accordance with,
12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “QFC” has the meaning
assigned to the term “qualified financial contract” in, and shall be interpreted
in accordance with, 12 U.S.C. 5390(c)(8)(D). [Signature pages to followOmitted]
128 103755581_3 119311063_5



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar157.jpg]
Annex B Exhibits to Credit Agreement (as amended by the Third Amendment) See
attached



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar158.jpg]
EXHIBIT A-1 to Second Amended and Restated Credit Agreement dated as of January
17, 2018 by and among Ubiquiti Inc., as Borrower, the lenders party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent
FORM OF US REVOLVING CREDIT NOTE



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar159.jpg]
US REVOLVING CREDIT NOTE __________, 20___ FOR VALUE RECEIVED, the undersigned,
UBIQUITI INC., a Delaware corporation (the “Borrower”), promises to pay to
_______________ (the “Lender”), at the place and times provided in the Credit
Agreement referred to below, the principal sum of the unpaid principal amount of
all Revolving Credit Loans made by the Lender from time to time pursuant to that
certain Second Amended and Restated Credit Agreement, dated as of January 17,
2018 (as may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among the Borrower, the Lenders party
thereto and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement. The unpaid principal amount of this US
Revolving Credit Note from time to time outstanding is payable as provided in
the Credit Agreement and shall bear interest as provided in Section 4.1 of the
Credit Agreement. All payments of principal and interest on this US Revolving
Credit Note shall be payable in Dollars in immediately available funds as
provided in the Credit Agreement. This US Revolving Credit Note is entitled to
the benefits of, and evidences Obligations incurred under, the Credit Agreement,
to which reference is made for a description of the security for this US
Revolving Credit Note and for a statement of the terms and conditions on which
the Borrower is permitted and required to make prepayments and repayments of
principal of the Obligations evidenced by this US Revolving Credit Note and on
which such Obligations may be declared to be immediately due and payable. THIS
US REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION. The
Indebtedness evidenced by this US Revolving Credit Note is senior in right of
payment to all Subordinated Indebtedness referred to in the Credit Agreement.
The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this US Revolving Credit Note. This US Revolving Credit
Note is one of the Notes referred to in the Credit Agreement and may be prepaid
in whole or in part subject to the terms and conditions provided therein.
[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar160.jpg]
IN WITNESS WHEREOF, the undersigned has executed this US Revolving Credit Note
as of the day and year first above written. UBIQUITI INC. By: Name: Title:



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar161.jpg]
EXHIBIT A-2 to Second Amended and Restated Credit Agreement dated as of January
17, 2018 by and among Ubiquiti Inc., as Borrower, the lenders party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent
FORM OF SWINGLINE NOTE



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar162.jpg]
SWINGLINE NOTE __________, 20___ FOR VALUE RECEIVED, the undersigned, UBIQUITI
INC., a Delaware corporation (the “Borrower”), promises to pay to WELLS FARGO
BANK, NATIONAL ASSOCIATION (the “Lender”), at the place and times provided in
the Credit Agreement referred to below, the principal sum of the unpaid
principal amount of all Swingline Loans made by the Lender from time to time
pursuant to that certain Second Amended and Restated Credit Agreement, dated as
of January 17, 2018 (as may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement. The unpaid principal
amount of this Swingline Note from time to time outstanding is payable as
provided in the Credit Agreement and shall bear interest as provided in Section
4.1 of the Credit Agreement. Swingline Loans refunded as Revolving Credit Loans
in accordance with Section 2.2(b) of the Credit Agreement shall be payable by
the Borrower as Revolving Credit Loans pursuant to the Revolving Credit Notes,
and shall not be payable under this Swingline Note as Swingline Loans. All
payments of principal and interest on this Swingline Note shall be payable in
Dollars in immediately available funds as provided in the Credit Agreement. This
Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable. THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION. The Indebtedness evidenced by this Swingline Note is senior in
right of payment to all Subordinated Indebtedness referred to in the Credit
Agreement. The Borrower hereby waives all requirements as to diligence,
presentment, demand of payment, protest and (except as required by the Credit
Agreement) notice of any kind with respect to this Swingline Note. This
Swingline Note is one of the Notes referred to in the Credit Agreement and may
be prepaid in whole or in part subject to the terms and conditions provided
therein. [Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar163.jpg]
IN WITNESS WHEREOF, the undersigned has executed this Swingline Note as of the
day and year first above written. UBIQUITI INC. By: Name: Title:



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar164.jpg]
EXHIBIT A-3 to Second Amended and Restated Credit Agreement dated as of January
17, 2018 by and among Ubiquiti Inc., as Borrower, the lenders party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent
FORM OF TERM LOAN NOTE



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar165.jpg]
TERM LOAN NOTE __________, 20___ FOR VALUE RECEIVED, the undersigned, UBIQUITI
INC., a Delaware corporation (the “Borrower”), promises to pay to
_______________ (the “Lender”), at the place and times provided in the Credit
Agreement referred to below, the principal sum of the unpaid principal amount of
all Term Loans made by the Lender pursuant to that certain Second Amended and
Restated Credit Agreement, dated as of January 17, 2018 (as may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement. The unpaid principal amount of this Term Loan Note from
time to time outstanding is payable as provided in the Credit Agreement and
shall bear interest as provided in Section 4.1 of the Credit Agreement. All
payments of principal and interest on this Term Loan Note shall be payable in
Dollars in immediately available funds as provided in the Credit Agreement. This
Term Loan Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Term Loan Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Term Loan Note and on which such Obligations may be declared to be immediately
due and payable. THIS TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION. The Indebtedness evidenced by this Term Loan Note is senior in
right of payment to all Subordinated Indebtedness referred to in the Credit
Agreement. The Borrower hereby waives all requirements as to diligence,
presentment, demand of payment, protest and (except as required by the Credit
Agreement) notice of any kind with respect to this Term Loan Note. This Term
Loan Note is one of the Notes referred to in the Credit Agreement and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. [Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar166.jpg]
IN WITNESS WHEREOF, the undersigned has executed this Term Loan Note as of the
day and year first above written. UBIQUITI INC. By: Name: Title:



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar167.jpg]
EXHIBIT B to Second Amended and Restated Credit Agreement dated as of January
17, 2018 by and among Ubiquiti Inc., as Borrower, the lenders party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent
FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar168.jpg]
NOTICE OF BORROWING Dated as of: _____________ Wells Fargo Bank, National
Association, as Administrative Agent MAC D 1109-019 1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262 Attention: Syndication Agency Services Ladies
and Gentlemen: This irrevocable Notice of Borrowing is delivered to you pursuant
to Section [2.3][2.7][2.9] of the Second Amended and Restated Credit Agreement,
dated as of January 17, 2018 (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Ubiquiti Inc., a Delaware corporation (the “Borrower”), the Lenders party
thereto and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement. 1. The Borrower hereby requests that
the Lenders make [a Revolving Credit Loan][a Swingline Loan][the Third Amendment
Term Loan][an Incremental Term Loan] to the Borrower in the aggregate principal
amount of $___________. (Complete with an amount in accordance with Section 2.3,
2.7 or 2.9 of the Credit Agreement, as applicable.) 2. The Borrower hereby
requests that such Loan be made on the following Business Day:
_____________________. (Complete with a Business Day in accordance with Section
2.3 of the Credit Agreement for Revolving Credit Loans or Swingline Loans,
Section 2.9(a) of the Credit Agreement for the Third Amendment Term Loan or
Section 2.7 for any Incremental Term Loans). 3. The Borrower hereby requests
that such Loan bear interest at the following interest rate, plus the Applicable
Margin, as set forth below: Interest Period2 Component (LIBOR of Loan1 Interest
Rate Rate only) [Base Rate or LIBOR Rate]3 4. The aggregate principal amount of
all Loans and L/C Obligations outstanding as of the date hereof (including the
Loan(s) requested herein) does not exceed the maximum amount permitted to be
outstanding pursuant to the terms of the Credit Agreement. 1 Complete with the
Dollar amount of that portion of the overall Loan requested that is to bear
interest at the selected interest rate and/or Interest Period (e.g., for a
$20,000,000 loan, $5,000,000 may be requested at Base Rate, $8,000,000 may be
requested at LIBOR with an interest period of three months and $7,000,000 may be
requested at LIBOR with an interest period of one month). 2 Can be one (1), two
(2), three (3), or six (6) months. 3 Complete with (i) the Base Rate or the
LIBOR Rate for Revolving Credit Loans, the Third Amendment Term Loan or any
Incremental Term Loan or (ii) the Base Rate for Swingline Loans.



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar169.jpg]
5. All of the conditions applicable to the Loan requested herein as set forth in
Section 5.2 of the Credit Agreement have been satisfied as of the date hereof
and will remain satisfied to the date of such Loan. [Signature Page Follows]



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar170.jpg]
IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above. UBIQUITI INC., as Borrower By: Name:
Title:



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar171.jpg]
EXHIBIT C to Second Amended and Restated Credit Agreement dated as of January
17, 2018 by and among Ubiquiti Inc., as Borrower, the lenders party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent
FORM OF NOTICE OF ACCOUNT DESIGNATION



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar172.jpg]
NOTICE OF ACCOUNT DESIGNATION Dated as of: _________ Wells Fargo Bank, National
Association, as Administrative Agent MAC D 1109-019 1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262 Attention: Syndication Agency Services Ladies
and Gentlemen: This Notice of Account Designation is delivered to you pursuant
to Section 2.3(b) of the Second Amended and Restated Credit Agreement, dated as
of January 17, 2018 (as may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Ubiquiti Inc.,
a Delaware corporation (the “Borrower”), the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement. 1. The Administrative Agent is hereby authorized to
disburse all Loan proceeds payable to the Borrower into the following account of
the Borrower: ____________________________ Bank Name: ____________ ABA Routing
Number: _________ Account Number: _____________ 2. This authorization shall
remain in effect until revoked or until a subsequent Notice of Account
Designation is provided to the Administrative Agent. [Signature Page Follows]



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar173.jpg]
IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above. UBIQUITI INC., as
Borrower By: Name: Title:



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar174.jpg]
EXHIBIT D to Second Amended and Restated Credit Agreement dated as of January
17, 2018 by and among Ubiquiti Inc., as Borrower, the lenders party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent
FORM OF NOTICE OF PREPAYMENT



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar175.jpg]
NOTICE OF PREPAYMENT Dated as of: _____________ Wells Fargo Bank, National
Association, as Administrative Agent MAC D 1109-019 1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262 Attention: Syndication Agency Services Ladies
and Gentlemen: This Notice of Prepayment is delivered to you pursuant to Section
[2.4(c)][2.11(a)][2.11(b)(v)] of the Second Amended and Restated Credit
Agreement, dated as of January 17, 2018 (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Ubiquiti Inc., a Delaware corporation (the “Borrower”), the Lenders
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement. 1. The Borrower hereby
provides notice to the Administrative Agent that it shall repay the following
[Base Rate Loans] and/or [LIBOR Rate Loans]: _______________. (Complete with
amount(s) in accordance with Section 2.4 or 2.11 of the Credit Agreement.) 2.
The Loan(s) to be prepaid consist of: [check each applicable box]  a Swingline
Loan  a Revolving Credit Loan  the Third Amendment Term Loan  an Incremental
Term Loan 3. The Borrower shall repay the above-referenced Loan(s) on the
following Business Day: _______________. (Complete with a date no earlier than
(i) the same Business Day as of the date of this Notice of Prepayment with
respect to any Swingline Loan or Base Rate Loan and (ii) three (3) Business Days
subsequent to date of this Notice of Prepayment with respect to any LIBOR Rate
Loan.) [Signature Page Follows]



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar176.jpg]
IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above. UBIQUITI INC., as Borrower By: Name:
Title:



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar177.jpg]
EXHIBIT E to Second Amended and Restated Credit Agreement dated as of January
17, 2018 by and among Ubiquiti Inc., as Borrower, the lenders party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent
FORM OF NOTICE OF CONVERSION/CONTINUATION



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar178.jpg]
NOTICE OF CONVERSION/CONTINUATION Dated as of: _____________ Wells Fargo Bank,
National Association, as Administrative Agent MAC D 1109-019 1525 West W.T.
Harris Blvd. Charlotte, North Carolina 28262 Attention: Syndication Agency
Services Ladies and Gentlemen: This irrevocable Notice of
Conversion/Continuation (this “Notice”) is delivered to you pursuant to Section
4.2 of the Second Amended and Restated Credit Agreement, dated as of January 17,
2018 (as may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Ubiquiti Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement. 1. The Loan to which this Notice relates is [a Revolving Credit Loan]
[the Third Amendment Term Loan] [an Incremental Term Loan] of the Borrower. 2.
This Notice is submitted for the purpose of: (Check one and complete applicable
information in accordance with the Credit Agreement.)  Converting all or a
portion of a Base Rate Loan into a LIBOR Rate Loan Outstanding principal
balance: $______________ Principal amount to be converted: $______________
Requested effective date of conversion: _______________ Requested new Interest
Period: _______________  Converting all or a portion of a LIBOR Rate Loan into
a Base Rate Loan Outstanding principal balance: $______________ Principal amount
to be converted: $______________ Last day of the current Interest Period:
_______________ Requested effective date of conversion: _______________



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar179.jpg]
 Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan
Outstanding principal balance: $______________ Principal amount to be continued:
$______________ Last day of the current Interest Period: _______________
Requested effective date of continuation: _______________ Requested new Interest
Period: _______________ 3. The aggregate principal amount of all Loans and L/C
Obligations outstanding as of the date hereof does not exceed the maximum amount
permitted to be outstanding pursuant to the terms of the Credit Agreement. 4.
All of the conditions applicable to the conversion or continuation of a Loan
requested herein as set forth in the Credit Agreement have been satisfied or
waived as of the date hereof and will remain satisfied or waived to the date of
such conversion or continuation. [Signature Page Follows]



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar180.jpg]
IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above. UBIQUITI
INC., as Borrower By: Name: Title:



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar181.jpg]
EXHIBIT F to Second Amended and Restated Credit Agreement dated as of January
17, 2018 by and among Ubiquiti Inc., as Borrower, the lenders party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent
FORM OF OFFICER’S COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar182.jpg]
OFFICER’S COMPLIANCE CERTIFICATE Dated as of: _____________ The undersigned, not
individually, but solely on behalf of, and in his capacity as the [___________]
of Ubiquiti Inc., a Delaware corporation (the “Borrower”), hereby certifies to
the Administrative Agent and the Lenders, each as defined in the Credit
Agreement referred to below, as follows, as of the date hereof: 1. This
certificate is delivered to you pursuant to Section 7.2(a) of the Second Amended
and Restated Credit Agreement, dated as of January 17, 2018 (as may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement. 2. I have reviewed the financial statements of the
Borrower and its Subsidiaries dated as of _______________ and for the
_______________ period[s] then ended and such statements fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
as of the dates indicated and the results of their operations and cash flows for
the period[s] indicated. 3. I have reviewed the terms of the Credit Agreement,
and the related Loan Documents and have made, or caused to be made under my
supervision, a review in reasonable detail of the transactions and the condition
of the Borrower and its Subsidiaries during the accounting period covered by the
financial statements referred to in Paragraph 2 above. Such review has not
disclosed the existence of any condition or event that constitutes a Default or
an Event of Default, nor do I have any knowledge of the existence of any such
condition or event as at the date of this certificate [except, if such condition
or event existed or exists, describe the nature and period of existence thereof
and what action the Borrower and/or its applicable Subsidiaries has taken, is
taking and proposes to take with respect thereto]. 4. As of the date of this
certificate, the calculations determining the Consolidated Total Leverage Ratio,
the Consolidated Interest Coverage Ratio and the Applicable Margin are set forth
on Schedules 1 and 2 (in each case, as of the “Statement Date” set forth
therein), the Borrower and its Subsidiaries are in compliance with the financial
covenants contained in Section 8.13 of the Credit Agreement as of the Statement
Date reflected in such schedules. 5. Attached as Schedule 3 hereto is a list of
all Immaterial Domestic Subsidiaries and calculations showing compliance with
the definition of Immaterial Domestic Subsidiary. 6. [Attached as Schedule 4
hereto is a list of all Foreign Subsidiaries that are not Material Foreign
Subsidiaries as of the date of this certificate and calculations showing
compliance with the definition of Material Foreign Subsidiary.]1 [Signature Page
Follows] 1 Include only with Compliance Certificate accompanying audited
financial statements delivered pursuant to Section 7.1(a) of the Credit
Agreement.



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar183.jpg]
IN WITNESS WHEREOF, the undersigned has executed this Officer’s Compliance
Certificate as of the day and year first written above. UBIQUITI INC. By: Name:
Title:



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar184.jpg]
Schedule 1 to Officer’s Compliance Certificate For the Quarter/Year ended
______________________ (the “Statement Date”) A. Section 8.13(a) - Maximum
Consolidated Total Leverage Ratio and Applicable Margin (I) Consolidated Total
Indebtedness as of the Statement Date: $__________ (II) Consolidated EBITDA for
the period of four (4) consecutive fiscal quarters ending on or immediately
prior to the Statement Date (see Schedule 2): $__________ (III) Line A.(I)
divided by Line A.(II) : ____ to 1.00 (IV) Maximum permitted Consolidated Total
Leverage Ratio as set forth in Section 8.13(a) of the Credit Agreement: [3.25 to
1.00] 1 (V) In Compliance? Yes/No (VI) Applicable Margin: Pricing Level __ B.
Section 8.13(b) – Minimum Consolidated Interest Coverage Ratio (I) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to the Statement Date (see Schedule 2): $__________ (II)
Consolidated Interest Expense for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to the Statement Date: $__________ (III)
Line B.(I) divided by Line B.(II) : ____ to 1.00 (IV) Minimum permitted
Consolidated Interest Coverage Ratio as set forth in Section 8.13(b) of the
Credit Agreement: 3.50 to 1.00 (V) In Compliance? Yes/No 1 Subject to the
Leverage Ratio Increase as defined in Section 8.13(a) of the Credit Agreement.



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar185.jpg]
Schedule 2 to Officer’s Compliance Certificate Quarter 1 Quarter 2 Quarter 3
Quarter 4 Total Consolidated EBITDA ended ended ended ended (Quarters 1-4)
__/__/__ __/__/__ __/__/__ __/__/__ (1) Consolidated Net Income for such period
(2) The following amounts, without duplication, to the extent deducted in
determining Consolidated Net Income for such period: (a) income and franchise
taxes (b) Consolidated Interest Expense (c) amortization (d) depreciation (e)
other non-cash charges (except to the extent that such non-cash charges are
reserved for cash charges to be taken in the future) (f) extraordinary losses
(excluding extraordinary losses from discontinued operations) (g) non-cash
compensation charges, including any such charges arising from stock options,
restricted stock grants or other equity- incentive programs (3) Line (2)(a) plus
Line (2)(b) plus Line (2)(c) plus Line (2)(d) plus Line (2)(e) plus Line (2)(f)
plus Line (2)(g) (4) The following amounts, without duplication, to the extent
included in determining Consolidated Net Income for such period: (a) interest
income



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar186.jpg]
Quarter 1 Quarter 2 Quarter 3 Quarter 4 Total Consolidated EBITDA ended ended
ended ended (Quarters 1-4) __/__/__ __/__/__ __/__/__ __/__/__ (b) any
extraordinary gains (c) non-cash gains or non-cash items increasing Consolidated
Net Income (5) Line (4)(a) plus Line (4)(b) plus Line (4)(c) (6) [Pro Forma
Basis Adjustments to Consolidated EBITDA, if applicable1] (7) Totals (Line (1)
plus Line (3) less Line (5) plus or minus, as applicable, Line (6)) 1 “Pro Forma
Basis” means, for purposes of calculating Consolidated EBITDA for any period
during which one or more Specified Transactions occurs, that such Specified
Transaction (and all other Specified Transactions that have been consummated
during the applicable period) shall be deemed to have occurred as of the first
day of the applicable period of measurement (a) excluding all income statement
items (whether positive or negative) attributable to the Property or Person that
are subject to any such Specified Disposition made during such period; (b)
including all income statement items (whether positive or negative) attributable
to the Property or Person acquired pursuant to any such Permitted Acquisition
(provided that such income statement items to be included are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent and based upon reasonable assumptions and calculations
which are expected to have a continuous impact); and (c) without duplication of
any other adjustments already included in clause (b) above or in the calculation
of Consolidated EBITDA for such period, after giving effect to the pro forma
adjustments with respect to such transaction; provided that in each case any
such pro forma adjustments: (i) are reasonably expected to be realized within
twelve (12) months of such transaction as set forth in reasonable detail on a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent and (ii) are calculated on a basis consistent with GAAP and
Regulation S-X of the Exchange Act of 1934 (including with respect to pro forma
adjustments for public company costs in connection with the Acquisition of any
public company) and (iii) represent less than 10% of Consolidated EBITDA
(determined without giving effect to this clause (iii)). “Specified Disposition”
means any disposition of all or substantially all of the assets or Equity
Interests of any Subsidiary of the Borrower or any division, business unit,
product line or line of business. “Specified Transaction” means (x) any
Specified Disposition, (y) any Permitted Acquisition and (z) any other
Acquisition made pursuant to Section 8.3(m) of the Credit Agreement.



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar187.jpg]
Schedule 3 to Officer’s Compliance Certificate List of Immaterial Domestic
Subsidiaries Consolidated Consolidated Assets % of Revenue of % of of Borrower
and its Revenue of Subsidiary Assets of Subsidiary Consolidated Borrower and its
Consolidated Domestic Subsidiary Assets Domestic Revenue Subsidiaries
Subsidiaries



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar188.jpg]
Schedule 4 to Officer’s Compliance Certificate List of Non-Material Foreign
Subsidiaries Consolidated Consolidated Assets % of % of Revenue of Revenue of
Subsidiary Assets of Subsidiary of Borrower and its Consolidated Consolidated
Subsidiary Borrower and its Subsidiaries Assets Revenue Subsidiaries



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar189.jpg]
EXHIBIT G to Second Amended and Restated Credit Agreement dated as of January
17, 2018 by and among Ubiquiti Inc., as Borrower, the lenders party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent
FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar190.jpg]
ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (the “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between [INSERT NAME OF ASSIGNOR] (the “Assignor”) and the parties
identified on the Schedules hereto and [the] [each]1 Assignee identified on the
Schedules hereto as “Assignee” or as “Assignees” (collectively, the “Assignees”
and each, an “Assignee”). [It is understood and agreed that the rights and
obligations of the Assignees2 hereunder are several and not joint.]3 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Second Amended and Restated Credit Agreement identified below (as may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by [the]
[each] Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full. For an agreed
consideration, the Assignor hereby irrevocably sells and assigns to the
[Assignee] [respective Assignees], and [the] [each] Assignee hereby irrevocably
purchases and assumes from the Assignor, subject to and in accordance with the
Standard Terms and Conditions and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under Applicable Law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned to [the] [any]
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as, [the] [an] “Assigned Interest”). Each such sale and assignment
is without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.
1. Assignor: [INSERT NAME OF ASSIGNOR] 2. Assignee(s): See Schedules attached
hereto 3. Borrower: Ubiquiti Inc. 4. Administrative Agent: Wells Fargo Bank,
National Association, as the administrative agent under the Credit Agreement 5.
Credit Agreement: The Second Amended and Restated Credit Agreement, dated as of
January 17, 2018, by and among Ubiquiti Inc., a Delaware corporation, as
Borrower, the Lenders party thereto and Wells 1 For bracketed language here and
elsewhere in this form relating to the Assignee(s), if the assignment is to a
single Assignee, choose the first bracketed language. If the assignment is to
multiple Assignees, choose the second bracketed language. 2 Select as
appropriate. 3 Include bracketed language if there are multiple Assignees.



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar191.jpg]
Fargo Bank, National Association, as Administrative Agent (as amended, restated,
supplemented or otherwise modified) 6. Assigned Interest: See Schedules attached
hereto [7. Trade Date: ______________]4 [Remainder of Page Intentionally Left
Blank] 4 To be completed if the Assignor and the Assignees intend that the
minimum assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar192.jpg]
Effective Date: _____________ ___, 2____ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR] The terms set forth in this Assignment and Assumption are
hereby agreed to: ASSIGNOR [NAME OF ASSIGNOR] By: Name: Title: ASSIGNEES See
Schedules attached hereto



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar193.jpg]
[Consented to and]5 Accepted: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Issuing Lender and Swingline Lender
By:_________________________________ Name: Title: [Consented to:]6 UBIQUITI
INC., as Borrower By:________________________________ Name: Title: 5 To be added
only if the consent of the Administrative Agent and/or the Swingline Lender and
Issuing Lender is required by the terms of the Credit Agreement. May also use a
Master Consent. 6 To be added only if the consent of the Borrower is required by
the terms of the Credit Agreement. May also use a Master Consent.



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar194.jpg]
SCHEDULE 1 To Assignment and Assumption By its execution of this Schedule, the
Assignee identified on the signature block below agrees to the terms set forth
in the attached Assignment and Assumption. Assigned Interests: Facility
Assigned1 Aggregate Amount of Percentage CUSIP Number Amount of Commitment/
Assigned of Commitment/ Loans Assigned3 Commitment/ Loans for all Loans 4
Lenders2 $ $ % $ $ % $ $ % [NAME OF ASSIGNEE]5 [and is an Affiliate of [identify
Lender]6] By:______________________________ Title: 1 Fill in the appropriate
terminology for the types of facilities under the Credit Agreement that are
being assigned under this Agreement (e.g. “Revolving Credit Commitment”). 2
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date. 3 Amount to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date. 4 Set forth, to at least 9
decimals, as a percentage of the Commitment/Loans of all Lenders thereunder. 5
Add additional signature blocks, as needed. 6 Select as appropriate.



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar195.jpg]
ANNEX 1 to Assignment and Assumption STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1 Assignor. The
Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of [the] [the relevant] Assigned Interest, (ii) [the] [such] Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iv) it is [not] a Defaulting Lender; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document. 1.2. Assignee[s]. [The] [Each] Assignee (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby and to become a Lender under
the Credit Agreement, (ii) it meets the requirements of an Eligible Assignee
under the Credit Agreement (subject to such consents, if any, as may be required
under Section 11.9(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the] [such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 7.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the] [such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent, [the]
[any] Assignor or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender. 2.
Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of [the] [each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the] [the relevant] Assignor
for amounts which have accrued to but excluding the Effective Date and to [the]
[the relevant] Assignee for amounts which have accrued from and after the
Effective Date.



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar196.jpg]
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar197.jpg]
EXHIBIT H-1 to Second Amended and Restated Credit Agreement dated as of January
17, 2018 by and among Ubiquiti Inc., as Borrower, the lenders party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent
FORM OF U.S. TAX COMPLIANCE CERTIFICATE (NON-PARTNERSHIP FOREIGN LENDERS)



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar198.jpg]
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes) Reference is hereby made to the Second
Amended and Restated Credit Agreement, dated as of January 17, 2018 (as may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Ubiquiti Inc., a Delaware corporation, (the
“Borrower”), the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code. The undersigned has furnished
the Administrative Agent and the Borrower with a certificate of its non-U.S.
Person status on IRS Form W-8BEN-E (or any successor form). By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (b) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments. [NAME OF LENDER] By: Name: Title: Date: ________
__, 20__



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar199.jpg]
EXHIBIT H-2 to Second Amended and Restated Credit Agreement dated as of January
17, 2018 by and among Ubiquiti Inc., as Borrower, the lenders party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent
FORM OF U.S. TAX COMPLIANCE CERTIFICATE (NON-PARTNERSHIP FOREIGN PARTICIPANTS)



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar200.jpg]
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made to
the Second Amended and Restated Credit Agreement, dated as of January 17, 2018
(as may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Ubiquiti Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement. Pursuant to the provisions of Section 4.11 of the Credit Agreement,
the undersigned hereby certifies that (a) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c)
it is not a ten percent (10%) shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code. The undersigned has furnished its participating Lender with a certificate
of its non-U.S. Person status on IRS Form W-8BEN-E (or any successor form). By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (b) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments. [NAME OF
PARTICIPANT] By: Name: Title: Date: ________ __, 20__



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar201.jpg]
EXHIBIT H-3 to Second Amended and Restated Credit Agreement dated as of January
17, 2018 by and among Ubiquiti Inc., as Borrower, the lenders party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent
FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN PARTICIPANT PARTNERSHIPS)



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar202.jpg]
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes) Reference is hereby made to the Second
Amended and Restated Credit Agreement, dated as of January 17, 2018 (as may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Ubiquiti Inc., a Delaware corporation, (the
“Borrower”), the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN-E (or any
successor form), or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
(or any successor form), from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments. [NAME OF PARTICIPANT] By: Name:
Title: Date: ________ __, 20__



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar203.jpg]
EXHIBIT H-4 to Second Amended and Restated Credit Agreement dated as of January
17, 2018 by and among Ubiquiti Inc., as Borrower, the lenders party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent
FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN LENDER PARTNERSHIPS)



--------------------------------------------------------------------------------



 
[thirdamendmenttosecondar204.jpg]
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes) Reference is hereby made to the Second Amended
and Restated Credit Agreement, dated as of January 17, 2018 (as may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Ubiquiti Inc., a Delaware corporation, (the
“Borrower”), the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W- 8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN-E (or any successor form), or (b) an IRS Form W- 8IMY accompanied by
an IRS Form W-8BEN-E (or any successor form), from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (ii) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments. [NAME OF LENDER] By: Name:
Title: Date: ________ __, 20__



--------------------------------------------------------------------------------



 